Exhibit 10.1

 

Execution Version

 

 

 

Published CUSIP Number: 83002CAG2

Revolving Credit Facility CUSIP Number: 83002CAH0

Tranche B Term Loan Facility CUSIP Number: 83002CAJ6

 

$1,150,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

SIX FLAGS ENTERTAINMENT CORPORATION,

as Parent

 

SIX FLAGS OPERATIONS INC.,

as Holdings

 

SIX FLAGS THEME PARKS INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A. AND GOLDMAN SACHS BANK USA,

as Co-Syndication Agents,

 

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., COMPASS BANK,

HSBC BANK USA, NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, an Issuing Lender and Swing Line Lender

 

Dated as of April 17, 2019

 

 

 

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers

 

WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, J.P.
MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

HSBC BANK USA, NATIONAL ASSOCIATION

as Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

5

1.1.

Defined Terms

 

5

1.2.

Other Definitional Provisions

 

54

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF TERM LOAN COMMITMENTS

 

55

2.1.

Term Loan Commitments

 

55

2.2.

Procedure for Term Loan Borrowing

 

56

2.3.

Repayment of Term Loans

 

56

2.4.

Incremental Term Loans

 

57

2.5.

Refinancing Term Loans and Refinancing Notes

 

59

 

 

 

 

SECTION 3.

AMOUNT AND TERMS OF THE REVOLVING FACILITIES COMMITMENTS AND SWING LINE
COMMITMENT

 

61

3.1.

Revolving Credit Commitments

 

61

3.2.

Procedure for Revolving Credit Borrowing

 

62

3.3.

Increase in Revolving Credit Commitments

 

62

3.4.

Replacement Revolving Credit Commitments

 

64

 

 

 

 

SECTION 4.

LETTERS OF CREDIT; SWING LINE LOANS

 

66

4.1.

L/C Commitment

 

66

4.2.

Procedure for Issuance of Letter of Credit

 

67

4.3.

Fees and Other Charges

 

67

4.4.

L/C Participations

 

68

4.5.

Reimbursement Obligation of the Borrower

 

68

4.6.

Obligations Absolute

 

69

4.7.

Letter of Credit Payments

 

69

4.8.

Applications

 

70

4.9.

Swing Line Commitment

 

70

4.10.

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans

 

70

 

 

 

 

SECTION 5.

CERTAIN PROVISIONS APPLICABLE TO THE LOANS AND THE LETTERS OF CREDIT

 

71

5.1.

Repayment of Loans; Evidence of Debt

 

71

5.2.

Commitment Fees, Etc.

 

72

5.3.

Termination or Reduction of Revolving Credit Commitments

 

73

5.4.

Optional Prepayments

 

73

5.5.

Mandatory Prepayments and Commitment Reductions

 

74

5.6.

Conversion and Continuation Options

 

77

5.7.

Minimum Amounts and Maximum Number of Eurocurrency Tranches

 

77

5.8.

Interest Rates and Payment Dates

 

78

5.9.

Computation of Interest and Fees

 

78

5.10.

Inability to Determine Interest Rate

 

79

5.11.

Pro Rata Treatment and Payments

 

80

5.12.

Requirements of Law

 

82

5.13.

Taxes

 

83

 

--------------------------------------------------------------------------------



 

5.14.

Indemnity

 

87

5.15.

Illegality

 

87

5.16.

Change of Lending Office

 

88

5.17.

Replacement of Lenders under Certain Circumstances

 

88

5.18.

Loan Auctions

 

89

5.19.

Auction Procedures

 

89

5.20.

Defaulting Lenders

 

91

5.21.

Extensions of Term Loans and Revolving Credit Commitments

 

94

 

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

 

98

6.1.

Financial Condition

 

98

6.2.

No Change

 

98

6.3.

Existence; Compliance with Law

 

98

6.4.

Corporate Power; Authorization; Enforceable Obligations

 

98

6.5.

No Legal Bar

 

99

6.6.

Litigation

 

99

6.7.

No Default

 

99

6.8.

Ownership of Property; Liens

 

99

6.9.

Intellectual Property

 

99

6.10.

Taxes

 

100

6.11.

Federal Regulations

 

100

6.12.

Labor Matters

 

100

6.13.

ERISA

 

100

6.14.

Investment Company Act; Other Regulations

 

101

6.15.

Subsidiary Guarantors and Other Entities

 

101

6.16.

Use of Proceeds

 

102

6.17.

Environmental Matters

 

102

6.18.

Accuracy of Information, Etc.

 

103

6.19.

Security Documents

 

104

6.20.

Solvency

 

105

6.21.

[Reserved]

 

105

6.22.

Parks

 

105

6.23.

Anti-Corruption Laws and Sanctions

 

105

 

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

 

106

7.1.

Conditions Precedent to Initial Borrowing

 

106

7.2.

Conditions to Each Extension of Credit

 

108

 

 

 

 

SECTION 8.

AFFIRMATIVE COVENANTS

 

109

8.1.

Financial Statements and Other Information

 

109

8.2.

Notices of Material Events

 

112

8.3.

Existence, Inspection of Books and Records, Etc.

 

113

8.4.

Insurance

 

114

8.5.

Compliance with Contractual Obligations and Requirements of Law

 

114

8.6.

Additional Collateral, Etc.

 

114

8.7.

Further Assurances

 

118

8.8.

Environmental Laws

 

119

 

2

--------------------------------------------------------------------------------



 

8.9.

Ratings by S&P and Moody’s

 

119

8.10.

Post-Closing Covenants

 

119

 

 

 

 

SECTION 9.

NEGATIVE COVENANTS

 

119

9.1.

Senior Secured Leverage Ratio

 

119

9.2.

[Reserved]

 

120

9.3.

Indebtedness

 

120

9.4.

Liens

 

126

9.5.

Prohibition of Fundamental Changes

 

129

9.6.

Restricted Payments

 

133

9.7.

[Reserved]

 

136

9.8.

Investments

 

136

9.9.

Prepayment of Certain Indebtedness

 

140

9.10.

Transactions with Affiliates

 

141

9.11.

Changes in Fiscal Periods

 

142

9.12.

Certain Restrictions

 

142

9.13.

Lines of Business

 

143

9.14.

Modifications of Certain Documents

 

143

9.15.

Limitation on Activities of Parent and Holdings

 

144

9.16.

Limitation on Hedging Agreements

 

144

9.17.

Designation of Subsidiaries

 

144

 

 

 

 

SECTION 10.

EVENTS OF DEFAULT

 

145

 

 

 

 

SECTION 11.

THE AGENTS

 

150

11.1.

Appointment

 

150

11.2.

Delegation of Duties

 

150

11.3.

Exculpatory Provisions

 

150

11.4.

Reliance by Agents

 

150

11.5.

Notice of Default

 

151

11.6.

Non-Reliance on Agents and Other Lenders

 

151

11.7.

Indemnification

 

152

11.8.

Agent in Its Individual Capacity

 

152

11.9.

Successor Agents and Other Persons

 

152

11.10.

Authorization to Release Liens and Guarantees

 

153

11.11.

The Arrangers, Joint Bookrunners, Co-Syndication Agents and Co-Documentation
Agents

 

153

11.12.

Withholding Taxes

 

154

11.13.

Administrative Agent May File Proofs of Claim

 

154

 

 

 

 

SECTION 12.

MISCELLANEOUS

 

155

12.1.

Amendments and Waivers

 

155

12.2.

Notices

 

158

12.3.

No Waiver; Cumulative Remedies

 

160

12.4.

Survival of Representations and Warranties

 

160

12.5.

Payment of Expenses; Indemnification

 

160

12.6.

Successors and Assigns; Participations and Assignments

 

162

 

3

--------------------------------------------------------------------------------



 

12.7.

Adjustments; Set-off

 

167

12.8.

U.S.A. Patriot Act

 

168

12.9.

Counterparts

 

168

12.10.

Severability

 

168

12.11.

Integration

 

168

12.12.

GOVERNING LAW

 

169

12.13.

Submission To Jurisdiction; Waivers

 

169

12.14.

Acknowledgments

 

169

12.15.

Confidentiality

 

170

12.16.

Release of Collateral and Guarantee Obligations

 

171

12.17.

Accounting Changes

 

173

12.18.

Delivery of Lender Addenda

 

173

12.19.

WAIVERS OF JURY TRIAL

 

175

12.20.

Usury Savings Clause

 

175

12.21.

Amendment and Restatement

 

175

12.22.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

176

12.23.

Certain ERISA Matters

 

176

 

4

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 17, 2019, among
SIX FLAGS ENTERTAINMENT CORPORATION, a Delaware corporation (“Parent”), SIX
FLAGS OPERATIONS INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME
PARKS INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(as defined below) (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (in such capacity, the “Administrative Agent”), an
Issuing Lender and Swing Line Lender.

 

WHEREAS, Parent, Holdings, the Borrower and Wells Fargo Bank, National
Association, as administrative agent, the lenders and the other parties thereto
entered into that certain Amended and Restated Credit Agreement dated as of
June 30, 2015 (as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of June 16, 2016, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of December 20,
2016, that certain Third Amendment and Limited Waiver to Amended and Restated
Credit Agreement dated as of June 21, 2017, that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of March 26, 2018 and that
certain First Incremental Amendment to Amended and Restated Credit Agreement
dated April 18, 2018, the “Existing Credit Agreement”); and

 

WHEREAS, Parent, Holdings and the Borrower have requested the Lenders to make
loans and other credit available to them to enable them to, among other things,
refinance certain existing indebtedness, pay related fees and expenses and
finance the working capital needs and general corporate purposes of Parent,
Holdings, the Borrower and its Subsidiaries, and the Lenders have agreed,
subject to the terms and conditions hereof, to enter into this Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1.                            Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“Accounting Changes”:  as defined in Section 12.17.

 

“Acquisition”:  any acquisition, whether in a single transaction or series of
related transactions, by Parent or any one or more of its Subsidiaries of
(a) all or substantially all of the assets or business of another Person, or
assets constituting a business unit, line of business or division of any Person,
whether through purchase of assets or securities, by merger or otherwise; or
(b) any Person that becomes a Subsidiary after giving effect to such
acquisition.

 

“Acquisition Parties”:  SFOG Acquisition A, Inc., a Delaware corporation, SFOG
Acquisition B, L.L.C., a Delaware limited liability company, SFOT Acquisition
I, Inc., a Delaware corporation, and SFOT Acquisition II, Inc., a Delaware
corporation.

 

“Additional Tranche B Term Loan Lenders”: as defined in Section 12.18(b).

 

“Administrative Agent”:  as defined in the preamble hereto.

 

5

--------------------------------------------------------------------------------



 

“Affiliate”:  any Person that directly or indirectly controls, or is under
common control with, or is controlled by, Parent and, if such Person is an
individual, any member of the immediate family (including parents, spouse,
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).  Notwithstanding the foregoing, (a) no individual shall be an
Affiliate solely by reason of his or her being a director, officer or employee
of Parent, Holdings or any of its Subsidiaries and (b) none of the Subsidiaries
of Borrower shall be Affiliates.

 

“Agents”:  the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents, the Joint Bookrunners and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (b) the amount of such Lender’s Revolving Credit Commitments then
in effect or, if the Revolving Credit Commitments have been terminated, the
amount of such Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  this Second Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to Parent or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Discount”:  as defined in Section 5.19(c).

 

“Applicable Margin”:  (a)(i) in the case of Tranche B Term Loans which are Base
Rate Loans, 1.00% per annum, and (ii) in the case of Tranche B Term Loans which
are Eurocurrency Loans, 2.00% per annum and (b) in the case of Revolving Credit
Loans, the corresponding percentages per annum as set forth below based on the
Senior Secured Leverage Ratio:

 

 

 

 

 

 

 

Revolving Credit Loans

 

Pricing
Level

 

Senior Secured
Leverage Ratio

 

Commitment
Fee Rate

 

Eurocurrency
Loans

 

Base
Rate
Loans

 

I

 

Less than 1.25:1.00

 

0.250

%

1.50

%

0.50

%

 

6

--------------------------------------------------------------------------------



 

II

 

Greater than or equal to 1.25:1.00, but less than 2.50:1.00

 

0.300

%

1.75

%

0.75

%

III

 

Greater than or equal to 2.50:1.00

 

0.350

%

2.00

%

1.00

%

 

Swing Line Loans shall bear interest at the rate applicable to Revolving Credit
Loans that are Base Rate Loans.

 

Notwithstanding the foregoing, (w) the Applicable Margin in respect of any
Class of Extended Revolving Credit Commitments or any Extension Series of
Extending Term Loans or Revolving Credit Loans shall be the applicable
percentages per annum set forth in the relevant Extension Offer, (x) the
Applicable Margin in respect of any increase in Revolving Credit Commitment or
any Class of Incremental Term Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (y) the Applicable Margin
in respect of any Class of Replacement Revolving Commitments shall be the
applicable percentages per annum set forth in the relevant agreement and (z) the
Applicable Margin in respect of any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement.

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three Business Days following receipt by the
Administrative Agent of a certificate from a Responsible Officer of Parent
delivered pursuant to Section 8.1(f); provided that (a) the Applicable Margin
for Revolving Credit Loans shall be based on Pricing Level II, in each case
until the first Calculation Date after September 30, 2019, and thereafter the
Pricing Level shall be determined by reference to the Senior Secured Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date and (b) if the Borrower fails
to provide the certificate of a Responsible Officer of Parent as required by
Section 8.1(f) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, the Applicable Margin from such
Calculation Date shall be based on Pricing Level III (in the case of Revolving
Credit Loans) until such time as an appropriate certificate is provided, at
which time the Pricing Level shall be determined by reference to the Senior
Secured Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Borrower preceding such Calculation Date.  The Applicable Margin
shall be effective from one Calculation Date until the next Calculation Date.

 

Notwithstanding the foregoing, in the event that any financial statement
delivered pursuant to Section 8.1(a) or Section 8.1(d) or certificate delivered
pursuant to Section 8.1(f) is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall deliver to the Agent a corrected
compliance certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Senior Secured Leverage
Ratio in the corrected compliance certificate were applicable for such
Applicable Period, and (z) the Borrower shall retroactively be obligated to pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and fees

 

7

--------------------------------------------------------------------------------



 

owing as a result of such increased Applicable Margin for such Applicable
Period; provided such shortfall shall be due and payable within five Business
Days after delivery of such corrected compliance certificate and no Default or
Event of Default shall be deemed to have occurred solely as a result of such
non-payment until the expiration of such five Business Day period.  The
Borrower’s obligations under this paragraph shall survive for so long as the
Obligations with respect to Loans, Commitments or Letters of Credit (other than
Letters of Credit that have been cash collateralized in full or a backstop
Letter of Credit reasonably acceptable to the applicable issuing Lender is in
place and other than contingent indemnification obligations not yet due and
payable) remain outstanding.

 

“Applicable Period”:  as defined in the definition of “Applicable Margin”.

 

“Applicable Term Loan Facility”:  as defined in Section 5.19(a).

 

“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”:  as defined in Section 12.6(b).

 

“Arrangers”:  the reference to Wells Fargo Securities, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacities as lead arrangers;
provided, that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Borrower, assign its rights and obligations under this Agreement
to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (i) through (v),
clauses (ix) through (xii), clauses (xiv) through (xvi), and clause (xx) of
Section 9.5(c)) which yields gross proceeds to Parent, or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$15,000,000.

 

“Assignee”:  as defined in Section 12.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance substantially in the
form of Exhibit E.

 

“Auction”:  a “Dutch” auction whereby the Borrower offers to purchase Term Loans
under any Facility of Term Loans pursuant to the auction procedures set forth in
Section 5.19.

 

“Auction Amount”:  as defined in Section 5.19(a).

 

“Auction Notice”:  as defined in Section 5.19(a).

 

“Available Amount”:  at any time, the sum of, without duplication:

 

8

--------------------------------------------------------------------------------



 

(i)                                     $170,000,000; plus

 

(ii)                                  the cumulative portion of Excess Cash Flow
for each fiscal year (if positive) of the Borrower, commencing with the fiscal
year ending December 31, 2015, that is not required to be applied to prepay
Loans pursuant to Section 5.5(c); plus

 

(iii)                               (x) the portion of the Net Cash Proceeds and
the fair market value (as determined in good faith by the Borrower) from any
sale of Capital Stock of Parent or any property or assets contributed to its
capital of the Borrower after the Existing Credit Agreement Closing Date and
prior to such time and (y) the aggregate amount by which Indebtedness (other
than any Indebtedness owed to any of its Subsidiaries) incurred by the Borrower
or any of its Subsidiaries after the Existing Credit Agreement Closing Date and
prior to such time is reduced on each of their respective balance sheets upon
the conversion or exchange into Qualified Capital Stock (less the amount of any
cash, or the fair market value (as determined in good faith by the Borrower) of
assets distributed by the Borrower or any of its Subsidiaries upon such
conversion or exchange); plus

 

(iv)                              an amount equal to the Retained Declined
Proceeds; plus

 

(v)                                 if any Unrestricted Entity is redesignated
by the Borrower as a Subsidiary, an amount equal to the fair market value (as
determined in good faith by the Borrower) of the Investment by the Borrower of
its Subsidiaries that are Subsidiary Guarantors in such Unrestricted Entity at
the time of such redesignation, provided, however, that the foregoing amount
shall not exceed the amount of Investments made to any such Unrestricted Entity
prior to its redesignation following the Existing Credit Agreement Closing Date
which reduced the Available Amount, less amounts received by the Borrower or any
of its Subsidiaries that are Subsidiary Guarantors from such Unrestricted Entity
that increased the Available Amount pursuant to clause (vi) below; plus

 

(vi)                              100% of any cash dividends and other cash
distributions and the fair market value (as determined in good faith by the
Borrower) of property or assets other than cash received by the Borrower or any
of its Subsidiaries that are Subsidiary Guarantors from an Unrestricted Entity
since the Existing Credit Agreement Closing Date to the extent not included in
Consolidated Net Income and 100% of the net proceeds received by the Borrower or
any of its Subsidiaries that are Subsidiary Guarantors from the sale of any
Unrestricted Entity; provided, however, that the foregoing amount shall not
exceed the amount of Investments made to any such Unrestricted Entity following
the Existing Credit Agreement Closing Date which reduced the Available Amount;
plus

 

(vii)                           to the extent not included in clauses
(i) through (v) above, an amount equal to  (A) the sum of payments in cash
received by the Borrower or any of its Subsidiaries that are Subsidiary
Guarantors following the Existing Credit Agreement Closing Date, interest on
Indebtedness, dividends, or repayment of loans or advances, or other transfers
of property, in each case, received by the Borrower or any of its Subsidiaries
that are Subsidiary Guarantors in respect of any Investment pursuant to
Section 9.8(v)(i) or (B) from the net cash proceeds from the sale, conveyance,
liquidation or other disposition of any Investment pursuant to
Section 9.8(v)(i) received by the Borrower or any of its Subsidiaries that are
Subsidiary Guarantors, minus;

 

9

--------------------------------------------------------------------------------



 

(viii)                        the aggregate amount of Restricted Payments made
by the Borrower in reliance on Section 9.6(c)(i), (ii) or (iii) (other than
Restricted Payments made with the proceeds of a Put Related Debt Incurrence), or
9.6(e)(ii); minus

 

(ix)                              the aggregate amount of Investments made in
reliance on Section 9.8(v)(i) (net of any cash return to the Borrower or any of
its Subsidiaries that are Subsidiary Guarantors in respect of such Investments
to the extent such cash return does not already increase Excess Cash Flow,
Borrower Consolidated Adjusted EBITDA or the Available Amount); minus

 

(x)                                 the aggregate amount of Indebtedness prepaid
in reliance on Section 9.9(f).

 

“Available Revolving Credit Commitment”:  with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 5.2(a), the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”: the Federal Bankruptcy Code of 1978, as amended from time to
time.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1.00% and (c) the Eurocurrency Rate for a one month Interest Period beginning
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%, provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be the rate as published by the ICE
Benchmark Administration Limited, a United Kingdom company, at approximately
11:00 a.m., London time, on such day.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Eurocurrency
Rate shall be effective as of the opening of business on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

 

10

--------------------------------------------------------------------------------



 

“Beneficial Share Assignment Agreement”: the Beneficial Share Assignment
Agreement, dated as of April 1, 1998, by and between TW-SPV Co., GP
Holdings, Inc. and Parent (as successor Premier Parks Inc.), as the same may be
amended on or prior to the Closing Date and as the same may be further modified
or amended at any time from time to time, provided such modification or
amendment does not violate Section 9.14.

 

“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Benefited Lender”:  as defined in Section 12.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Consolidated Adjusted EBITDA”:  for any period, for the Borrower and
its Subsidiaries (determined on a consolidated basis without duplication) means
Parent Consolidated Adjusted EBITDA plus (a) administrative and other corporate
charges of Parent that are not allocated to or paid by the Borrower or its
Subsidiaries and excluding (b) any portion of Parent Consolidated Adjusted
EBITDA (calculated on a net basis, taking into account positive and negative
items) attributable to any Person (other than the Borrower or its Subsidiaries)
to the extent that the Borrower or any of its Subsidiaries is not the owner of
the interests in, or recipients of the cash received from, such Person.

 

“Borrower Group”:  as defined in the definition of “Parent Available Amount”.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans, or issue Letters of
Credit, hereunder.

 

“Business”:  as defined in Section 6.17(b).

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurocurrency Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks for deposits
in Dollars in the London Interbank Eurocurrency market.

 

“Calculation Date”:  as defined in the definition of “Applicable Margin”.

 

“Capital Expenditures”:  for any period, expenditures made in cash by Parent or
any of its Subsidiaries or any of the Partnership Parks Entities (or, for
purposes of the definition of “Excess Cash Flow”, by the Borrower or any of its
Subsidiaries) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements) during such period,

 

11

--------------------------------------------------------------------------------



 

computed in accordance with GAAP solely for purposes of the definition of
“Excess Cash Flow”, but excluding (a) the amount of cash expended (i) with, or
in an amount equal to, Reinvestment Deferred Amounts or, without duplication,
the Net Cash Proceeds of (A) Recovery Events, (B) awards of compensation arising
from the taking by eminent domain or condemnation of assets being replaced or
(C) indemnity payments, (ii) as part of an Acquisition permitted hereunder
(other than an Acquisition permitted by Section 9.5(b)(iii)), (b) expenditures
that are accounted for as capital expenditures made in cash by Parent or any of
its Subsidiaries or any of the Partnership Parks Entities (or, for purposes of
the definition of “Excess Cash Flow”, by the Borrower or any of its
Subsidiaries) and that actually are paid for or reimbursed by a Person other
than Parent or any Subsidiary or any Partnership Parks Entity (or, for purposes
of the definition of “Excess Cash Flow”, a Person other than Borrower or any of
its Subsidiaries), (c) any non-cash compensation or other non-cash costs
reflected as additions to property, plant or equipment in the consolidated
balance sheet of Parent and its Subsidiaries or in the balance sheet of any
Partnership Parks Entity (or, for purposes of the definition of “Excess Cash
Flow” in the consolidated balance sheet of the Borrower and its Subsidiaries),
and (d) the purchase price of assets that are purchased simultaneously with the
trade in or sale of existing assets solely to the extent that the gross amount
of such purchase price is reduced by the credit granted by the seller of such
assets for the assets being traded in at such time and provided that such
purchase, trade in and sale are conducted on an arms-length basis.

 

”Capital Lease Obligations”:  for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP. Notwithstanding any change in GAAP that would require lease
obligations that would be treated as operating leases prior to the issuance by
the Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards update (“ASU”) to be classified and accounted for as Capital Lease
Obligations or otherwise reflected on the consolidated balance sheet of Parent
and its Subsidiaries, for the purposes of determining compliance with any
covenant contained herein, such obligations shall be treated in the same manner
as operating leases are treated prior to such ASU (whether or not such leases
were in effect on such date).

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that any instrument evidencing Indebtedness convertible or exchangeable for
Capital Stock shall not be deemed to be “Capital Stock” unless and until any
such instruments are so converted or exchanged.

 

“Cessation Date”:  as defined in the definition of “Qualified Counterparty”.

 

“Change in Law”:  (a) the adoption of any law, rule or regulation, (b) the
issuance of any administrative guidance, or (c) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all

 

12

--------------------------------------------------------------------------------



 

requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date”:  April 17, 2019.

 

“Co-Documentation Agents”:  JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Compass Bank, HSBC Bank USA, National Association and PNC Bank, National
Association.

 

“Co-Syndication Agents”: Goldman Sachs Bank USA and Bank of America, N.A.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document;
provided that Collateral shall not include (x) any Property of any Excluded
Foreign Subsidiary (including any Property that consists of Capital Stock held
by such Excluded Foreign Subsidiary) or (y) more than 65% of any Foreign
Subsidiary Voting Stock, provided that, for the avoidance of doubt, for purposes
of this clause (y), Collateral shall include 100% of the total non-voting stock
of any such Excluded Foreign Subsidiary.

 

“Commitment”: with respect to any Lender, each of the Tranche B Term Loan
Commitment, the Revolving Credit Commitment, the Incremental Term Loan
Commitment, the Extended Revolving Credit Commitment and the Replacement
Revolving Commitments.

 

“Commitment Fee Rate”:  the rate set forth under the heading “Commitment Fee
Rate” in the definition of “Applicable Margin” and subject to the terms thereof.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Consolidated Cash Interest Expense”:  for any Measurement Period, the excess
of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     the interest expense (including imputed
interest expense in respect of Capital Lease Obligations), net of interest
income, of Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP;

 

(ii)                                  any interest or other financing costs paid
during such period in respect of Indebtedness of Parent and its Subsidiaries to
the extent such interest or other financing costs shall have been capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP;

 

13

--------------------------------------------------------------------------------



 

(iii)                               any cash payments made during such period in
respect of obligations referred to in clause (b)(ii) below that were amortized
or accrued in a previous period; and

 

(iv)                              to the extent not included in clauses (i),
(ii) or (iii) above, net costs under Hedging Agreements, other than costs solely
associated with the termination or unwinding of such Hedging Agreements, in
respect of interest rates to the extent such net costs have been or are required
to be paid in cash during such period; less

 

(b)                                 without duplication and to the extent
included in such consolidated interest expense for such period, the sum of:

 

(i)                                     noncash amounts attributable to
amortization or write-off of capitalized interest or other financing costs paid
in a previous period,

 

(ii)                                  noncash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, and

 

(iii)                               to the extent not included in (b)(i) or
(b)(ii), (x) one-time fees, premiums and expenses associated with the
Transactions or the consummation of any debt issuance, amendment or prepayment
and (y) annual agency and collateral monitoring fees.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Permitted Investments) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date,
other than amounts related to current or deferred taxes based on income or
profits.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of interest, Taxes based on income or profits, any Indebtedness, or
accrued liabilities related to performance stock grants of the Borrower and its
Subsidiaries and (b) without duplication, all Indebtedness consisting of
Revolving Credit Loans or Swing Line Loans, to the extent otherwise included
therein.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries
(except to the extent required for any calculation on a Pro Forma Basis or to be
given Pro Forma Effect), (b) the income (or deficit) of any Unrestricted Entity
or any Person (other than a Subsidiary of Parent) in which Parent or any of its
Subsidiaries has an ownership interest accounted for under the equity method, or
any other Person that is not a Subsidiary, (c) the cumulative effect of a change
in accounting principle and changes as a result of the adoption or modification
of accounting policies during such period, (d) any effect of income (loss) from
the early extinguishment of (i) Indebtedness and (ii) obligations under any
Hedging Agreement or other derivative instruments, (e) the effects of non-cash
acquisition accounting adjustments and non-cash adjustments from the application
of fresh start reporting, (f) any net gains, losses, income or

 

14

--------------------------------------------------------------------------------



 

expense attributable to non-controlling interests and (g) the undistributed
earnings of any Subsidiary of Parent that is not a Subsidiary Guarantor (or, as
Consolidated Net Income is used to determine Excess Cash Flow, any Subsidiary of
Parent) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  as at the last day of any fiscal quarter, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness of the type
described in clauses (a) through (e) of the definition thereof (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of Parent and its Subsidiaries that would, in conformity with GAAP, be
set forth on the balance sheet of Parent and its Subsidiaries on such date
(determined on a consolidated basis without duplication in accordance with
GAAP), plus (b) the average of the amounts of Revolver Indebtedness outstanding
on such last day and on the last day of each of the three immediately preceding
fiscal quarters less (c) the aggregate amount of Unrestricted Cash and
unrestricted cash equivalents of Parent and its Subsidiaries on such last day in
an aggregate amount not to exceed $50.0 million, in each case, set forth on the
balance sheet of Parent and its Subsidiaries on the applicable date.

 

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

 

“Continuing Tranche B Term Loan Lender”: as defined in Section 12.18(b).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, lease, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Declined Proceeds”:  as defined in Section 5.11(d).

 

“Default”:  any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both as set forth in
such Section, has been satisfied.

 

“Defaulting Lender”:  subject to Section 5.20(f), any Lender that (a) has failed
to fund any portion of its Revolving Credit Loans or participations in Letters
of Credit or Swing Line Loans within two Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower, the Administrative
Agent, the Issuing Lender, the Swing Line Lender or any Lender in writing that
it does not intend to comply with its funding obligations under this Agreement
or has made a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements
generally in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent or the Borrower, as the case
may be, that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Line Loans (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has otherwise
failed to pay over to the Administrative Agent, any Issuing Lender, the Swing
Line Lender or any other

 

15

--------------------------------------------------------------------------------



 

Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) after the date of this Agreement, has become the subject of a bankruptcy
or insolvency proceeding, or has had appointed for it a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or has become the
subject of a Bail-in Action, or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had appointed for such parent
company a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of such parent company’s business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or has become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition by a Governmental Authority or an instrumentality
thereof of any equity interest in such Lender or a parent company thereof so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.20(f)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, each Swing Line Lender and each Lender.

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Parent or a Subsidiary in connection with a
disposition pursuant to Section 9.5(c) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
delivered to the Administrative Agent, setting forth the basis of such
valuation, less the amount of cash or Permitted Investment received in
connection with a subsequent sale of or conversion of or collection on such
Designated Non-Cash Consideration.

 

“Discount Range”:  as defined in Section 5.19(a).

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, but
excluding any issuance by such Person of its own Capital Stock or termination of
the economic and voting rights of GP Holdings Inc. pursuant to the Beneficial
Share Assignment Agreement; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Capital Stock”:  any Capital Stock of any Person that, by its
terms (or by the terms of any security or other Capital Stock into which it is
convertible or for which it is puttable or exchangeable) or upon the happening
of any event or condition, (a) matures or is mandatorily redeemable (other than
solely for Qualified Capital Stock of such Person), pursuant to a sinking fund
or otherwise, (b) is redeemable or exchangeable, in whole or in part, at the
option of the holder thereof (other than solely for Qualified Capital Stock of
such Person), or (c) provides for the scheduled payment of dividends in cash, in
each case prior to the date that is 91 days after the Latest Maturity Date;
provided that (i) if such Capital Stock is issued pursuant to any plan for the

 

16

--------------------------------------------------------------------------------



 

benefit of employees of such Person or any of its Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by such Person
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such person’s termination, death or
disability and (ii) any Capital Stock that would not constitute Disqualified
Capital Stock but for the provisions thereof giving holders thereof the right to
require such Person to purchase or redeem such Capital Stock upon the occurrence
of an “asset sale” or “change of control” shall not constitute Disqualified
Capital Stock so long as the terms of such Capital Stock provide that the Loans
and all other Obligations (other than obligations under Specified Hedge
Agreements and Specified Cash Management Agreements and contingent Obligations
not then due and payable) are repaid in full prior to such purchase or
redemption.

 

“Disqualified Institution”:  (a) those banks, financial institutions and other
Persons identified in writing by the Borrower to the Administrative Agent prior
to the date hereof, (b) competitors of Parent, Holdings, the Borrower and its
Subsidiaries, as identified by the Borrower by written notice to the
Administrative Agent on behalf of the Lenders from time to time (provided,
however, that no such competitor shall be a Disqualified Institution until such
date that is 2 Business Days after the date that such written notice has been
delivered to the Administrative Agent for distribution to the Lenders) and
(c) in the cases of clause (a) or (b), Affiliates thereof (excluding in the case
of clause (b) any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such affiliate is a bona fide debt
fund) that are either (x)  identified in writing by the Borrower to the
Administrative Agent or (y) clearly identifiable on the basis of such
Affiliates’ names; provided, further, that the list of Disqualified Institutions
shall be made available to any Lender upon such Lender’s request.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of Parent organized under the laws of any
jurisdiction within the United States of America.

 

“ECF Percentage”:  for any fiscal year, (a) 50% if the Senior Secured Leverage
Ratio as of the last day of such fiscal year is greater than 3.75 to 1.00 and
(b) 0% if the Senior Secured Leverage Ratio as of the last day of such fiscal
year is less than or equal to 3.75 to 1.00.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

17

--------------------------------------------------------------------------------



 

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield”:  as to any Indebtedness, the effective yield on such
Indebtedness consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below), or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (i) the remaining
weighted average life to maturity of such Indebtedness and (ii) the four years
following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking, or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “Base Rate floor,”
(a) to the extent that the Eurocurrency Rate or Base Rate (without giving effect
to any floors in such definitions), as applicable, on the date that the
Effective Yield is being calculated is less than such floor, the amount of such
difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield (and, for purposes of
Section 2.4(a)(iii) only, in such case, the interest rate floor (but not the
interest rate margin) shall be increased to the extent of such differential
between interest rate floors).

 

“Environmental Claim”:  any written notice, claim, demand or other communication
(collectively, a “claim”) alleging or asserting such Person’s liability for
investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other Property, personal injuries, fines or penalties
arising out of, based on or resulting from (a) the presence, or Release into the
environment, of any Hazardous Material at any location, whether or not owned by
such Person, (b) exposure to Hazardous Materials or (c) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.  The
term “Environmental Claim” shall include, without limitation, any claim by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and any
claim by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the presence of, or
exposure to, Hazardous Materials or arising from alleged injury or threat of
injury to health, safety or the environment, as a result of any of the
foregoing.

 

“Environmental Laws”:  any and all applicable present and future Federal, state,
local and foreign laws, rules or regulations, and any orders or decrees, in each
case as now or hereafter in effect, relating to the regulation or protection of
human health and safety (with respect to exposure to pollutants, contaminants or
toxic or hazardous materials, substances or wastes) or the environment or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants or toxic or hazardous materials, substances or wastes into the
environment, including, without limitation, ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata, or otherwise relating to the
manufacture, processing, distribution, use, treatment,

 

18

--------------------------------------------------------------------------------



 

storage, disposal, transport or handling of pollutants, contaminants or toxic or
hazardous materials, substances or wastes.

 

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any Person treated as a single employer with Parent under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302(b) of
ERISA and Section 412(b) of the Code and the lien created under
Section 303(k) of ERISA and Section 430(k) of the Code, under Section 414(m) or
(o) of the Code.

 

“ERISA Event”:  any of the following events or conditions:

 

(a)   any Reportable Event;

 

(b)   any failure by any Single Employer Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Sections 302
or 303 of ERISA) applicable to such Single Employer Plan, whether or not waived,
the filing pursuant to Section 412(c) of the Code of any request for a waiver of
the funding standard with respect to any Single Employer Plan, or any failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Single Employer Plan;

 

(c)   the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Single Employer Plan or any action taken by Parent or an ERISA
Affiliate to terminate any Single Employer Plan, or the incurrence by Parent or
an ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan;

 

(d)   the institution by the PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or the receipt by Parent or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(e)   the complete or partial withdrawal from a Multiemployer Plan by Parent or
any ERISA Affiliate that results in any Withdrawal Liability or the receipt by
Parent or any ERISA Affiliate of notice from a Multiemployer Plan that it is, or
is expected to be, Insolvent or in “endangered” or “critical” status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

 

(f)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Parent or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 60 days;

 

19

--------------------------------------------------------------------------------



 

(g)   the adoption of an amendment to any Single Employer Plan that, pursuant to
Section 436(f) of the Code, would result in the loss of tax-exempt status of the
trust of which such Single Employer Plan is a part if Parent or an ERISA
Affiliate fails to timely provide security to the Single Employer Plan in
accordance with the provisions of such Section; or

 

(h)   a determination that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Title IV of ERISA).

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Base Rate”:  subject to the implementation of a Replacement Rate
in accordance with Section 5.10(b), with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period as published
by the ICE Benchmark Administration Limited, a United Kingdom company, as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.  In the event that such rate is not so
published, the “Eurocurrency Base Rate” for purposes of this definition shall be
the rate (rounded upwards, if necessary, to the next 1/100th of 1%) at which
Dollar deposits of an amount comparable to such Eurocurrency Loan and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 A.M., London time, two Business Days
prior to the commencement of such Interest Period. Unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 5.10(b),
in the event that a Replacement Rate with respect to Eurocurrency Base Rate is
implemented, then all references herein to Eurocurrency Base Rate shall be
deemed references to such Replacement Rate.

 

“Eurocurrency Liabilities”:  as defined in the definition of “Eurocurrency
Reserve Requirements”.

 

“Eurocurrency Loans”:  Loans under any Facility for which the applicable rate of
interest is based upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period, a
rate per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

; provided that, if such rate is below zero, the Eurocurrency Rate (including,
without limitation, any Replacement Rate with respect thereto) will be deemed to
be zero.

 

“Eurocurrency Reserve Requirements”:  for any day, as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of

 

20

--------------------------------------------------------------------------------



 

reserve requirements in effect on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under
any Facility, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 10, provided that
any requirement for the giving of notice, the lapse of time, or both, in each
case as set forth therein, has been satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower:

 

(a)           (i)    Borrower Consolidated Adjusted EBITDA for such fiscal year
(determined for such purpose without giving Pro Forma Effect to Specified
Transactions), plus

 

(ii)   any decrease in Consolidated Working Capital for such fiscal year (other
than any decrease arising from acquisitions or dispositions by Borrower or any
of its Subsidiaries completed during such period), plus

 

(iii)  total pension expenses of the Borrower and its Subsidiaries for such
period, minus

 

(b)           the sum of, in each case to the extent not otherwise deducted in
arriving at Borrower Consolidated Adjusted EBITDA in such period, without
duplication,

 

(i)    (A) scheduled principal payments of the Term Loans and other Indebtedness
during such period (including for purposes hereof, sinking fund payments,
payments in respect of the principal components under capital leases and the
like relating thereto), and (B) voluntary principal payments of Indebtedness
(other than (I) the Term Loans, (II) Revolver Indebtedness, and (III) other
revolving Indebtedness if not accompanied by a permanent reduction in the
applicable commitments thereunder) by the Borrower and its Subsidiaries,

 

(ii)   Consolidated Cash Interest Expense for such period (provided that for
purposes of calculating Excess Cash Flow, Consolidated Cash Interest Expense
shall be calculated for the Borrower and its Subsidiaries),

 

(iii)  income taxes paid by the Borrower and its Subsidiaries in cash during
such period, excluding, for the avoidance of doubt, taxes resulting from the
gain on the sale of assets,

 

21

--------------------------------------------------------------------------------



 

(iv)  Capital Expenditures paid in cash during such period (without double
counting amounts pursuant to clause (v) below),

 

(v)   the amount (without duplication) of Permitted Acquisitions, Investments
made in reliance on Section 9.8(e)(ii), (n), (o), (v)(iii) or (z) and Restricted
Payments made in reliance on Section 9.6(c)(iv), 9.6(g)(ii) or 9.6(m), in each
case made by the Borrower and its Subsidiaries,

 

(vi)  any increase in Consolidated Working Capital for such fiscal year (other
than any increase arising from acquisitions or dispositions by Borrower or any
of its Subsidiaries completed during such period), and

 

(vii) the amount of cash payments made by the Borrower and its Subsidiaries on
account of pensions in such period;

 

provided, that in the case of clauses (b)(i), (b)(iv) and (b)(v) above, such
amounts shall not be deducted in calculating Excess Cash Flow to the extent paid
or financed with External Cash Flow.

 

“Excess Cash Flow Application Date”:  as defined in Section 5.5(c).

 

“Exchange Act”:  as defined in Section 10(l)(i).

 

“Excluded Foreign Subsidiaries”:  (a) any Foreign Subsidiary and (b) any FSHCO.

 

“Excluded Structure”:  any Building (as defined in the applicable Flood Program)
or Manufactured (Mobile) Home (as defined in the applicable Flood Program)
located within an area having special flood hazards and in which flood insurance
is available under the Flood Program.

 

“Excluded Subsidiary”:  (a) Flags Beverages, Inc., Fiesta Texas Hospitality LLC
and any other Subsidiary whose only material asset is a liquor license, (b) PP
Data Services Inc., (c) any Immaterial Subsidiary for so long as such Subsidiary
remains an Immaterial Subsidiary (subject to the limitations on Immaterial
Subsidiaries set forth in such definition), (d) any Inactive Subsidiary, (e) any
non-Wholly Owned Subsidiary formed or acquired after the Existing Credit
Agreement Closing Date, (f) any Subsidiary that is prohibited or restricted by
applicable Law or by Contractual Obligations from guaranteeing the Obligations
or if guaranteeing the Obligations would require governmental (including
regulatory) or third party consent, approval, license or authorization, (g) if
guaranteeing the Obligations could reasonably be expected to result in adverse
tax consequences as reasonably determined by the Borrower in consultation with
the Administrative Agent, (h) any other Subsidiary with respect to which, in the
reasonable judgment of the Borrower and the Administrative Agent, the burden or
cost of providing a Guarantee and/or granting a Lien in the Collateral shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(i) any not-for-profit Subsidiaries, special purpose vehicle or captive
insurance subsidiary, (j) any Unrestricted Entities and (k) any Excluded Foreign
Subsidiary or any Domestic Subsidiary that is a direct or indirect Subsidiary of
an Excluded Foreign Subsidiary.

 

“Excluded Taxes”:  with respect to any Agent, any Lender (including the Issuing
Lender) or Transferee, or any other recipient of a payment made pursuant to a
Loan Document, all:  (a) net

 

22

--------------------------------------------------------------------------------



 

income Taxes, franchise or gross income Taxes (imposed in lieu of net income
Taxes) and U.S. branch profits Taxes, in each case, imposed as a result of a
present or former connection between such recipient and the jurisdiction of the
Governmental Authority imposing such tax (other than any such connection arising
solely from such recipient’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) any Taxes that are attributable to a failure to comply
with Section 5.13(f) or (g), (c) any U.S. federal backup withholding under
Section 3406 of the Code, (d) in the case of a Lender, U.S. federal withholding
Taxes that are imposed on amounts payable to such Lender pursuant to a
Requirement of Law in effect on the date such Lender became a party hereto
(other than pursuant to an assignment request by the Borrower under
Section 5.17), acquired a participation hereunder, or such Lender designated a
new lending office for its Loans hereunder, except to the extent that such
withholding Taxes would be imposed (i) on amounts payable to such recipient’s
assignor (if any) (or, in the case of a Participant, the Lender selling
participations to such Participant) and such Lender’s assignor (or participating
Lender) was entitled, at the time of assignment (or the sale of the
participations), to receive additional amounts from the Borrower or other Loan
Party with respect to such Taxes pursuant to Section 5.13, or (ii) on amounts
payable to a Lender prior to a designation of a new lending office, and such
Lender was entitled, at the time of such designation, to receive additional
amounts from the Borrower or other Loan Parties pursuant to Section 5.13, and
(e) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement”:  as defined in the recitals hereto.

 

“Existing Credit Agreement Closing Date”:  June 30, 2015.

 

“Existing Letters of Credit”:  the letters of credit described on Annex A.

 

“Existing Parks”:  as defined in Section 6.22.

 

“Existing Tranche B Term Loan Lender”: as defined in Section 12.18(b).

 

“Existing Tranche B Term Loans”: as defined in Section 12.18(b).

 

“Exiting Lender”: as defined in Section 12.18(c).

 

“Extended Revolving Credit Commitment”:  as defined in Section 5.21(a)(i).

 

“Extending Revolving Credit Facility”:  as defined in the definition of
“Facility”.

 

“Extending Revolving Credit Lender”:  as defined in Section 5.21(a)(i).

 

“Extending Term Facility”:  as defined in the definition of “Facility”.

 

“Extending Term Lender”:  as defined in Section 5.21(a)(ii).

 

“Extending Term Loans”:  as defined in Section 5.21(a)(ii).

 

“Extension”:  as defined in Section 5.21(a).

 

23

--------------------------------------------------------------------------------



 

“Extension Date”:  as defined in Section 5.21(a)(i).

 

“Extension Offer”:  as defined in Section 5.21(a).

 

“Extension Series”:  each series of Term Loans and Revolving Credit Commitments
extended pursuant to Section 5.21.

 

“External Cash Flow”:  Reinvestment Deferred Amounts, any amounts reimbursed by
a third party that is not the Borrower or its Subsidiaries to the extent
received in cash, amounts that are the Net Cash Proceeds of Indebtedness (other
than Revolver Indebtedness), amounts contributed to the capital of the Borrower
or amounts from any other Investment in the Borrower.

 

“Facility”:  each of (a) the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder (the “Tranche B Term Loan Facility”), (b) each
Incremental Series of Incremental Term Loans (each such Incremental Series, an
“Incremental Term Facility”), (c) each Extension Series of Extending Term Loans
(each such Extension Series, an “Extending Term Facility”), (d) each Refinancing
Term Loan Series of Refinancing Term Loans (each such Refinancing Term Loan
Series, a “Refinancing Term Facility”), (e) the Original Revolving Credit
Commitments and the extensions of credit made thereunder (the “Original
Revolving Credit Facility”), together with any additional Revolving Credit
Commitments made pursuant to Section 3.3 if the terms of such additional
Revolving Credit Commitments are identical to the terms of the Original
Revolving Credit Commitments, (f) Revolving Credit Commitments established
pursuant to Section 3.3 if the terms thereof are not identical to the terms of
the Original Revolving Credit Commitments (each such series of such Revolving
Credit Commitments, an “Incremental Revolving Facility”), (g) each Extension
Series of Revolving Credit Commitments (each such Extension Series, an “Extended
Revolving Credit Facility”) and (h) each Replacement Revolving Commitment
Series of Replacement Revolving Commitments (each such Replacement Revolving
Commitments Series, a “Replacement Revolving Facility”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and, for the avoidance of doubt, any intergovernmental agreement entered
into in respect of the foregoing.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended.

 

“Fixed-to-Floating Swap”:  as defined in Section 9.16.

 

24

--------------------------------------------------------------------------------



 

“Flood Certificate”: a “Standard Flood Hazard Determination Form” of the Federal
Emergency Management Agency and any successor Governmental Authority performing
a similar function.

 

“Flood Program”: the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, in each case as amended from time to time, and any
successor statutes.

 

“Flood Zone”:  areas having special flood hazards as described in the National
Flood Insurance Act of 1968, as amended from time to time, and any successor
statute.

 

“Foreign Benefit Arrangement”:  as defined in Section 6.13(b).

 

“Foreign Casualty Event”:  as defined in Section 5.5(e).

 

“Foreign Disposition”:  as defined in Section 5.5(e).

 

“Foreign Plan”:  as defined in Section 6.13(b).

 

“Foreign Subsidiary”:  any Subsidiary of Parent that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Voting Stock”:  the total outstanding stock entitled to vote
(within the meaning of Section 1.956-2(c) of the Treasury Regulations) of any
Excluded Foreign Subsidiary.

 

“FSHCO”:  any Domestic Subsidiary that does not own a material amount of assets
other than the Capital Stock and Indebtedness of one or more Foreign
Subsidiaries.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time; provided, however, that, subject to
Section 1.2 and Section 12.17, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS), then the
Lenders and the Borrower will negotiate in good faith to amend such provisions
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the Closing Date and, until such amendments shall
have become effective (or such notice has been withdrawn), the calculations to
be made under this Agreement shall be calculated as if no such change in GAAP
has occurred.

 

25

--------------------------------------------------------------------------------



 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantee”:  a guarantee, an indorsement, a contingent agreement to purchase or
to furnish funds for the payment or maintenance of, or otherwise to be or become
contingently liable under or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s liability in respect thereof
as determined by the Borrower in good faith.  The terms “Guarantee” and
“Guaranteed” used as verbs have the correlative meanings.

 

“Guarantee and Collateral Agreement”:  the Second Amended and Restated Guarantee
and Collateral Agreement dated as of the Closing Date among Parent, Holdings,
the Borrower and each Subsidiary Guarantor in favor of the Administrative Agent,
substantially in the form of Exhibit A as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Guarantors”:  the collective reference to Parent, Holdings and the Subsidiary
Guarantors.

 

“Hazardous Material”:  any chemical, waste, material or substance which is now
or hereafter prohibited, limited or otherwise regulated in any way under any
Environmental Law, including without limitation any gasoline or petroleum
(including without limitation crude oil or any fraction thereof) or petroleum
products, asbestos, polychlorinated biphenyls and urea formaldehyde insulation.

 

“Hedging Agreement”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Parent or any of its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, or any “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.  For avoidance of doubt, Hedging
Agreements shall include any interest rate swap or similar agreement that
provides for the payment by Parent or any of its Subsidiaries of amounts based
upon a floating rate in exchange for receipt by Parent or such Subsidiary of
amounts based upon a fixed rate.

 

26

--------------------------------------------------------------------------------



 

“Highest Lawful Rate”:  the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Holdings”:  as defined in the preamble hereto.

 

“Immaterial Subsidiary”:  each Subsidiary of Parent that in the good faith
judgment the Borrower, (i) the consolidated total assets of which are less than
2.5% of the consolidated total assets of Parent and its Subsidiaries (based on
the most recent fiscal year for which financial statements have been furnished),
provided, however, that the consolidated total assets of all Immaterial
Subsidiaries so designated shall be less than 7.5% of the consolidated total
assets of Parent and its Subsidiaries (based on the most recent fiscal year for
which financial statements have been furnished) and (ii) the consolidated
revenues (other than revenues generated from transactions among Parent and its
Subsidiaries or among such Subsidiaries) of which are less than 2.5% of the
consolidated revenues (other than revenues generated from transactions among
Parent and its Subsidiaries or among such Subsidiaries) of Parent and its
Subsidiaries (based on the most recent fiscal year for which financial
statements have been furnished), provided, however, that the consolidated
revenues (other than revenues generated from transactions among Parent and its
Subsidiaries or among such Subsidiaries) of all Immaterial Subsidiaries so
designated shall be less than 7.5% of the consolidated revenues (other than
revenues generated from transactions among Parent and its Subsidiaries or among
such Subsidiaries) of Parent and its Subsidiaries (based on the most recent
fiscal year for which financial statements have been furnished).  If at any time
the individual or consolidated assets or revenues of such individual Immaterial
Subsidiary or all such Immaterial Subsidiaries, as applicable, shall have
exceeded the limits set forth in the immediately preceding sentence, then within
30 days (or such longer period as the Administrative Agent may reasonably agree)
after the date that Borrower in good faith makes such determination or, if
later, financial statements are delivered that show that Borrower is not in
compliance with the limits set forth in the immediately preceding sentence, the
Borrower shall designate in writing to the Administrative Agent which
Subsidiaries it will cause to be treated as “Material Subsidiaries” and take the
actions required under Section 8.6 (to the extent required thereby) with respect
to Subsidiaries that are not Excluded Subsidiaries (unless the Administrative
Agent in its sole discretion elects in writing to not require the Borrower to
take such actions).

 

“Inactive Subsidiary”:  any Subsidiary of Parent that (a) has aggregate assets
with a value not in excess of $500,000, (b) conducts no Business and (c) does
not Guarantee any Indebtedness of Parent or any of its Subsidiaries.

 

“Increased Amount Date”:  the date on which Incremental Term Loans are borrowed
pursuant to Section 2.4 and/or the date on which the increase in Revolving
Credit Commitments pursuant to Section 3.3 becomes effective.

 

“Incremental Amendment”:  an amendment to this Agreement among the Borrower, the
Administrative Agent and the lenders providing Incremental Term Loans and/or
increased Revolving Credit Commitments on a particular Increased Amount Date.

 

27

--------------------------------------------------------------------------------



 

“Incremental Amount”:  at any date of determination, (i) the sum of
(a) $350,000,000 (the “Incremental Fixed Amount”) less (ii) the sum of (a) any
Incremental Term Loans made pursuant to Section 2.4 prior to such date, (b) any
increase in Revolving Credit Commitments pursuant to Section 3.3 prior to such
date and (c) any Indebtedness incurred pursuant to Section 9.3(c) prior to such
date, in each case, made in reliance on the Incremental Fixed Amount plus
(iii) an unlimited amount of Incremental Term Loans and/or any increase in
Revolving Credit Commitments so long as, with respect to Incremental Term Loans
and Revolving Credit Commitments that are secured on and as of the date of the
incurrence of such Incremental Term Loans or increase in Revolving Credit
Commitments on a Pro Forma Basis, the Senior Secured Leverage Ratio does not
exceed 3.50 to 1.00, as of the last day of the most recent Measurement Period
(the “Incremental Incurrence Basket”) (assuming for purposes of this calculation
that the full committed amount of any increase in Revolving Credit Commitments
then being incurred shall be treated as outstanding for such purposes).  Loans
may be incurred under both the Incremental Fixed Amount and the Incremental
Incurrence Basket, and proceeds from any such incurrence may be utilized in a
single transaction by first calculating the incurrence under the Incremental
Incurrence Basket and then calculating the incurrence under the Incremental
Fixed Amount; provided that if any Incremental Term Facility or Incremental
Revolving Facility is unsecured, such Incremental Facility shall only be
incurred or implemented in reliance on the Incremental Fixed Amount and only to
the extent the Parent Consolidated Leverage Ratio does not exceed 5.50 to 1.00
as of the last day of the most recently ended Measurement Period.

 

“Incremental Revolving Facility”:  as defined in the definition of “Facility”.

 

“Incremental Revolving Lender”:  as defined in Section 3.3(d).

 

“Incremental Series”:  as defined in Section 2.4(b).

 

“Incremental Term Facility”:  as defined in the definition of “Facility”.

 

“Incremental Term Lender”:  a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan (as defined in Section 2.4(b)).

 

“Incremental Term Loan Commitment”:  the commitment of any lender, established
pursuant to Section 2.4, to make Incremental Term Loans to the Borrower.

 

“Incremental Term Loans”:  Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.4.

 

“Indebtedness”:  for any Person, without duplication:  (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than
(i) trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business and (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and is not paid after becoming due and
payable; (c) Indebtedness of others secured by a Lien on the Property of such

 

28

--------------------------------------------------------------------------------



 

Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued and accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; (f) the liquidation value of all Disqualified Capital Stock of such
Person and (g) Indebtedness of the type described in clauses (a) through (f) of
others Guaranteed by such Person; provided, however, that the provision by
Parent or any of its Subsidiaries of covenants, Guarantees and indemnities that
are customary for non-recourse financings (as determined by Parent in good
faith) with respect to Indebtedness incurred by a Person that is not a
Subsidiary of Parent and that is otherwise non-recourse to Parent and its
Subsidiaries shall not be deemed to be Indebtedness.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Indebtedness is recourse, provided that if
such Person’s liability for such Indebtedness is contractually limited, only
such Person’s share thereof shall be so included.  The amount of Indebtedness
for any Person for purposes of clause (c) above shall be deemed equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the
fair market value of the Property encumbered thereby as determined in good faith
by such Person.  Anything herein to the contrary notwithstanding, the following
shall not constitute Indebtedness:  (i) obligations under Hedging Agreements,
(ii) obligations in respect of any Indebtedness that has been defeased (either
covenant or legal) pursuant to the terms of the instrument creating or governing
such Indebtedness and (iii) obligations under the Partnership Parks Agreements.

 

“Indemnified Liabilities”:  as defined in Section 12.5.

 

“Indemnified Taxes”:  (A)  all Taxes (other than Excluded Taxes) imposed on or
in respect of any payment made by or on account of any Loan Party under any Loan
Document and (B) Other Taxes.

 

“Indemnitee”:  as defined in Section 12.5.

 

“Indentures”:  collectively, the Senior Note Indentures and any other indenture
or other agreement pursuant to which Indebtedness of Parent, Holdings or the
Borrower may be outstanding at any time, in each case as amended, restated,
amended and restated, refinanced, replaced, extended, modified or further
supplemented as permitted by this Agreement.

 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including, without limitation,
copyrights and copyrightable works, patents, inventions, discoveries and
developments, trademarks, service marks, trade names, brand names, corporate
names, domain names, logos, trade dress and other source indicators and the
goodwill of any business symbolized thereby, technology, all registrations and
applications related thereto, the right to obtain renewals, extensions,
substitutions, continuations, continuations-in-part, divisions, reissues,
re-examinations or similar legal protections related thereto, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

29

--------------------------------------------------------------------------------



 

“Intercompany Subordinated Note”:  an Intercompany Subordinated Note
substantially in the form of Exhibit N.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurocurrency Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan and any Swing Line
Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months (or (i) to
the extent available to all applicable Lenders, twelve months or (ii) solely
with respect to the period after the day that is one month prior to the
Revolving Facility Termination Date of a particular Facility or the Term Loan
Maturity Date of a particular Facility, one week or two weeks solely with
respect to such Facility) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months (or, to the extent available to all applicable Lenders,
twelve months) thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

 

(a)   if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(b)   any Interest Period that would otherwise extend beyond the Revolving
Facility Termination Date or the relevant Term Loan Maturity Date, as the case
may be, shall end on the Revolving Facility Termination Date or the relevant
Term Loan Maturity Date, as applicable; and

 

(c)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

“Investment”:  for any Person:  (a) the acquisition (whether for cash, Property,
services or securities or otherwise) of capital stock, bonds, notes, debentures,
partnership or other ownership interests or other securities of any other
Person; (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person, but excluding any such advance, loan or
extension of credit arising in connection with the sale of inventory, supplies
or patron services by such Person in the ordinary course of business, and
excluding also any deposit made by such

 

30

--------------------------------------------------------------------------------



 

Person in the ordinary course of business of such Person or as an advance
payment in respect of a Capital Expenditure; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person, other than any Guarantee under the
Partnership Parks Agreements; provided, however, that the provision by Parent or
any of its Subsidiaries of covenants, Guarantees and indemnities that are
customary for non-recourse financings (as determined by Parent in good faith)
with respect to Indebtedness incurred by a Person that is not a Subsidiary of
Parent and that is otherwise non-recourse to Parent and its Subsidiaries shall
not be deemed an Investment; or (d) the entering into of any Hedging Agreement.
 For purposes of this Agreement, the amount of any Investment shall be the
original principal or capital amount actually invested (and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an amount equal to the fair market value of such property (as determined
in good faith by the Borrower) at the time of investment), without adjustment
for subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.

 

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”:  (a) with respect to the Existing Letters of Credit, JPMorgan
Chase Bank, N.A., and (b) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo Bank, National Association, Bank of
America, N.A. or any other Revolving Credit Lender from time to time designated
by the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and the Administrative Agent, or any of their respective affiliates, in
each case in its capacity as issuer of any Letter of Credit.

 

“Joint Bookrunners”:  Wells Fargo Securities, LLC, Barclays Bank PLC, Goldman
Sachs Bank USA, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and HSBC Bank USA, National Association.

 

“Junior Lien Intercreditor Agreement”:  an intercreditor agreement executed by
the Borrower, the Administrative Agent on behalf of the Secured Parties, and one
or more holders or agents in respect of one or more series of Indebtedness
secured by the Collateral on a basis junior to the Lien on the Collateral in
favor of the Administrative Agent created by the Security Documents, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Facility Commitment Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 4.5.  The L/C Obligations of any Lender
shall be its Revolving Credit Percentage of the L/C

 

31

--------------------------------------------------------------------------------



 

Obligations.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

 

“Latest Maturity Date”:  at any time, the latest of the latest Term Loan
Maturity Date and the latest Revolving Facility Termination Date, in each case
with respect to any then outstanding Facility.

 

“Leased Park Entity”: any Subsidiary of Parent whose principal business is the
leasing and/or subleasing and operation of any theme park and/or water park and
whose ability to grant Liens in its interests in any assets to secure the
Obligations would require third party consent, approval, license or
authorization, which consent, approval, license or authorization has not been
obtained after such Subsidiary’s using commercially reasonable efforts to obtain
such consent, approval, license or authorization.  On the Closing Date, the
Leased Park Entities are: Six Flags Concord LLC, a California limited liability
company, Six Flags Frontier LLC, an Oklahoma limited liability company, Six
Flags Darien LLC, a New York limited liability company, Six Flags Phoenix LLC,
an Arizona limited liability company, Six Flags Splashtown LLC, a Texas limited
liability company and Six Flags WW Bay LLC, an Oklahoma limited liability
company.

 

“Lender Addendum”: with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit J-1 or J-2, as applicable, executed and delivered by such
Lender in connection with this Agreement.

 

“Lender Addendum (Cashless Roll)”: as defined in Section 12.18(b).

 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  as defined in Section 4.1(a).

 

“Letter of Credit Commitment”: (a) with respect to Wells Fargo Bank, National
Association, in its capacity as an Issuing Lender, 53% of the L/C Commitment in
effect on the Closing Date and (b) with respect to Bank of America, N.A., in its
capacity as an Issuing Lender, 47% of the L/C Commitment in effect on the
Closing Date, in each case, or such other amount as the applicable Issuing
Lender and the Borrower shall agree.

 

“Lien”:  with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance having the effect of security in respect of
such Property.  For purposes of this Agreement and the other Loan Documents, a
Person shall be deemed to own subject to a Lien any Property that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

32

--------------------------------------------------------------------------------



 

“Loan Documents”:  this Agreement, the Security Documents, the Applications and
the Notes.  For the avoidance of doubt, the term “Loan Documents” shall not be
deemed to include any Specified Hedge Agreement, Hedging Agreement or Specified
Cash Management Agreement.

 

“Loan Parties”:  Parent, Holdings, the Borrower and each Subsidiary Guarantor;
provided that any such Person shall cease to be a Loan Party at the time such
Person ceases to exist (including pursuant to a merger, consolidation,
liquidation or otherwise) or is Disposed of to a non-Loan Party or otherwise
becomes or is deemed to be an Excluded Subsidiary, in each case, to the extent
permitted by this Agreement.

 

“Mandatory Prepayment Date”:  as defined in Section 5.5.

 

“Margin Stock”:  “margin stock” within the meaning of Regulations T, U and X of
the Board.

 

“Material Adverse Effect”:  a material adverse effect on (a) the Business,
Property or financial condition of Parent and its Subsidiaries taken as a whole
or (b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

 

“Material Subsidiary”:  any Subsidiary that is not an Immaterial Subsidiary.

 

“Measurement Period”:  for any determination under this Agreement, the four
consecutive fiscal quarters of Parent or Borrower, as applicable, then last
ended for which financial statements are required to be delivered pursuant to
Section 8.1(a) or (d).

 

“Minimum Extension Condition”:  as defined in Section 5.21(b).

 

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Amendment”:  any amendment to an existing Mortgage executed and
delivered by a duly authorized officer of each party to such existing Mortgage
and duly acknowledged, and in suitable form for recording or filing in the
recording or filing office where such existing Mortgage was recorded, together
with (i) such other certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law and (ii) any other instruments necessary pursuant to applicable laws, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Mortgaged Properties”:  (a) the Real Properties listed on Schedule 1.1(a), as
to which the Administrative Agent for the benefit of the Lenders has been
granted a Lien pursuant to the Mortgages and (b) Real Property subject to a
Mortgage that is delivered after the Closing Date pursuant to the terms of this
Agreement; provided, however, in no event shall “Mortgaged Properties” include
any Excluded Structure; provided, further, that such exclusion of Excluded
Structures shall not exclude any interests in any lands or other Real Property
that are situated under, in or adjacent to any such Excluded Structure.

 

“Mortgages”:  each of the mortgages and deeds of trust encumbering the Mortgaged
Properties made by the Loan Parties party thereto in favor of, or for the
benefit of, the

 

33

--------------------------------------------------------------------------------



 

Administrative Agent for the benefit of the Lenders and each Mortgage Amendment,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent, together with any other mortgages, deeds of trust or deeds
to secure debt made by any Loan Parties in accordance with Section 8.6(b) in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, in each case, as the same may be amended, amended and
restated, extended, supplemented, substituted or otherwise modified from time to
time.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which Parent or any ERISA Affiliate has an obligation to contribute.

 

“Net Cash Flow from Partnership Parks”:  shall be, on an aggregate basis
commencing on January 1, 2015, and to the extent a positive number, the amount
of cash distributed by the Partnership Parks Entities to Parent, minus the
amount of cash Investments or loans made directly or indirectly by Parent and
its Subsidiaries in or to the Partnership Parks Entities (except to the extent
such Investments or loans are made substantially contemporaneously with, and
with the proceeds of, a Restricted Payment that reduces Excess Cash Flow
pursuant to clause (b)(v) of the definition thereof or that reduces the
Available Amount pursuant to clause (viii) of the definition thereof), minus the
aggregate amount of Restricted Payments made in reliance on Section 9.6(l),
minus the aggregate amount of payments of senior unsecured Indebtedness of
Parent made in reliance on clause (z) of Section 9.9(i).

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by Parent or any Subsidiary in the form of
cash and Permitted Investments (including any such proceeds received in such
form by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness and other obligations secured by a Lien expressly
permitted hereunder on, or amounts required to be paid under Capital Lease
Obligations relating to, any asset which is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
(i) Taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements applicable to the transactions) and (ii) any reserve for adjustment
in respect of (A) the sale price of such asset or assets established in
accordance with GAAP and (B) any liabilities associated with such asset or
assets retained by Parent or any of its Subsidiaries after such sale or other
disposition thereof and (b) in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans or other Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New York Collateral”:  as defined in Section 12.7(a).

 

“Non-Consenting Lender”:  in the event that (i) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto, (ii) the consent, waiver or amendment in

 

34

--------------------------------------------------------------------------------



 

question requires the agreement of all Lenders or all directly and adversely
affected Lenders in accordance with the terms of Section 12.1 or all the Lenders
with respect to a certain class of Loans or Commitments and (iii) the Required
Lenders, as applicable, have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender”.

 

“Non-Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

 

“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 5.13(f)(i).

 

“Non-U.S. Participant”:  a Participant that is a Non-U.S. Person.

 

“Non-U.S. Person”:  a Person that is neither a citizen or resident of the United
States of America, nor a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), nor an estate or trust that is subject to federal income
taxation regardless of the source of its income.

 

“Note”:  any promissory note evidencing any Loan.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of any Loan
Party to the Administrative Agent, to any Lender or, in the case of Specified
Hedge Agreements and Specified Cash Management Agreements, to any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given by any Loan Party in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided, that (a) subject to
Section 12.16(b), obligations of Parent, Holdings or the Borrower under any
Specified Hedge Agreements or Specified Cash Management Agreement shall be
secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (b) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Specified Cash Management Agreements.

 

“OFAC”:  the U.S. Department of the Treasury’s Office of Foreign Assets Control.

 

“Operated Properties”:  as defined in Section 6.17(a).

 

35

--------------------------------------------------------------------------------



 

“Original Revolving Credit Commitments”:  the commitments of the Revolving
Credit Lenders in effect as of the Closing Date to fund Revolving Credit Loans
pursuant to Section 3.1.

 

“Original Revolving Credit Facility”:  as defined in the definition of
“Facility”.

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to this Agreement or any other Loan Document, except any
such Taxes that are imposed by the jurisdictions described in clause (a) of
Excluded Taxes with respect to an assignment (other than an assignment made
pursuant to Section 5.17).

 

“Parent”:  as defined in the preamble hereto.

 

“Parent Available Amount”:  at any time, the sum of, without duplication:

 

(i)            the aggregate amount by which Indebtedness (other than any
Indebtedness owed to any of its Subsidiaries) incurred by Parent, Holdings or
any of their respective Subsidiaries that are Subsidiary Guarantors (other than
the Borrower and its Subsidiaries (collectively, the “Borrower Group”))
(collectively, the “Parent Group”) subsequent after the Existing Credit
Agreement Closing Date and prior to such time is reduced on each of their
respective balance sheets upon the conversion or exchange into Qualified Capital
Stock (less the amount of any cash, or the fair market value (as determined in
good faith by the Borrower) of assets distributed by the Parent Group upon such
conversion or exchange); plus

 

(ii)           if any Unrestricted Entity owned by a member of the Parent Group
(but not the Borrower Group) is redesignated by the Borrower as a Subsidiary, an
amount equal to the fair market value (as determined in good faith by the
Borrower) of the Investment by the Parent Group in such Unrestricted Entity at
the time of such redesignation, provided, however, that the foregoing amount
shall not exceed the amount of Investments made to any such Unrestricted Entity
prior to its redesignation following the Existing Credit Agreement Closing Date
which reduced the Available Amount, less amounts received by the Parent Group
from such Unrestricted Entity that increased the Parent Available Amount
pursuant to clause (iii) below; plus

 

(iii)          100% of any cash dividends and other cash distributions and the
fair market value (as determined in good faith by the Borrower) of property or
assets other than cash received by the Parent Group from an Unrestricted Entity
owned by the Parent Group (but not the Borrower Group) since the Existing Credit
Agreement Closing Date to the extent not included in Consolidated Net Income and
100% of the net proceeds received by the Parent Group from the sale of any such
Unrestricted Entity; provided, however, that the foregoing amount shall not
exceed the amount of Investments made to any such Unrestricted Entity following
the Existing Credit Agreement Closing Date which reduced the Available Amount;
plus

 

36

--------------------------------------------------------------------------------



 

(iv)          to the extent not included in clauses (i) through (iii) above, an
amount equal to  (A) the sum of payments in cash received by the Parent Group
following the Existing Credit Agreement Closing Date, interest on Indebtedness,
dividends, or repayment of loans or advances, or other transfers of property, in
each case, received by the Parent Group (and not received by the Borrower Group)
in respect of any Investment pursuant to Section 9.8(v)(i) or (v)(ii) or
(B) from the net cash proceeds from the sale, conveyance, liquidation or other
disposition of any Investment pursuant to Section 9.8(v)(i) or (v)(ii) received
by the Parent Group (and not received by the Borrower Group), minus;

 

(v)           (A) the aggregate amount of Restricted Payments made in reliance
on Section 9.6(r), (B) the aggregate amount of Investments made in reliance on
Section 9.8(v)(ii) and (C) the aggregate amount of Indebtedness prepaid in
reliance on Section 9.9(f)(ii).

 

“Parent Consolidated Adjusted EBITDA”:  for any period, the sum, for Parent and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

(a)   Consolidated Net Income of Parent and its Subsidiaries for such period
excluding those amounts which, in the determination of Consolidated Net Income
for such period, have been added or deducted for (i) total interest expense and,
to the extent not reflected in such total interest expense, any losses on
hedging or other derivative instruments, net of interest income and gains on
such hedging obligations, (ii) provisions for federal, state, local and foreign
income tax, franchise taxes and similar taxes imposed in lieu of income tax,
(iii) depreciation and amortization expense (including, without limitation,
amortization of goodwill and other intangible assets) and any impairment of
property, equipment, goodwill or other intangible assets, (iv) restructuring
charges, any effect of extraordinary, non-recurring or unusual gains or losses
or expenses and curtailments or modifications to pension and post-retirement
employee benefit plans, provided that the amount of cash expenditures added back
as a result of this clause (iv) shall not exceed the greater of (x) $20,000,000
and (y) 5.0% of Parent Consolidated Adjusted EBITDA in any four fiscal quarter
period, (v) any net gains or losses of disposed, abandoned or discontinued
assets or operations except for income and expenses prior to disposition,
(vi) any fees, expenses, commissions, costs, premiums, debt extinguishment costs
and other charges related to the Transactions and any securities
offering, Investment, acquisition, disposition or other similar transaction or
the incurrence of Indebtedness permitted to be incurred hereunder (including any
amendment, extension, renewal, refinancing, repayment or replacement thereof),
in each case whether or not successful and whether or not consummated prior to,
on, or after the Closing Date, (vii)(A) any net unrealized gain or loss (after
any offset) resulting in such period from obligations under any hedging
obligations or other derivative instruments and the application of Statement of
Financial Accounting Standards No. 133 and (B) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation, in each
case to the extent not incurred in cash, (viii) the Consolidated Net Income of
any Person (adjusted for items (i) through (vii) of this paragraph (a)) to the
extent (A) attributable to interests held by third parties in Subsidiaries of
Parent that are not wholly-owned by Parent or (B) attributable to (I) interests
in Persons accounted for under the equity method, (II) Unrestricted Entities, or

 

37

--------------------------------------------------------------------------------



 

(III) any Person that is not a Subsidiary, except to the extent of the cash
received by Parent or any of its Subsidiaries in respect of such interests
including management fees, and (ix) all other non-cash gains, losses or charges,
plus

 

(b)   to the extent not included in the determination of Consolidated Net Income
for such period, all proceeds of business interruption insurance received during
such period, plus

 

(c)   the amount of cost savings and synergies (net of the amount of actual
benefits realized during such period) projected by Parent in good faith to be
realized from actions taken or to be taken prior to or during the next four
consecutive fiscal quarters (which cost savings and synergies shall be added to
Parent Consolidated Adjusted EBITDA as so projected until fully realized and
calculated on a Pro Forma Basis as though such cost savings and synergies had
been realized on a “run rate” basis on the first day of such period) as a result
of a Permitted Acquisition, other Investment permitted by Section 9.8, or other
Specified Transaction or the implementation of an operational initiative or
operational change or specific actions actually taken, initiated or anticipated
to be taken and identified; provided that a Responsible Officer of Parent shall
have certified to the Administrative Agent that such costs savings or synergies
are reasonably identifiable, factually supportable and reasonably attributable
to the actions or initiatives to have been taken or are to be taken within the
next four consecutive fiscal quarters from the date of determination, setting
forth calculations of any such pro forma adjustments supporting them in
reasonable detail, plus

 

(d)   any non-cash or stock-based compensation costs or expenses incurred by
Parent or any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, less any cash costs of such
plans or agreements incurred during such period.

 

Calculations of Parent Consolidated Adjusted EBITDA shall be as set forth on
Exhibit B attached hereto.

 

Notwithstanding the foregoing if, during any period for which Parent
Consolidated Adjusted EBITDA is being determined, Parent or any of its
Subsidiaries shall have consummated any Specified Transaction of the type
described in clause (a), (b) or (c) of the definition thereof then, for all
financial tests or ratios under this Agreement, Parent Consolidated Adjusted
EBITDA shall be determined on a Pro Forma Basis.

 

“Parent Consolidated Leverage Ratio”:  as at any date, the ratio of
(a) Consolidated Total Debt as at such date to (b) Parent Consolidated Adjusted
EBITDA for such Measurement Period.

 

“Parent Group”:  as defined in the definition of “Parent Available Amount”.

 

“Pari Passu Intercreditor Agreement”:  an intercreditor agreement executed by
the Borrower, the Administrative Agent on behalf of the Secured Parties (as
defined in the Guarantee and Collateral Agreement) and one or more holders or
agents in respect of one or more series of pari passu Indebtedness secured by
the Collateral, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.

 

38

--------------------------------------------------------------------------------



 

“Park”:  collectively, the Existing Parks and any other amusement or attraction
park formed or acquired by any of Parent and its Subsidiaries after the date
hereof.

 

“Participant”:  as defined in Section 12.6(c)(i).

 

“Participant Register”:  as defined in Section 12.6(b)(iv).

 

“Partnership Parks Agreements”:  (a) the Overall Agreement, dated as of
February 15, 1997, among Six Flags Fund, Ltd. (L.P.), Salkin Family Trust,
SFG, Inc., SFG-I, LLC, SFG-II, LLC, Six Flags Over Georgia, Ltd., SFOG II, Inc.,
SFOG II Employee, Inc., SFOG Acquisition A, Inc., SFOG Acquisition B, L.L.C.,
Six Flags Over Georgia, Inc., Six Flags Services of Georgia, Inc., the Borrower
and Six Flags Entertainment Corporation and the Related Agreements (as defined
therein), (b) the Overall Agreement dated as of November 24, 1997 among Six
Flags Over Texas Fund, Ltd., Flags’ Directors, L.L.C., FD-II, L.L.C., Texas
Flags, Ltd., SFOT Employee, Inc., SFOT Acquisition I, Inc., SFOT Acquisition
II, Inc., Six Flags Over Texas, Inc., the Borrower and Six Flags Entertainment
Corporation, as amended by the Agreement dated as of December 6, 1999 between
and among the foregoing parties and Six Flags Fund II, Ltd., and the Related
Agreements (as defined therein), and (c) the Subordinated Indemnity Agreement,
and each related agreement entered into in connection therewith (including,
without limitation, the Beneficial Share Assignment Agreement, the Subordinated
Indemnity Escrow Agreement, and the Acquisition Company Liquidity Agreement
dated as of December 8, 2006 by and among Parent, Holdings, Borrower, GP
Holdings, Inc., SFOG II, Inc., SFT Holdings, Inc., Time Warner Inc., TW-SPV Co.,
Warner Bros. Entertainment Inc. (as successor to Time Warner Entertainment
Company, L.P.), the Acquisition Parties, SFOG Acquisition A Holdings, Inc., SFOG
Acquisition B Holdings, Inc., SFOT Acquisition I Holdings, Inc. and SFOT
Acquisition II Holdings, Inc.), in each case, as the same may be modified or
amended at any time from time to time, provided such modification or amendment
does not violate Section 9.14.

 

“Partnership Parks Entities”:  (i) Six Flags Over Georgia II, L.P., a Delaware
limited partnership, Texas Flags, Ltd., a Texas limited partnership, GP Holdings
Inc., a Delaware corporation, SFOT Acquisition I Holdings, Inc., a Delaware
corporation, SFOT Acquisition II Holdings, Inc., a Delaware corporation, SFOG
Acquisition A Holdings, Inc., a Delaware corporation, SFOG Acquisition B
Holdings, Inc., a Delaware corporation, Six Flags Over Georgia, Inc., a Delaware
corporation, and the Acquisition Parties, (ii) any of their respective
Subsidiaries and (iii) any other Person in which Parent owns any Capital Stock,
directly or indirectly, that is formed with one of its purposes being to hold
Capital Stock in the entities described in clauses (i) or (ii) above, directly
or indirectly.

 

“Partnership Parks Lien”:  a Lien on the Capital Stock issued by or owned by a
Partnership Parks Entity, any Lien on Indebtedness owed by or to a Partnership
Parks Entity, any Lien on any management fee owed by or to a Partnership Parks
Entity, or a Lien on a material portion of the assets of the Partnership Parks
Entities, taken as a whole.

 

“Payment Amount”:  as defined in Section 4.5.

 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

39

--------------------------------------------------------------------------------



 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  as defined in Section 9.5(e)(i).

 

“Permitted Holders”:  any fund affiliated with H Partners Management LLC, Janus
Henderson Group plc, BlackRock, Inc. or Capital Research Global Investors.

 

“Permitted Investments”:  (a) Dollars; (b)(i) Pounds Sterling or Euros or
(ii) in the case of any Foreign Subsidiary, such local currencies held by it
from time to time in the ordinary course of business; (c) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition; (d) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks; (e) repurchase obligations for underlying securities of
the types described in clauses (c), (d) and (h) entered into with any financial
institution meeting the qualifications specified in clause (d) above;
(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition; (g) marketable short-term money market and similar
securities having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower) and in each case maturing within 24
months after the date of creation or acquisition thereof; (h) readily marketable
direct obligations issued by any state, commonwealth or territory of the United
States or any political subdivision or taxing authority thereof having an
Investment Grade Rating from either Moody’s or S&P with maturities of 24 months
or less from the date of acquisition; (i) readily marketable direct obligations
issued by any foreign government or any political subdivision or public
instrumentality thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (j) Investments with average maturities of 12 months or less from
the date of acquisition in money market funds; (k) investment funds investing
90% of their assets in securities of the types described in clauses (a) through
(j) above; and (l) in the case of Foreign Subsidiaries, substantially similar
investments to those set forth in clauses (a) through (k) above denominated in
foreign currencies, provided that references to the United States of America (or
any agency or instrumentality thereof) shall be deemed to mean foreign countries
having a sovereign rating of “A” or better from either S&P or Moody’s (or
another nationally recognized statistical rating agency selected by the Borrower
and reasonably acceptable to the Administrative Agent).

 

“Permitted Liens”:  as defined in Section 9.4.

 

40

--------------------------------------------------------------------------------



 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  an employee benefit plan (within the meaning of Section 3(3) of ERISA,
and that is subject to ERISA) and in respect of which Parent or, solely with
respect to any such plan subject to Title IV of ERISA, any ERISA Affiliate is
(or if such Plan were terminated, would under Section 4062 or Section 4069 of
ERISA be deemed to be) an employer as defined in Section 3(5) of ERISA, but
other than any Multiemployer Plan or Foreign Plan or Foreign Benefit
Arrangement.

 

“Platform”:  as defined in Section 7.1(f).

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by Wells Fargo Bank, National Association as its prime rate.  Each change
in the Prime Rate shall be effective as of the opening of business on the day
such change in such prime rate occurs.  The parties hereto acknowledge that the
rate announced publicly by Wells Fargo Bank, National Association as its prime
rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks.

 

“Pro Forma Basis” or “Pro Forma Effect”:  with respect to compliance with any
financial test or ratio hereunder (including any incurrence test) in respect of
a Specified Transaction that occurred after the commencement of the relevant
Measurement Period and prior to or substantially simultaneous with the event for
which such financial test or ratio is being calculated, including (to the extent
such adjustments would have been observed during such Measurement Period if the
Specified Transaction had occurred on the first date thereof) pro forma
adjustments arising out of events which are attributable to the applicable
acquisition or investment, Specified Transaction or any operational initiative
or operational change that are reasonably identifiable and factually supportable
and such other adjustments as are determined in accordance with the definition
of Parent Consolidated Adjusted EBITDA, in each case as certified on behalf of
Parent by a Responsible Officer, and assuming any Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes, in
each case not to finance any Specified Transaction) incurred or repaid in
connection therewith, had been consummated and incurred or repaid at the
beginning of such period.

 

“Pro Forma Compliance Certificate”: a certificate of a Responsible Officer of
Parent setting forth in reasonable detail computations necessary to show that
the Loan Parties would have been in compliance with Section 9.1 as at
December 31, 2018, giving pro forma effect to the Loans to be made on the
Closing Date and the use of proceeds thereof, and the payment of fees and
expenses in connection with the foregoing, as if such events had occurred on
December 31, 2018.

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether Real Property, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

 

41

--------------------------------------------------------------------------------



 

“Purchase Money Indebtedness”:  (a) Indebtedness consisting of the deferred
purchase price of Property, conditional sale or other obligations under any
title retention agreement, installment sales and other purchase money
obligations, in each case where the maturity of such Indebtedness does not
exceed the anticipated useful life of the Property being financed, and
(b) Indebtedness incurred to finance the acquisition of Property (including
Acquisitions), including additions and improvements; provided, however, that any
Lien arising in connection with any such Indebtedness shall be limited to the
specified asset being financed (or replacement items) or, in the case of Real
Property, the Real Property on which such asset is attached; and provided
further, that such Indebtedness is incurred within 180 days after such
acquisition, addition or improvement by the Borrower or a Subsidiary of such
asset.

 

“Put Related Debt Incurrence”:  an incurrence by the Borrower of Indebtedness
(other than Revolver Indebtedness) to fund the purchase of limited partnership
units under the Partnership Parks Agreements.

 

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or any
Specified Cash Management Agreement, any counterparty thereto that (a) was an
Arranger, an Agent, a Lender or an affiliate of an Arranger, an Agent or a
Lender at the time such Specified Hedge Agreement or such Specified Cash
Management Agreement was entered into and (b) has delivered to the
Administrative Agent a writing signed by both such counterparty and the Borrower
at any time (i) that advises the Administrative Agent of the existence of such
agreement, (ii) pursuant to which such counterparty agrees that the
Administrative Agent is entitled to act as its agent pursuant to the terms of
this Agreement and the other Loan Documents, (iii) that advises the
Administrative Agent whether it is authorized to release the Collateral and the
guarantees when all Obligations (other than contingent indemnification
obligations, Specified Hedge Agreements and Specified Cash Management Agreements
subject to the treatment of Letters of Credit as set forth in Section 12.16(b))
are paid in full without any requirement that the Qualified Counterparty in
respect of the relevant Specified Hedge Agreement provide notification to the
Administrative Agent that the Qualified Counterparty must have first received a
substitute Lien and/or substitute guarantee or other collateral satisfactory to
such Qualified Counterparty and (iv) pursuant to which the counterparty
acknowledges that it has read and understands the definition of “Obligations”
and Section 12.16.  For the avoidance of doubt, if any Arranger, any Agent or
any Lender or any affiliate thereof ceases to be an Arranger, an Agent or a
Lender hereunder (the “Cessation Date”), then any current or future obligations
in respect of any Specified Hedge Agreements or any Specified Cash Management
Agreements entered into prior to the Cessation Date with respect to such
Arranger, Agent, Lender or affiliate of the foregoing shall continue to
constitute Obligations hereunder and such Arranger, Agent, Lender or affiliate
thereof shall continue to constitute a Qualified Counterparty hereunder.

 

“Qualifying Bids”:  as defined in Section 5.19(c).

 

“Qualifying Lender”:  as defined in Section 5.19(d).

 

“Real Properties”:  all right, title and interest in and to any and all parcels
of or interests in real property, including the easements, hereditaments and
appurtenances relating thereto and the

 

42

--------------------------------------------------------------------------------



 

improvements thereon, owned by, or leased by, Parent, Holdings, the Borrower or
their respective Subsidiaries.

 

“Recovery Event”:  any settlement of or payment in excess of $15,000,000 in
respect of any Property or casualty insurance claim or any condemnation
proceeding relating to any Property of Borrower or any of its Subsidiaries.

 

“Refinance”:  as defined in Section 2.5(a).

 

“Refinancing Effective Date”:  as defined in Section 2.5(a).

 

“Refinancing Expenses”:  with respect to any Refinancing of any Indebtedness or
any amendment, modification, refunding, renewal or restructuring thereof,
accrued and unpaid interest (or dividends) and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection therewith.

 

“Refinancing Notes”:  first priority senior secured notes, junior lien secured
notes and/or unsecured notes, in each case issued pursuant to an indenture, note
purchase agreement or other agreement and in lieu of Refinancing Term Loans;
provided that each of the following conditions is satisfied:

 

(a)   (i) if the Refinancing Notes are pari passu with the Term Loans being
Refinanced by such Refinancing Notes, such Refinancing Notes shall not mature,
do not have scheduled amortization or payments of principal, and are not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(except customary asset sale or change of control provisions and AHYDO
payments), in each case prior to the latest Term Loan Maturity Date of the Term
Loans being Refinanced and (ii) if the Refinancing Notes are secured on a junior
lien basis, not secured or are subordinated to any of the Facilities in right of
payment, such Refinancing Notes shall not mature, do not have scheduled
amortization or payments of principal, and are not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (except customary
asset sale or change of control provisions and AHYDO payments), in each case
prior to the date that is 90 days after the Latest Maturity Date of the Term
Loans being Refinanced;

 

(b)   if secured, such Refinancing Notes are not secured by liens on the assets
of Parent or any of its Subsidiaries, other than assets constituting Collateral;

 

(c)   no Subsidiary is a guarantor with respect to such Refinancing Notes unless
such Subsidiary is a Subsidiary Guarantor which is guaranteeing (or
substantially concurrently with the incurrence of the Refinancing Notes will
guarantee) the Obligations, and any Unrestricted Entity is an unrestricted
entity (or substantive equivalent) under such Refinancing Notes;

 

(d)   such Refinancing Notes may not be in an amount greater than the aggregate
principal amount of the Term Loans being Refinanced plus unpaid accrued interest
and premium (if any) thereon and underwriting discounts, fees, commissions and
expenses incurred in connection with the Refinancing Notes; provided that
nothing in this clause (d) shall limit the ability of the Borrower to incur
additional Indebtedness concurrently as part

 

43

--------------------------------------------------------------------------------



 

of the issuance or incurrence of such Indebtedness so long as such additional
Indebtedness is otherwise permitted pursuant to the terms of this Agreement;

 

(e)   (i) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Refinancing Notes with the benefit of the applicable Security Documents on a
pari passu basis with the other Obligations, the Borrower shall have delivered
the Pari Passu Intercreditor Agreement in connection therewith as may be
reasonably requested by the Administrative Agent and the trustee, agent, or
collateral trustee for such Refinancing Notes shall have executed the Pari Passu
Intercreditor Agreement if reasonably requested by the Administrative Agent and
(ii) if secured on a junior lien basis with the other Obligations, all
collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), the Borrower shall have
delivered such other documents (including the Junior Lien Intercreditor
Agreement) in connection therewith as may be reasonably requested by the
Administrative Agent and the trustee, agent, or collateral trustee for such
Refinancing Notes shall have executed the Junior Lien Intercreditor Agreement if
reasonably requested by the Administrative Agent;

 

(f)    such Refinancing Notes do not contain financial maintenance covenants in
any way more restrictive than those set forth in this Agreement, except for
covenants applicable only to periods after the Latest Maturity Date at the time
of incurrence of such Indebtedness or to the extent that such financial
maintenance covenant (or any material modification thereto) is also added for
the benefit of any corresponding existing Facility;

 

(g)   subject to the foregoing, all other terms applicable to the Refinancing
Notes (other than provisions relating to original issue discount, fees, premium
and interest rates and optional prepayments or redemption terms which shall be
as agreed between the Borrower and the lenders providing such Refinancing Notes)
shall reflect market terms at the time of issuance; and

 

(h)   all of the Net Cash Proceeds of the Refinancing Notes shall be applied
substantially concurrently with the incurrence thereof solely to the pro rata
repayment of the Term Loans of the relevant Facility or Facilities being
Refinanced.

 

“Refinancing Term Facility”:  as defined in the definition of “Facility”.

 

“Refinancing Term Lender”:  as defined in Section 2.5(b).

 

“Refinancing Term Loan Amendment”:  as defined in Section 2.5(c).

 

“Refinancing Term Loans”:  as defined in Section 2.5(a).

 

“Refinancing Term Loan Series”:  as defined in Section 2.5(b).

 

44

--------------------------------------------------------------------------------



 

“Refunded Swing Line Loans”:  as defined in Section 4.10(b).

 

“Refunding Date”:  as defined in Section 4.10(c).

 

“Register”:  as defined in Section 12.6(b)(iv).

 

“Regulation H”:  Regulation H of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 4.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender for the account of the Borrower.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that, as a result of the delivery of a Reinvestment
Notice, are not applied to repay the Loans pursuant to Section 5.5(b).

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
Holdings or the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire, restore or reconstruct assets
used or useful in its business (including for Permitted Acquisitions).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, restore, or reconstruct
assets used or useful in the business of the Borrower and its Subsidiaries
(including for Permitted Acquisitions).

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
all or any portion of the Reinvestment Deferred Amount is not used within one
year of such Reinvestment Date, but is contractually committed within 12 months
of such Reinvestment Event to be so used or an executed letter of intent is in
place within 12 months of such Reinvestment Event, then within 18 months of such
Reinvestment Event) and (b) within five Business Days after the date on which
the Borrower shall have determined not to, or shall have otherwise ceased to,
acquire, restore or reconstruct assets used or useful in the business of Parent
and its Subsidiaries (including for Permitted Acquisitions) with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Rejection Notice”:  as defined in Section 5.11(d).

 

“Related Transactions”:  the (i) the entering into of the waiver and consent
agreement with respect to the Partnership Parks Agreements and (ii) payment of
fees and expenses in connection with any of the foregoing.

 

45

--------------------------------------------------------------------------------



 

“Release”:  any release, threatened release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata that violates or creates any liability under any
Environmental Law.

 

“Replacement Rate”:  as defined in Section 5.10(b).

 

“Replacement Revolving Commitment Series”:  as defined in Section 3.4(b).

 

“Replacement Revolving Commitments”:  as defined in Section 3.4(a).

 

“Replacement Revolving Credit Effective Date”:  as defined in Section 3.4(a).

 

“Replacement Revolving Facility”:  as defined in the definition of “Facility”.

 

“Replacement Revolving Facility Amendment”:  as defined in Section 3.4(c).

 

“Replacement Revolving Lender”:  as defined in Section 3.4(b).

 

“Reply Amount”:  as defined in Section 5.19(b).

 

“Reply Date”:  as defined in Section 5.19(a).

 

“Reply Discount”:  as defined in Section 5.19(b).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA and
the regulations issued thereunder, with respect to a Single Employer Plan, as to
which the PBGC has not waived the notice requirement by regulation.

 

“Repricing Transaction”:  (a) any prepayment of the Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans under any credit facility
(including but not limited to Refinancing Term Loans) for which the Effective
Yield thereon on the date of such prepayment is lower than the Effective Yield
on the Closing Date for the Tranche B Term Loans or (b) any repricing of the
Tranche B Term Loans pursuant to an amendment hereto relating to the Applicable
Margin or interest rate floors including in the definition of Base Rate or
Eurocurrency Rate that result in any of the foregoing on the date of such
amendment being lower than such amounts for the Tranche B Term Loans on the
Closing Date; provided that notwithstanding the foregoing, it shall not be a
“Repricing Transaction” under this Agreement if any of the transactions set
forth in clause (a) or clause (b) above occur in connection with a transaction
contemplated by Section 10(l)(i) or Section 10(l)(ii) of this Agreement or a
Transformative Acquisition.

 

“Required Lenders”:  at any time, the Lenders (other than Defaulting Lenders)
holding more than 50% of the sum of (a) the aggregate unpaid principal amount of
the Term Loans then outstanding and (b) the Total Revolving Credit Commitments
(excluding the amount of Revolving Credit Commitments held by Defaulting
Lenders) then in effect or, if the Revolving Credit

 

46

--------------------------------------------------------------------------------



 

Commitments have been terminated, the Total Revolving Extensions of Credit
(excluding the amount of Revolving Extensions of Credit held by Defaulting
Lenders) then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  as to any Person, the chief executive officer,
president, chief financial officer, senior vice president or treasurer or
assistant treasurer, or general counsel or assistant general counsel, of such
Person, but in any event, with respect to financial matters, the chief financial
officer, senior vice president-finance or treasurer of such Person.

 

“Restricted Payment”:  dividends (in cash, Property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any Capital Stock of Parent, Holdings or the
Borrower or of any warrants, options or other rights to acquire the same,
excluding dividends payable by any of Parent, Holdings, or the Borrower or any
Subsidiary solely in its own Qualified Capital Stock.

 

“Retained Declined Proceeds”:  as defined in Section 5.11(d).

 

“Return Bid”:  as defined in Section 5.19(b).

 

“Revolver Indebtedness”:  Indebtedness of the Borrower in respect of Revolving
Credit Loans and Swing Line Loans.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, if applicable, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance, Incremental Amendment or Replacement Revolving Facility Amendment
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, and shall include, for the
avoidance of doubt, Original Revolving Credit Commitments, increases in the
Revolving Credit Commitments pursuant to Section 3.3, if any, Replacement
Revolving Facility Commitments, if any and Extended Revolving Credit
Commitments, if any.  As of the Closing Date, the aggregate amount of the Total
Revolving Credit Commitments (comprising solely Original Revolving Credit
Commitments) is $350,000,000.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”:  as defined in Section 3.1, and shall include, for the
avoidance of doubt, revolving loans made pursuant to any of the Revolving Credit
Commitments.

 

47

--------------------------------------------------------------------------------



 

“Revolving Credit Percentage”:  as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or been terminated, the percentage which
the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding).

 

“Revolving Extensions of Credit”:  as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of
Revolving Credit Loans, (b) such Lender’s Revolving Credit Percentage of the
aggregate principal amount of Swing Line Loans then outstanding plus (c) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility Commitment Period”:  the period from and including the
Closing Date to the Revolving Facility Termination Date.

 

“Revolving Facility Termination Date”:  April 17, 2024; provided that (i) any
reference to Revolving Facility Termination Date with respect to any Extended
Revolving Credit Facility shall be the final maturity date as specified in the
applicable Extension Offer and (ii) any reference to Revolving Facility
Termination Date with respect to any Replacement Revolving Facility shall be the
final maturity date as specified in the Replacement Revolving Facility
Amendment.

 

“RP Eligible Proceeds”:  Net Cash Proceeds from Dispositions permitted under
Sections 9.5(c)(ii), 9.5(c)(vi), 9.5(c)(vii), 9.5(c)(viii), 9.5(c)(xiii),
9.5(c)(xvii), 9.5(c)(xviii) and 9.5(c)(xix).

 

“RP Trigger Ratio”:  a ratio of 5.25 to 1.00.

 

“S&P”:  Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country”:  a country or territory which is itself the subject or
target of comprehensive Sanctions.

 

“Sanctioned Person”:  (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union Member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions”:  any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous federal Governmental Authority).

 

48

--------------------------------------------------------------------------------



 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement (and all assumptions thereof), the Mortgages and all other security
documents which shall have been delivered on or prior to the Closing Date, or
are hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document, as the same have been, and on and after the
Closing Date shall be modified, amended, amended and restated, restated or
supplemented in accordance herewith.

 

“Senior Note Indentures”:  (a) the Indenture, dated as of June 16, 2016, by and
among Parent, the guarantors party thereto and U.S. Bank National Association,
as trustee and (b) the Indenture, dated as of April 13, 2017, by and among
Parent, the guarantors party thereto and U.S. Bank National Association, as
trustee, in each case, as the same may be amended, restated, amended and
restated, refinanced, replaced, extended, modified or further supplemented from
time to time in accordance with the terms of this Agreement.

 

“Senior Notes”:  (a) the $1,000,000,000 aggregate principal amount of senior
unsecured notes due July 31, 2024, issued by Parent and (b) the $500,000,000
aggregate principal amount of senior unsecured notes due April 15, 2027, issued
by Parent.

 

“Senior Secured Debt”:  as at the last day of any Measurement Period, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness (other than
Revolver Indebtedness and the undrawn portion of any outstanding letters of
credit) of the Borrower and its Subsidiaries hereunder or that otherwise is
secured by property or assets of the Borrower and its Subsidiaries and that
would, in conformity with GAAP, be set forth on the balance sheet of the
Borrower and its Subsidiaries on such date (determined on a consolidated basis
without duplication in accordance with GAAP), plus (b) the average of the
amounts of Revolver Indebtedness outstanding on such last day and on the last
day of each of the three immediately preceding fiscal quarters less (c) the
aggregate amount of Unrestricted Cash and unrestricted cash equivalents of the
Borrower and its Subsidiaries on such last day in an aggregate amount not to
exceed $50.0 million, in each case, set forth on the balance sheet of Parent and
its Subsidiaries on the applicable date.

 

“Senior Secured Leverage Ratio”:  as at any date, the ratio of (a) Senior
Secured Debt as at such date to (b) Borrower Consolidated Adjusted EBITDA for
the Measurement Period most recently ended prior to such date.

 

“Shared Services Agreement”:  the Amended and Restated Shared Services
Agreement, dated as of January 1, 2006, among Parent, Holdings, the Borrower and
PP Data Services Inc., a Subsidiary of Holdings, as may be amended, restated,
amended and restated, refinanced, replaced, extended, modified or further
supplemented from time to time.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the present fair saleable value (on a going concern basis) of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such

 

49

--------------------------------------------------------------------------------



 

date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
present fair saleable value (on a going concern basis) of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim”, (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) assets shall include insurance coverage and/or indemnification available
with respect to any liability.

 

“Specified Cash Management Agreement”:  any agreement, or any Guarantee of any
agreement, providing for treasury, depositary, purchasing card or cash
management services, including in connection with any automated clearing house
transfers of funds or any similar transactions, between Parent, Holdings, the
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.

 

“Specified Hedge Agreement”:  any Hedging Agreement entered into by Parent,
Holdings, the Borrower or any Subsidiary Guarantor and any Qualified
Counterparty.

 

“Specified Transaction”:  any (a) Disposition of all or substantially all the
assets of or all the Capital Stock of any Subsidiary or of any division or
product line of Parent and its Subsidiaries, or any Asset Sale, (b) Permitted
Acquisition or other Investment, in each case involving consideration in excess
of $15,000,000, (c) designation of any Subsidiary as an Unrestricted Entity, or
of any Unrestricted Entity as a Subsidiary, in each case in accordance with
Section 9.17 or (d) the proposed incurrence of Indebtedness or making of a
Restricted Payment or Investment or any other transaction in respect of which
compliance with the any financial test or ratio hereunder (including any
incurrence test) is by the terms of this Agreement required to be calculated on
a Pro Forma Basis.

 

“Subordinated Debt”:  any unsecured Indebtedness that is subordinated to the
Obligations of the applicable Person, the terms and conditions of which include
subordination provisions consistent with those prevailing in debt capital
markets of the United States at the time of incurrence.

 

“Subordinated Indemnity Agreement”:  the Subordinated Indemnity Agreement, dated
as of April 1, 1998, among Parent, GP Holdings Inc., Time Warner Inc., Warner
Bros. Entertainment Inc. (as successor to Time Warner Entertainment Company,
L.P.), TW-SPV Co., Holdings, the Borrower, SFOG II, Inc. and SFT Holdings, Inc.,
as the same may be modified or amended at any time from time to time, provided
such modification or amendment does not violate Section 9.14.

 

“Subordinated Indemnity Escrow Agreement”:  the Subordinated Indemnity Escrow
Agreement dated as of September 28, 2006, by and among Parent, Warner Bros.
Entertainment

 

50

--------------------------------------------------------------------------------



 

Inc. (as successor to Time Warner Entertainment Company, L.P.), Historic TW Inc.
(formerly known as Time Warner Inc.) and The Bank of New York Mellon, as the
same has been amended, supplemented, waived or otherwise modified on or prior to
the Closing Date or may be modified or amended at any time from time to time,
provided such modification or amendment does not violate Section 9.14.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person; provided that,
notwithstanding the foregoing, each of the Partnership Parks Entities will be
deemed to be a Subsidiary of Parent for all purposes under this Agreement,
provided further that none of any Inactive Subsidiary, Six Flags Over Texas
Fund, Ltd. or Six Flags Fund, Ltd. will be deemed to be a Subsidiary of Parent
for any purpose under this Agreement other than (a) with respect to the
disclosure required as of the Closing Date under Section 6.15 and (b) in
connection with the delivery of financial statements pursuant to Sections 6.1,
8.1(a) and 8.1(d) to the extent such Person otherwise would have been
consolidated with Parent for purposes of such financial statements.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Parent. 
Notwithstanding the foregoing, in no event shall any person designated as an
Unrestricted Entity pursuant to Section 9.17 be deemed to be a Subsidiary of
Parent, Holdings, Borrower or any of their respective Subsidiaries (unless such
Unrestricted Entity is subsequently re-designated as a Subsidiary pursuant to
Section 9.17 and otherwise meets the criteria set forth in this definition of
“Subsidiary”).

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Subsidiary.

 

“Swing Line Commitment”:  the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 4.9 in an aggregate principal amount at any one
time outstanding not to exceed $30,000,000.

 

“Swing Line Exposure”:  at any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Lender in
respect of any Swing Line Loan shall be its Revolving Credit Percentage of the
principal amount of such Swing Line Loan.

 

“Swing Line Lender”:  Wells Fargo Bank, National Association, in its capacity as
the lender of Swing Line Loans.

 

“Swing Line Loans”:  as defined in Section 4.9.

 

“Swing Line Participation Amount”:  as defined in Section 4.10(c).

 

“Target Person”:  as defined in Section 9.8.

 

51

--------------------------------------------------------------------------------



 

“Tax Sharing Agreement”:  that certain Tax Sharing Agreement, effective as of
January 1, 2011, among Parent, Holdings, and those Subsidiaries which are
parties thereto, as the same may be modified or amended at any time from time to
time, provided such modification or amendment does not violate Section 9.14.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties attributable thereto.

 

“Term Loan Commitments”:  the Tranche B Term Loan Commitments and any
Incremental Term Commitment.

 

“Term Loan Lenders”:  the Tranche B Term Loan Lenders, the Incremental Term
Lenders, each Refinancing Term Lender and each Extending Term Lender.

 

“Term Loan Maturity Date”:  the Tranche B Maturity Date, the maturity of any
Incremental Term Facility, the maturity date of any Refinancing Term Facility or
the maturity date of any Extending Term Facility, as the case may be.

 

“Term Loans”:  the Tranche B Term Loans and, unless the context shall otherwise
require, the Incremental Term Loans, each Extending Term Loan and each
Refinancing Term Loan.

 

“Time Warner”:  Historic TW Inc. and/or its affiliates.

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Credit Lenders outstanding
at such time.

 

“Tranche B Maturity Date”:  April 17, 2026.

 

“Tranche B Term Loan”:  as defined in Section 2.1.

 

“Tranche B Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder on the
Closing Date in a principal amount not to exceed the amount set forth under the
heading “Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender on the Closing Date, or, as
the case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The aggregate amount of the Tranche B Term Loan Commitments
on the Closing Date is $800,000,000.

 

“Tranche B Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

52

--------------------------------------------------------------------------------



 

“Tranche B Term Loan Lender”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Percentage”:  as to any Lender at any time, the percentage
which the principal amount of such Lender’s Tranche B Term Loan then outstanding
constitutes of the aggregate principal amount of all Tranche B Term Loans then
outstanding.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is or is to be a party, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
and the payment of fees and expenses in connection therewith.

 

“Transferee”:  as defined in Section 12.15.

 

“Transformative Acquisition”:  any acquisition that is either (a) not permitted
by this Agreement immediately prior to the consummation of such Acquisition or
(b) if permitted by this Agreement immediately prior to the consummation of such
Acquisition, would not provide the Borrower and its subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“U.S.A. PATRIOT Act”:  (a) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001, as amended or modified from time
to time.

 

“UCP”:  with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Uniform Commercial Code”:  the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority (but not attachment)
and for purposes of definitions related to such provisions.

 

“Unrestricted Cash”:  all cash that is not restricted cash, as determined in
accordance with GAAP.

 

“Unrestricted Entity”: (1) any person in which Parent, Holdings, Borrower or any
of their respective Subsidiaries makes or has made an Investment and which is
designated by Parent as an

 

53

--------------------------------------------------------------------------------



 

Unrestricted Entity pursuant to Section 9.17 hereof and (2) any Subsidiary of
any Unrestricted Entity.  As of the Closing Date, there are no Unrestricted
Entities.

 

“Wholly Owned Subsidiary”:  with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or equity interests held by foreign
nationals, in each case to the extent mandated by applicable law) are directly
or indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.         Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)   As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Parent, Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)   Except as specifically provided herein, the meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.

 

(e)   Unless otherwise expressly provided herein, (a) references to any
Requirement of Law, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications are not prohibited by the Loan Documents; and
(b) references to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business

 

54

--------------------------------------------------------------------------------



 

Day, the date of such payment (other than as described in the definition of
Interest Period) or performance shall extend to the immediately succeeding
Business Day.

 

(g)   Notwithstanding any other provision contained herein, all computations of
amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB Accounting Standards Codification 805, 810 or
825 (or any other financial accounting standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower at “fair
value” as defined therein.

 

(h)   All references to “knowledge”, “aware” or “awareness” of any Loan Party or
a Subsidiary of Holdings means the actual knowledge of a Responsible Officer.

 

(i)    All certifications to be made hereunder by an officer or representative
of a Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such Person’s individual capacity.

 

(j)    For purposes of determining compliance with any Section of Section 9 at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, contractual
obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

 

(k)   The Administrative Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “Eurocurrency Base
Rate”.

 

(l)    For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (i) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (ii) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.

 

SECTION 2.   AMOUNT AND TERMS OF
TERM LOAN COMMITMENTS

 

2.1.         Term Loan Commitments.  Subject to the terms and conditions hereof,
the Tranche B Term Loan Lenders severally agree to make term loans denominated
in Dollars (each, a “Tranche B Term Loan”) to the Borrower on the Closing Date
in an amount for each Tranche B Term Loan Lender not to exceed the Tranche B
Term Loan Commitment of such Lender.  The Tranche B Term Loans may from time to
time be Eurocurrency Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 5.6.

 

55

--------------------------------------------------------------------------------



 

2.2.         Procedure for Term Loan Borrowing.

 

(a)   The Borrower shall deliver to the Administrative Agent notice (which may
be conditioned upon the occurrence of the Closing Date) (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time one
Business Day prior to the anticipated Closing Date) requesting that the Tranche
B Term Loan Lenders make the Tranche B Term Loans and, specifying the amount to
be borrowed on the Closing Date.  Upon receipt of such notice the Administrative
Agent shall promptly notify each Tranche B Term Loan Lender thereof.  Not later
than 12:00 Noon, New York City time, on the Closing Date each Tranche B Term
Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Tranche B Term Loan
to be made by such Lender.

 

(b)   The procedures for the funding of Refinancing Term Loans shall be as set
forth in the applicable Refinancing Term Loan Amendment and the procedures for
the funding of Incremental Term Loans shall be as set forth in the applicable
Incremental Amendment.

 

2.3.         Repayment of Term Loans.

 

(a)   The Tranche B Term Loan of each Tranche B Term Loan Lender shall mature in
28 installments, commencing on September 30, 2019, each of which shall be in an
amount equal to such Lender’s Tranche B Term Loan Percentage multiplied by the
amount set forth below opposite such installment and on the date indicated for
such installment (as such amounts may be reduced from time to time pursuant to
the application of voluntary and mandatory prepayments pursuant to Sections 5.4
and 5.5, repurchases pursuant to Section 5.19 and Section 12.6):

 

Installment

 

Principal Amount

 

September 30, 2019

 

$

2,000,000

 

December 31, 2019

 

$

2,000,000

 

March 31, 2020

 

$

2,000,000

 

June 30, 2020

 

$

2,000,000

 

September 30, 2020

 

$

2,000,000

 

December 31, 2020

 

$

2,000,000

 

March 31, 2021

 

$

2,000,000

 

June 30, 2021

 

$

2,000,000

 

September 30, 2021

 

$

2,000,000

 

December 31, 2021

 

$

2,000,000

 

March 31, 2022

 

$

2,000,000

 

June 30, 2022

 

$

2,000,000

 

September 30, 2022

 

$

2,000,000

 

December 31, 2022

 

$

2,000,000

 

March 31, 2023

 

$

2,000,000

 

June 30, 2023

 

$

2,000,000

 

September 30, 2023

 

$

2,000,000

 

December 31, 2023

 

$

2,000,000

 

 

56

--------------------------------------------------------------------------------



 

Installment

 

Principal Amount

 

March 31, 2024

 

$

2,000,000

 

June 30, 2024

 

$

2,000,000

 

September 30, 2024

 

$

2,000,000

 

December 31, 2024

 

$

2,000,000

 

March 31, 2025

 

$

2,000,000

 

June 30, 2025

 

$

2,000,000

 

September 30, 2025

 

$

2,000,000

 

December 31, 2025

 

$

2,000,000

 

March 31, 2026

 

$

2,000,000

 

Tranche B Maturity Date

 

All outstanding Tranche B Term Loans

 

 

All outstanding Tranche B Term Loans shall be due and payable on the Tranche B
Maturity Date.

 

(b)   The Incremental Term Loans of any Incremental Series shall amortize and
mature as provided in the applicable Incremental Amendment.

 

(c)   The Refinancing Term Loans of any Refinancing Term Loan Series shall
mature as provided in the applicable Refinancing Term Loan Amendment.

 

(d)   The Extending Term Loans of any Extension Series shall amortize and mature
as provided in the applicable agreement giving effect to such relevant
Extension.

 

2.4.         Incremental Term Loans.

 

(a)   The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments in an amount not to exceed
the Incremental Amount from one or more Incremental Term Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans in
their own discretion; provided that on a Pro Forma Basis after giving effect to
the borrowing of the Incremental Term Loans and the use of proceeds thereof, the
Borrower is in compliance with the covenant set forth in Section 9.1, as of the
latest Measurement Period; and provided, further that:

 

(i)    no Event of Default shall exist after giving effect to such Incremental
Term Loans on the Increased Amount Date (except, in the case of the incurrence
or provision of any Incremental Facility in connection with a Permitted
Acquisition or other Investment permitted by the terms of this Agreement, no
Event of Default at the time of the relevant acquisition agreement was entered
into shall be the standard);

 

(ii)   such Incremental Term Loans shall mature no earlier than the Term Loans
under any then outstanding Facility (and if such Incremental Term Loans are
secured on a junior lien basis to any of the Facilities, such Incremental Term
Loans shall mature no earlier than 180 days after the Latest Maturity Date), and
such Incremental Term Loans shall not have a shorter weighted average life to
maturity than the remaining weighted average life to maturity (without giving
effect to reductions of amortization for periods

 

57

--------------------------------------------------------------------------------



 

where amortization has been reduced as a result of the prepayment of the Term
Loans) of the Term Loans under any then outstanding Facility;

 

(iii)  solely with respect to any Incremental Term Loans that are secured on a
pari passu basis and are pari passu in right of payment with the Loans and are
incurred prior to the date that is 24 months after the Closing Date, if the
Effective Yield on any Incremental Term Loans as of the date of determination
and prior to giving effect to this clause (iii) exceeds the Effective Yield on
the Tranche B Term Loans by more than 50 basis points, then the Applicable
Margin for the Tranche B Term Loans shall be increased to the extent necessary
so that the Effective Yield on the Tranche B Term Loans is 50 basis points less
than the Effective Yield on such Incremental Term Loans;

 

(iv)  the terms, provisions and documentation of the Incremental Term Loans,
except as otherwise set forth herein, shall be as agreed between the Borrower
and the lenders providing such Incremental Term Loans; provided that to the
extent the terms of such Incremental Term Loans are not consistent with the
Facilities (other than provisions relating to original issue discount, fees,
premiums, and optional prepayment or redemption terms, interest rates (subject
to clause (iii) above) and subject to clause (ii) above, maturity and
amortization which shall be as agreed between the applicable Borrower and the
Lenders providing such Incremental Term Loans), the terms of such Incremental
Term Loans shall be not be materially more favorable, taken as a whole, to such
lenders providing such Incremental Term Loans than the terms of the Tranche B
Term Loans, unless the existing Lenders receive the benefit of such favorable
terms, or such terms are reasonably satisfactory to the Administrative Agent
(provided that the terms applicable after the Latest Maturity Date are
reasonably acceptable to the Administrative Agent);

 

(v)   (1) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents (including modifications to the Mortgages and date down
endorsements to the mortgagee’s title insurance policies issued to
Administrative Agent with respect to the Mortgages) as may be reasonably
requested by the Administrative Agent (which shall not require any consent from
any Lender) in connection with the Incremental Term Loans and the Borrower shall
have delivered such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent
and  (2) if secured on a junior lien basis with the other Obligations, all
collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (and in any event no more
restrictive in any material respect), the Borrower shall have delivered such
other documents, certificates and opinions of counsel in connection therewith as
may be reasonably requested by the Administrative Agent and the agent for such
Incremental Term Loans shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent; and

 

(vi)  the Incremental Term Loans shall rank pari passu in right of payment and
pari passu or junior in right of security with the Term Loans.

 

58

--------------------------------------------------------------------------------



 

(b)   The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 (including consent, if applicable,
from the Administrative Agent, such consent not to be unreasonably withheld or
delayed) to provide all or a portion of the Incremental Term Loans (an
“Incremental Term Lender”); provided that any Lender offered or approached to
provide all or a portion of the Incremental Term Loans may elect or decline, in
its sole discretion, to provide an Incremental Term Loan.  Any Incremental Term
Loans made on any Increased Amount Date shall be designated an incremental
series (an “Incremental Series”) of Incremental Term Loans for all purposes of
this Agreement and shall be deemed “Term Loans” for all purposes of this
Agreement; provided that any Incremental Term Loans may, to the extent provided
in the applicable Incremental Amendment, be designated as an increase in any
previously established Incremental Series of Incremental Term Loans made to the
Borrower.

 

(c)   The Incremental Term Loans shall be established pursuant to an Incremental
Amendment executed by the Borrower, the Administrative Agent and the Incremental
Term Lenders providing such Incremental Term Loans which shall be consistent
with the provisions set forth in paragraph (a) above (which shall not require
the consent of any other Lender).  Each Incremental Amendment shall be binding
on the Lenders, the Loan Parties and the other parties hereto and thereto.  In
connection with the Incremental Amendment, amendments shall be made to this
Agreement without the consent of any Lender or other Person, to reflect such
Incremental Term Loans as may be necessary or appropriate in the reasonable
opinion of the Borrower and the Administrative Agent to effect the provisions of
this Section 2.4, including any amendments necessary to provide that such
Incremental Term Loans are fungible with the existing Tranche B Term Loans for
U.S. income taxes.

 

(d)   This Section 2.4 shall supersede any provisions in Section 12.1 to the
contrary.

 

2.5.         Refinancing Term Loans and Refinancing Notes.

 

(a)   The Borrower may by written notice to Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”) to
refinance or replace (collectively, “Refinance”) Term Loans outstanding under
any Facility hereunder.  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower propose that the Refinancing
Term Loans shall be made, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that each of the following conditions is satisfied:

 

(i)    (x) if the Refinancing Term Loans are pari passu with the Term Loans
being Refinanced by such Refinancing Term Loans, such Refinancing Term Loans
shall mature no earlier than the Term Loans being Refinanced and shall not have
a shorter weighted average life to maturity (without giving effect to reductions
of amortization for periods where amortization has been reduced as a result of
the prepayment of the Term Loans) than the remaining weighted average life to
maturity of the Term Loans being Refinanced and (y) if such Refinancing Term
Loans are secured on a junior lien basis, not

 

59

--------------------------------------------------------------------------------



 

secured or are subordinated to any of the Facilities in right of payment, such
Refinancing Term Loans shall mature no earlier than 90 days after the Latest
Maturity Date and shall not have a shorter weighted average life to maturity
than the remaining weighted average life to maturity (without giving effect to
reductions of amortization for periods where amortization has been reduced as a
result of the prepayment of the Term Loans) of the Term Loans under any then
outstanding Facility;

 

(ii)   if secured, such Refinancing Term Loans are not secured by liens on the
assets of Parent or any of its Subsidiaries, other than assets constituting
Collateral;

 

(iii)  no Subsidiary is a guarantor with respect to such Refinancing Term Loans
unless such Subsidiary is a Subsidiary Guarantor which is guaranteeing (or
substantially concurrently with the incurrence of the Refinancing Term Loans
will guarantee) the Obligations, and any Unrestricted Entity is an unrestricted
entity (or substantive equivalent) of such Refinancing Term Loans;

 

(iv)  such Refinancing Term Loans may not be in an amount greater than the
aggregate principal amount of the Term Loans being Refinanced plus unpaid
accrued interest and premium (if any) thereon and underwriting discounts, fees,
commissions and expenses incurred in connection with the Refinancing Term Loans;
provided that nothing in this clause (iv) shall limit the ability of the
Borrower to incur additional Indebtedness concurrently as part of the issuance
or incurrence of such Indebtedness so long as such additional Indebtedness is
otherwise permitted pursuant to the terms of this Agreement;

 

(v)   (x) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Refinancing Term Loans with the benefit of the applicable Security Documents on
a pari passu basis with the other Obligations, the Borrower shall have delivered
such other documents, certificates and opinions of counsel (including the Pari
Passu Intercreditor Agreement) in connection therewith, as may be reasonably
requested by the Administrative Agent and the agent, for such Refinancing Term
Loans shall have executed the Pari Passu Intercreditor Agreement if reasonably
requested by the Administrative Agent and (y) if secured on a junior lien basis
with the other Obligations, all collateral therefor shall be secured by
collateral documentation that is substantially similar to the Security Documents
(and in any event no more restrictive in any material respect), the Borrower
shall have delivered such other documents, certificates and opinions of counsel
(including the Junior Lien Intercreditor Agreement) in connection therewith as
may be reasonably requested by the Administrative Agent and the agent for such
Refinancing Term Loans shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent;

 

(vi)  all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, fees, premiums, optional
prepayment or optional redemption terms and interest rates which shall be as
agreed between the Borrower and the lenders providing such Refinancing Term
Loans) shall not be materially more

 

60

--------------------------------------------------------------------------------



 

favorable, taken as a whole, to the lenders providing such Refinancing Term
Loans than those applicable to the then outstanding Term Loans being Refinanced,
unless the existing Lenders receive the benefit of such favorable terms, or such
terms are reasonably satisfactory to the Administrative Agent (provided that the
terms applicable after the Latest Maturity Date are reasonably acceptable to the
Administrative Agent); and

 

(vii) all of the Net Cash Proceeds of the Refinancing Term Loans shall be
applied substantially concurrently with the incurrence thereof solely to the pro
rata repayment of the Term Loans of the relevant Facility or Facilities being
Refinanced.

 

(b)   The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date shall
be designated a series (a “Refinancing Term Loan Series”) of Refinancing Term
Loans for all purposes of this Agreement and shall be deemed “Term Loans” for
all purposes of this Agreement; provided that any Refinancing Term Loans may, to
the extent provided in the applicable Refinancing Term Loan Amendment, be
designated as an increase in any previously established Refinancing Term Loan
Series of Refinancing Term Loans made to the Borrower.

 

(c)   The Refinancing Term Loans shall be established pursuant to an amendment
to this Agreement among the Borrower, the Administrative Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”) which shall be consistent with the provisions set forth in
paragraph (a) above (which shall not require the consent of any other Lender). 
Each Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties and the other parties hereto.  The
Administrative Agent shall be permitted, and is hereby authorized, to enter into
such amendments with the Borrower to effectuate the foregoing.

 

(d)   Notwithstanding anything to the contrary contained in this Section 2.5,
the Borrower may elect to issue Refinancing Notes consistent with the provisions
set forth in paragraph (a) above in lieu of Refinancing Term Loans.

 

(e)   This Section 2.5 shall supersede any provisions in Section 5.11 or 12.1 to
the contrary.

 

SECTION 3.   AMOUNT AND TERMS OF THE REVOLVING FACILITIES
COMMITMENTS AND SWING LINE COMMITMENT

 

3.1.         Revolving Credit Commitments.  (a) Subject to the terms and
conditions hereof, (i) the Revolving Credit Lenders severally agree to make
revolving credit loans denominated in Dollars (the “Revolving Credit Loans”) to
the Borrower from time to time during the Revolving Facility Commitment Period
in an aggregate principal amount at any one time outstanding for each Revolving
Credit Lender which, when added to such Lender’s Revolving Credit Percentage of
the sum of (x) the L/C Obligations then outstanding and (y) the aggregate

 

61

--------------------------------------------------------------------------------



 

principal amount of the Swing Line Loans then outstanding, does not exceed the
amount of such Lender’s Revolving Credit Commitment.  During the Revolving
Facility Commitment Period, the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof. 
The Revolving Credit Loans may from time to time be Eurocurrency Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 3.2 and 5.6.

 

(b)   The Borrower shall repay all outstanding Revolving Credit Loans on or
before the applicable Revolving Facility Termination Date.

 

3.2.         Procedure for Revolving Credit Borrowing.  The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Facility Commitment Period, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
or (b) on the same Business Day as the requested Borrowing Date, in the case of
Base Rate Loans), specifying (i) the amount and Type of Revolving Credit Loans
to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor.  Each
borrowing of Revolving Credit Loans under the Revolving Credit Commitments shall
be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a
whole multiple of $500,000 (or, if the then aggregate Available Revolving Credit
Commitments are less than $500,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, $2,500,000 or a whole multiple of $500,000 in excess
thereof; provided, that the Swing Line Lender may request, on behalf of the
Borrower, borrowings of Base Rate Loans under the Revolving Credit Commitments
in other amounts pursuant to Section 4.10.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Credit Lender thereof.  Each Revolving Credit Lender will make its pro rata
share of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

 

3.3.         Increase in Revolving Credit Commitments.

 

(a)   The Borrower may, by written notice to the Administrative Agent from time
to time prior to the Revolving Facility Termination Date, request an increase in
the Original Revolving Credit Commitments in an amount not to exceed the
Incremental Amount from one or more Revolving Credit Lenders (which may include
any existing Lender) willing to provide such increased Revolving Credit
Commitments in their own discretion; provided that on a Pro Forma Basis after
giving effect to the incurrence of such Revolving Credit Commitments (assuming
for purposes of this Section 3.3 that such increased Revolving Credit
Commitments established at such time are fully funded) and the use of proceeds
thereof, the Borrower is in compliance with the covenant set forth in
Section 9.1, as of the latest Measurement Period; and provided further that:

 

62

--------------------------------------------------------------------------------



 

(i)    before and after giving effect to the increase in Revolving Credit
Commitments contemplated hereby on the Increased Amount Date, the conditions set
forth in Section 7.2 shall be satisfied;

 

(ii)   the increased Revolving Credit Commitments shall have the same terms and
conditions as the Original Revolving Credit Commitments then in effect (other
than fees, maturity (which may be no earlier than the Revolving Facility
Termination Date for the Original Revolving Credit Commitments) and interest
rate margins, which shall be as agreed between the Borrower and those lenders
providing the additional Revolving Credit Commitments pursuant to this
Section 3.3);

 

(iii)  the Loan Parties and the Administrative Agent shall enter into such
amendments to the Security Documents as may be requested by the Administrative
Agent (which shall not require any consent from any Lender) in connection with
the increased Revolving Credit Commitments hereunder, and in each case the
Borrower shall have delivered such other documents (including modifications to
the Mortgages and date down endorsements to the mortgagee’s title insurance
policies issued to Administrative Agent with respect to the Mortgages,
certificates and opinions of counsel) in connection with the foregoing as may be
reasonably requested by the Administrative Agent; and

 

(iv)  any extensions of credit pursuant to any increase in the Revolving Credit
Commitments shall rank pari passu in right of payment and pari passu in right of
security with the Revolving Credit Commitments then in effect.

 

(b)   The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 (including consent, if applicable,
from the Administrative Agent, Issuing Lenders and Swing Line Lender, such
consent not to be unreasonably withheld or delayed) to provide all or a portion
of the increased Revolving Credit Commitments; provided that any Lender offered
or approached to provide all or a portion of the increase in Revolving Credit
Commitments may elect or decline, in its sole discretion, to provide such
increased Revolving Credit Commitments.

 

(c)   Any increase in Revolving Credit Commitments pursuant to this Section 3.3
shall be established pursuant to an Incremental Amendment executed by the
Borrower, the Administrative Agent and the lenders providing such increased
Revolving Credit Commitments which shall be consistent with the provisions set
forth in paragraph (a) above (which shall not require the consent of any other
Lender).  Each Incremental Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties and the other parties hereto and thereto.

 

(d)   Upon each increase in the Revolving Credit Commitments pursuant to this
section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each a “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that,

 

63

--------------------------------------------------------------------------------



 

after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Incremental
Revolving Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender’s Revolving Credit Commitment.  The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

(e)   This Section 3.3 shall supersede any provisions in Section 12.1 to the
contrary.

 

3.4.         Replacement Revolving Credit Commitments.

 

(a)   The Borrower may by written notice to Administrative Agent elect to
request the establishment of one or more additional revolving facilities
providing for revolving commitments denominated in Dollars under this Agreement
(“Replacement Revolving Commitments”) to Refinance one or more Facilities of
Revolving Credit Commitments under this Agreement.  Each such notice shall
specify the date (each, a “Replacement Revolving Credit Effective Date”) on
which the Borrower proposes that the Replacement Revolving Commitments shall
become effective, which shall be a date not less than five Business Days after
the date on which such notice is delivered to the Administrative Agent; provided
that each of the following conditions is satisfied:

 

(i)    (x) if such Replacement Revolving Commitments are pari passu with the
Revolving Credit Commitments being Refinanced by such Replacement Revolving
Commitments, such Replacement Revolving Commitments shall have a scheduled
termination date no earlier than the Revolving Credit Commitments being
Refinanced and (y) if such Replacement Revolving Commitments are secured on a
junior lien basis, not secured or are subordinated to any of the Facilities in
right of payment, such Replacement Revolving Commitments shall have a scheduled
termination date no earlier than 90 days after the Latest Maturity Date;

 

(ii)   if secured, such Replacement Revolving Commitments are not secured by
liens on the assets of Parent or any of its Subsidiaries, other than assets
constituting Collateral;

 

(iii)  no Subsidiary is a guarantor with respect to such Replacement Revolving
Commitments unless such Subsidiary is a Subsidiary Guarantor which is
guaranteeing (or substantially concurrently with the establishment of the
Replacement Revolving Commitments will guarantee) the Obligations, and any
Unrestricted Entity is an unrestricted entity (or substantive equivalent) of
such Replacement Revolving Commitments;

 

(iv)  after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other

 

64

--------------------------------------------------------------------------------



 

Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments and Replacement Revolving Commitments shall not exceed the aggregate
amount of the Revolving Credit Commitments in effect immediately prior to the
establishment of such Replacement Revolving Commitments; provided that nothing
in this clause (iv) shall limit the ability of the Borrower to incur additional
Indebtedness concurrently as part of the issuance or incurrence of such
Indebtedness so long as such additional Indebtedness is otherwise permitted
pursuant to the terms of this Agreement;

 

(v)   (x) if secured on a pari passu basis with the other Obligations, all
collateral therefor shall be secured by the Security Documents and the Loan
Parties and the Administrative Agent shall have entered into such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (which shall not require any consent from any Lender) to provide the
Replacement Revolving Commitments with the benefit of the applicable Security
Documents on a pari passu basis with the other Obligations, the Borrower shall
have delivered the Pari Passu Intercreditor Agreement in connection therewith as
may be reasonably requested by the Administrative Agent and the trustee, agent,
or collateral trustee for such Refinancing Notes shall have executed the Pari
Passu Intercreditor Agreement if reasonably requested by the Administrative
Agent and (y) if secured on a junior lien basis with the other Obligations, all
collateral therefor shall be secured by collateral documentation that is
substantially similar to the Security Documents (and in any event no more
restrictive in any material respect), the Borrower shall have delivered the
Junior Lien Intercreditor Agreement in connection therewith as may be reasonably
requested by the Administrative Agent and the agent for such Replacement
Revolving Commitments shall have executed the Junior Lien Intercreditor
Agreement if reasonably requested by the Administrative Agent;

 

(vi)  all other terms applicable to such Replacement Revolving Commitments
(other than provisions relating to fees and interest rates, which shall be as
agreed between the Borrower and the lenders providing such Replacement Revolving
Commitments) shall be substantially identical to, or less favorable in any
material respect to the lenders providing such Replacement Revolving Commitments
than, those applicable to the Revolving Credit Commitments being Refinanced; and

 

(vii) there shall be no more than two Facilities that are revolving facilities
in the aggregate in effect at any time.

 

(b)   The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 12.6 to provide all or a portion of the
Replacement Revolving Commitments (a “Replacement Revolving Lender”); provided
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Commitments may elect or decline, in its sole discretion,
to provide a Replacement Revolving Commitment.  Any Replacement Revolving
Commitments made on any Replacement Revolving Credit Effective Date shall be
designated a series (a “Replacement Revolving Commitment Series”) of Replacement
Revolving Commitments for all purposes of this Agreement and shall be deemed a
“Revolving Credit Commitment” for all purposes of this Agreement; provided that
any Replacement Revolving Commitments may, to the extent provided in the
applicable

 

65

--------------------------------------------------------------------------------



 

Replacement Revolving Facility Amendment, be designated as an increase in any
previously established Replacement Revolving Commitments Series.

 

(c)   The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrower, the Administrative Agent and the
Replacement Revolving Lenders providing such Replacement Revolving Commitments
(a “Replacement Revolving Facility Amendment”) which shall be consistent with
the provisions set forth in paragraph (a) above (which shall not require the
consent of any other Lender).  Each Replacement Revolving Facility Amendment
shall be binding on the Lenders, the Administrative Agent, the Loan Parties and
the other parties hereto.  The Administrative Agent shall be permitted, and is
hereby authorized, to enter into such amendments with the Borrower to effectuate
the foregoing.

 

(d)   On any Replacement Revolving Credit Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Commitments of such Replacement
Revolving Commitment Series shall purchase from each of the other Lenders with
Revolving Credit Commitments, at the principal amount thereof, such interests in
the Revolving Credit Loans outstanding on such Replacement Revolving Credit
Effective Date as may be specified by the Administrative Agent and as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans will be held by the relevant Lenders
ratably in accordance with their Revolving Credit Percentages.

 

(e)   This Section 3.4 shall supersede any provisions in Section 5.11 or 12.1 to
the contrary.

 

SECTION 4.         LETTERS OF CREDIT; SWING LINE LOANS

 

4.1.         L/C Commitment.  (a) Prior to the Closing Date, JPMorgan Chase
Bank, N.A., has issued the Existing Letters of Credit, which, from and after the
Closing Date, shall constitute Letters of Credit hereunder.  Subject to the
terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Credit Lenders set forth in Section 4.4(a), agrees to
issue letters of credit (the letters of credit issued on and after the Closing
Date pursuant to this Section 4, the “Letters of Credit”) for the account of the
Borrower (or Parent, Holdings or any Subsidiary so long as Borrower is a joint
and several co-applicant) on any Business Day during the Revolving Facility
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the
outstanding L/C Obligations with respect to such Issuing Lender would exceed the
Letter of Credit Commitment of such Issuing Lender without the consent of such
Issuing Lender, (ii) the outstanding L/C Obligations would exceed the L/C
Commitment or (iii) the sum of (x) the L/C Obligations, plus (y) the aggregate
principal amount of Swing Line Loans outstanding at any time plus (z) the
aggregate amount of Revolving Credit Loans then outstanding would exceed the
Total Revolving Credit Commitment.  Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the Revolving Facility
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend

 

66

--------------------------------------------------------------------------------



 

beyond the date referred to in clause (y) above); provided that any such renewal
must permit the Issuing Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.

 

(b)   No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

4.2.         Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request.  Upon receipt of any Application, an Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto).  Promptly after issuance by an Issuing Lender
of a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower.  Each Issuing Lender shall promptly furnish to the
Administrative Agent, notice of the issuance of each Letter of Credit issued by
it (including the amount thereof).  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued the rules of the ISP
shall apply to each standby Letter of Credit.

 

4.3.         Fees and Other Charges.  (a) The Borrower will pay a fee on the
aggregate daily average drawable amount of all outstanding Letters of Credit
issued for the Borrower’s account at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Credit Facility, shared ratably among the Revolving Credit Lenders in accordance
with their respective Revolving Credit Percentages and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date of any such Letter
of Credit (subject to the Borrower’s payment of increased fees payable to
Revolving Credit Lenders under any Incremental Revolving Facility, any
Replacement Revolving Facility or under any Extended Revolving Credit Facility
to the extent otherwise permitted hereunder).  In addition, the Borrower shall
pay to the relevant Issuing Lender for its own account a fronting fee on the
aggregate daily average drawable amount of all outstanding Letters of Credit
issued for the Borrower’s account by such Issuing Lender of an amount to be
agreed upon by the Borrower and the relevant Issuing Lender (but in no event
greater than 0.25% per annum), payable on such terms as are agreed to by the
Borrower and the Issuing Lender.

 

(b)   In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the Borrower’s account.

 

67

--------------------------------------------------------------------------------



 

4.4.         L/C Participations.  (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.

 

(b)   If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 4.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is not paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to
Section 4.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility.  A certificate of such Issuing Lender submitted to any L/C Participant
with respect to any such amounts owing under this Section shall be conclusive in
the absence of manifest error.

 

(c)   Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 4.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

 

4.5.         Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender for the amount of (a) such draft so paid and
(b) any expenses incurred by such Issuing Lender in connection with such payment
(the amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”), on the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
(or if the Borrower shall have received such notice later than 10:00 A.M. New
York City time

 

68

--------------------------------------------------------------------------------



 

on such Business Day, on the immediately following Business Day).  Each such
payment shall be made to such Issuing Lender at its address for notices
specified herein in Dollars and in immediately available funds.  Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 5.8(b) and
(ii) thereafter, Section 5.8(c).  Each drawing under any Letter of Credit shall
(unless an event of the type described in Section 10(g), (h) or (i) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 4.4(a) for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans in the amount of such
drawing.  The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 3.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.

 

4.6.         Obligations Absolute.  The Borrower’s obligations under this
Section 4 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with each
Issuing Lender that such Issuing Lender shall not be responsible for, and the
Borrower’s Reimbursement Obligations under Section 4.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction in a final non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Issuing Lender.  The Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit issued by it for
the Borrower’s account, or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
such Issuing Lender to the Borrower.

 

4.7.         Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof.  The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit issued by such
Issuing Lender, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

 

69

--------------------------------------------------------------------------------



 

4.8.         Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

 

4.9.         Swing Line Commitment.  (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Facility
Commitment Period, it will make available to the Borrower in the form of swing
line loans denominated in Dollars (“Swing Line Loans”) a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments;
provided that (i) the aggregate principal amount of Swing Line Loans outstanding
at any time shall not exceed the Swing Line Commitment, (ii) the aggregate
principal amount of Swing Line Loans outstanding at any time, when aggregated
with the L/C Obligations, shall not exceed the Revolving Credit Commitments and
(iii) the sum of (x) the aggregate principal amount of Swing Line Loans
outstanding at any time plus (y) the L/C Obligations plus (z) the aggregate
amount of Revolving Credit Loans then outstanding shall not exceed the Total
Revolving Credit Commitment.  During the Revolving Facility Commitment Period,
the Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swing Line
Loans shall be Base Rate Loans only.

 

(b)   The Borrower shall repay all outstanding Swing Line Loans on or before the
Revolving Facility Termination Date.

 

4.10.       Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. 
(a) The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Facility Commitment Period, provided, the Borrower shall
give the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing (which telephonic notice must be received by the Swing Line Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date. 
Each borrowing under the Swing Line Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof.  Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan.  The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

 

(b)   The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan to the Borrower, in an
amount equal to such Revolving Credit Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender.  Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the relevant Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice.  The proceeds of such Revolving
Credit Loans shall be made immediately available by the

 

70

--------------------------------------------------------------------------------



 

Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans.

 

(c)   If prior to the time a Swing Line Loan would have otherwise been made
pursuant to Section 4.10(b), one of the events described in Section 10(g),
(h) or (i) shall have occurred and be continuing with respect to the Borrower,
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 4.10(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 4.10(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the “Swing Line Participation Amount”) equal to
(i) such Revolving Credit Lender’s Revolving Credit Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Loans then outstanding which
were to have been repaid with such Revolving Credit Loans.

 

(d)   Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

 

(e)   Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 4.10(b) and to purchase participating interests
pursuant to Section 4.10(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 7.2; (iii) any adverse change in the condition
(financial or otherwise) of Parent, Holdings or the Borrower; (iv) any breach of
this Agreement or any other Loan Document by Parent, Holdings or the Borrower,
any other Loan Party or any other Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

SECTION 5.         CERTAIN PROVISIONS APPLICABLE TO
THE LOANS AND THE LETTERS OF CREDIT

 

5.1.         Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount of each Revolving
Credit Loan and Swing Line Loan made by such Lender to the Borrower, on the
Revolving Facility Termination Date (or on such

 

71

--------------------------------------------------------------------------------



 

earlier date on which the Loans become due and payable pursuant to Section 10)
and (ii) the principal amount of the Tranche B Term Loan made by such Lender to
the Borrower, in installments according to the amortization schedule set forth
in Section 2.3(b) (or on such earlier date on which the Loans become due and
payable pursuant to Section 10).  The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to it from time to
time outstanding from the date of such Loans until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 5.8.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

 

(c)   The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 12.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made or continued
hereunder and any Note evidencing such Loan, (ii) the Type of such Loan and each
Interest Period applicable thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 5.1(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that (x) in the
event of a conflict between the Register and the accounts maintained pursuant to
Section 5.1(b), the Register shall govern and (y) the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower in accordance
with the terms of this Agreement.

 

(e)   The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Tranche B Term Loans, Revolving Credit Loans
or Swing Line Loans, as the case may be, of such Lender, substantially in the
forms of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as
to date and principal amount.

 

5.2.         Commitment Fees, Etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Facility Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Facility Termination Date, commencing on the first of such dates to
occur after the date hereof.

 

72

--------------------------------------------------------------------------------



 

(b)   The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

 

5.3.         Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent (who shall reasonably promptly notify each Lender), to
terminate the Revolving Credit Commitments of any Facility or, from time to
time, to reduce the aggregate amount of the Revolving Credit Commitments of any
Facility; provided, that the Borrower may rescind or postpone any notice of
termination or reduction (by notice to the Administrative Agent on or prior to
the specified effective date) if such notice is conditioned upon the
effectiveness of other financing arrangements or the consummation of other
transactions and if such condition is not satisfied or is delayed; provided
further, that such termination or reduction shall be permitted only to the
extent that, after giving effect thereto and to any prepayments of the Swing
Line Loans made on the effective date thereof, (A) the sum of the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Commitment and (B) the sum of (x) the aggregate principal amount
of Swing Line Loans outstanding at any time plus (y) the L/C Obligations shall
not exceed the Revolving Credit Commitments.  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.  No such reduction
shall reduce the L/C Commitment or Swing Line Commitment unless either
(a) Borrower so requests or (b) the aggregate amount of the L/C Commitment and
the Swing Line Commitment prior to giving effect to such reduction shall be
greater than the Revolving Credit Commitments after giving effect to such
reduction in which case each of the L/C Commitment and the Swing Line Commitment
shall be reduced ratably in order to eliminate such excess.

 

5.4.         Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans made to it, in whole or in part, without premium or
penalty (except as otherwise set forth in this Section 5.4), upon irrevocable
notice delivered to the Administrative Agent at least three Business Days prior
thereto in the case of Eurocurrency Loans and on the date of prepayment in the
case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans or Base Rate
Loans; provided, that the Borrower may rescind or postpone any notice of
prepayment (by notice to the Administrative Agent on or prior to the specified
effective date) if such notice is conditioned upon the effectiveness of other
financing arrangements or the consummation of other transactions and if such
condition is not satisfied or is delayed; provided further, that (a) if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 5.14 and (b) no prior notice is required for the prepayment
of Swing Line Loans.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any such notice is given
(subject to the revocation or postponement of notice as permitted above), the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Credit Loans that are
Base Rate Loans and Swing Line Loans) accrued interest to such date on the
amount prepaid.  Partial prepayments of Loans (other than Swing Line Loans)
shall be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.  Partial prepayments of Swing Line Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.  Optional prepayments
shall be applied (a) to the Facility or Facilities of Term Loans

 

73

--------------------------------------------------------------------------------



 

selected by the Borrower, which shall reduce scheduled installments of principal
on such Facility or Facilities as directed by the Borrower or (b) except in
connection with termination or permanent reduction of Revolving Credit
Commitments of a given Facility, to the Revolving Credit Loans on a pro rata
basis across all Facilities that are revolving facilities.  Notwithstanding
anything to the contrary in this Section 5.4 or Section 5.5, any prepayment or
repricing of the Tranche B Term Loans effected after the Closing Date and on or
prior to the date that is six months after the Closing Date as a result of a
Repricing Transaction shall be accompanied by a fee equal to 1.00% of the
principal amount of Tranche B Term Loans prepaid or repriced, unless such fee is
waived by the applicable Tranche B Term Loan Lender. If in connection with a
Repricing Transaction after the Closing Date and on or prior to the date that is
six months after the Closing Date any Lender is replaced as a result of its
being a Non-Consenting Lender in respect of such Repricing Transaction pursuant
to Section 5.17 or clause (b) of the last paragraph of Section 12.1, such Lender
shall be entitled to the fee provided under this Section 5.4.

 

5.5.         Mandatory Prepayments and Commitment Reductions.  (a) If any
Indebtedness shall be incurred by Parent, Holdings or the Borrower or any of its
Subsidiaries (excluding any Indebtedness permitted by Section 9.3 (other than
Refinancing Term Loans, Replacement Revolving Facility or Refinancing Notes)),
then, on the date of such incurrence, the Term Loans shall be prepaid in an
amount equal to 100% of the Net Cash Proceeds of such incurrence, as set forth
in Section 5.5(d).

 

(b)   If on any date (i) the Borrower or any of its Subsidiaries shall receive
Net Cash Proceeds from any Asset Sale or Recovery Event and (ii) the Senior
Secured Leverage Ratio is greater than 2.50:1.00 as of the latest Measurement
Period after giving Pro Forma Effect to such Asset Sale or Recovery Event and
the use of proceeds therefrom, the Loans shall be prepaid, on or before the date
which is five Business Days following the date of receipt of such Net Cash
Proceeds, by an amount equal to the amount of such Net Cash Proceeds, as set
forth in Section 5.5(d); provided that, notwithstanding the foregoing, no
prepayment of the Loans shall be required to be made under this
Section 5.5(b) in respect of (i) Net Cash Proceeds received by the Borrower or
any of its Subsidiaries from Asset Sales or Recovery Events in any fiscal year
not to exceed $50,000,000 in the aggregate (and thereafter only Net Cash
Proceeds in excess of such amount shall be required to prepay the Loans),
(ii) the Net Cash Proceeds received by the Borrower or any of its Subsidiaries
from any Asset Sale or Recovery Event in respect of which a Reinvestment Notice
has been delivered (or is delivered within 30 days after receipt of such
proceeds (or such longer period as the Administrative Agent may reasonably
agree)), so long as, on each Reinvestment Prepayment Date, the Loans shall be
prepaid by an amount equal to the Reinvestment Prepayment Amount with respect to
the relevant Asset Sale or Recovery Event, as set forth in Section 5.5(d) and
(iii) RP Eligible Proceeds, to the extent such RP Eligible Proceeds are
designated as such within 120 days of receipt by the Borrower or any of its
Subsidiaries, and used within 180 days of designation as RP Eligible Proceeds,
of the Disposition which is the source of such RP Eligible Proceeds to make a
Restricted Payment permitted to be made under Section 9.6(h); provided that if
at the time that any such prepayment would be required, the Borrower is required
to offer to repurchase other Indebtedness permitted hereunder that is secured by
Liens on the Collateral on a pari passu basis with the Obligations, in each case
pursuant to the terms of the documentation governing such Indebtedness with the
Net Proceeds of such Disposition or Casualty Event (such Indebtedness required
to be offered to be so repurchased,

 

74

--------------------------------------------------------------------------------



 

“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness at such
time or, if such Other Applicable Indebtedness is revolving credit indebtedness,
on the basis of the aggregate outstanding principal amount of the Revolver
Indebtedness and such Other Applicable Indebtedness at such time; provided,
further, that the portion of such Net Proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such Net Proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such Net Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof or, if such Other Applicable
Indebtedness is revolving credit indebtedness, shall be allocated to the
Revolver Indebtedness in accordance with the terms hereof) to the prepayment of
the Term Loans or Revolver Indebtedness, as applicable, and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans or Revolver Indebtedness, as applicable, that would have otherwise
been required pursuant to this Section 2.05(b) shall be reduced accordingly.

 

(c)   Subject to the last sentence of this paragraph, if, for any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 2019, there
shall be Excess Cash Flow, then, on the relevant Excess Cash Flow Application
Date, the Term Loans shall be prepaid as set forth in Section 5.5(d) by an
amount equal to (x) the ECF Percentage of such Excess Cash Flow during such
fiscal year minus, to the extent not paid or financed with Net Cash Proceeds of
secured Indebtedness (other than Revolver Indebtedness), (y) all voluntary
principal payments of the Term Loans during such fiscal year (including
repurchases pursuant to Section 5.19 and Section 12.16 in an amount equal to the
discounted amount actually paid in cash) and all voluntary principal payments in
respect of Revolver Indebtedness (to the extent accompanied by an equivalent
permanent reduction in commitments thereunder).  Each such prepayment shall be
made on July 15 of the following fiscal year, beginning on July 15, 2020 (an
“Excess Cash Flow Application Date”).

 

(d)   Subject to Section 5.11(d), amounts to be applied in connection with
prepayments made pursuant to this Section 5.5 shall be applied, first, pro rata
to the Tranche B Term Loans and, to the extent required by the terms of any
Extending Term Loans, Refinancing Term Loans or Incremental Term Loans, to such
other Term Loans (based on the amount of Term Loans under each Facility
requiring such a payment), and after giving effect to the foregoing, to the
payment of the installments due on such Term Loans within each such Facility in
direct order of maturity, pro rata within each such Facility, second, after the
Tranche B Term Loans and, to the extent required by the terms of any Extending
Term Loans, Refinancing Term Loans or Incremental Term Loans, such other Term
Loans, have been prepaid in full, to prepay the Revolving Credit Loans and/or
Swing Line Loans pro rata according to the respective pro rata share of the
relevant Lender (in each case without any corresponding reduction of the
Commitments hereunder), and third, to cash collateralize outstanding Letters of
Credit.  The application of any prepayment of Loans under any Facility pursuant
to this Section shall be made, first, to Base Rate Loans under such Facility
and, second, to Eurocurrency Loans under such Facility.  Each prepayment of the
Loans under this Section (except in the case of Revolving Credit Loans and Swing
Line Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.  Pending the final application of Net Cash
Proceeds, the Borrower may temporarily prepay

 

75

--------------------------------------------------------------------------------



 

outstanding Revolving Credit Loans and/or Swing Line Loans or otherwise make
Permitted Investments.  For the avoidance of doubt, Retained Declined Proceeds
shall not be required to be used to make mandatory prepayments under this
Section 5.5.

 

(e)   Notwithstanding any other provisions of this Section 5.5, (i) to the
extent that any of or all the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 5.5(b) (a “Foreign
Disposition”), the Net Cash Proceeds of any Recovery Event from a Foreign
Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow is (i) prohibited
or delayed by applicable local law, (ii) restricted by applicable organizational
or constitutive documents or any agreement or (iii) subject to other onerous or
other administrative impediments from being repatriated to the United States,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in
Section 5.5(c), or the Borrower shall not be required to make a prepayment at
the time provided in Section 5.5(b), as the case may be.  Instead, such amounts
may be retained by the applicable Foreign Subsidiary so long as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and if within one year following the date on which the respective prepayment
would otherwise have been required such repatriation of any of such affected
amounts retained by the applicable Foreign Subsidiary is permissible under the
applicable local law or applicable organizational or constituent documents or
other agreements, or such impediment has been removed or overcome (even if such
cash is actually not repatriated), such repatriation will be promptly effected
and such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and
in any event not later than five Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 5.5 to the extent provided
therein and (ii) to the extent that the Borrower has determined in good faith
that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, any Foreign Casualty Event or Excess Cash Flow would have a
material adverse tax cost consequence (as determined in good faith by the
Borrower and taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, then, to the extent that such material adverse tax cost
consequence is not directly attributable to actions taken by Parent, the
Borrower or any of their Subsidiaries with the intent of avoiding or reducing
the mandatory prepayments otherwise required under this Section 5.5, the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary.

 

Notwithstanding any of the other provisions of this Section 5.5, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Loans is required to be made under this Section 5.5 prior to the
last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 5.5 in respect of any such Eurocurrency Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made into a
cash collateral account maintained with the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this

 

76

--------------------------------------------------------------------------------



 

Section 5.5.  Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 5.5.

 

In respect of any of the mandatory prepayments set forth in this
Section 5.5(a) or (b), Borrower shall use commercially reasonable efforts to
deliver to the Administrative Agent (for prompt delivery to the Lenders) at
least five Business Days prior to the date of any such prepayment (the date
specified for such prepayment, the “Mandatory Prepayment Date”), a prepayment
notice that shall specify the Mandatory Prepayment Date and amount of prepayment
and the events giving rise to such prepayment.

 

5.6.         Conversion and Continuation Options.  (a) The Borrower may elect
from time to time to convert Eurocurrency Loans of the Borrower under any
Facility to Base Rate Loans under such Facility by giving the Administrative
Agent at least one Business Day’s prior irrevocable notice of such election,
provided that the provisions of Section 5.14 shall apply in the event of any
such conversion of Eurocurrency Loans on a day other than the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert Base Rate Loans under any Facility to Eurocurrency Loans under such
Facility by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurocurrency Loan when any Event of
Default has occurred and is continuing and the Required Lenders have, determined
in their sole discretion not to permit such conversions.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)   The Borrower may elect to continue any Eurocurrency Loan under any
Facility as Eurocurrency Loans upon the expiration of the then current Interest
Period with respect thereto by giving irrevocable notice to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, provided that no Eurocurrency Loan under a
particular Facility may be continued as such when any Event of Default has
occurred and is continuing and the Required Lenders have, determined in their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall be converted automatically to Base Rate Loans on the
last day of such then expiring Interest Period.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

5.7.         Minimum Amounts and Maximum Number of Eurocurrency Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to $2,500,000 or a whole multiple of $500,000 in excess thereof
and (b) no more than 15 Eurocurrency Tranches shall be outstanding at any one
time.

 

77

--------------------------------------------------------------------------------



 

5.8.         Interest Rates and Payment Dates.  (a) Each Eurocurrency Loan under
each Facility shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurocurrency Rate determined
for such day plus the Applicable Margin for such Facility.

 

(b)   Each Base Rate Loan under each Facility shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin for such Facility.

 

(c)   (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all overdue amounts shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% per annum or (y) in the case of Reimbursement Obligations,
the rate applicable to Base Rate Loans under the Revolving Credit Facility plus
2% per annum, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) (after giving effect to any grace period in
Section 10(a)), such overdue amount shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans under the relevant Facility
plus 2% (or, in the case of any such other amounts that do not relate to a
particular Facility, the rate then applicable to Base Rate Loans under the
Revolving Credit Facility plus 2%), in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment (after giving effect to
any grace period in Section 10(a)) until such amount is paid in full (after as
well as before judgment); provided that any Defaulting Lender shall not be
entitled to receive any interest at the default rate of interest set forth in
this clause (c) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such interest that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(d)   Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

5.9.         Computation of Interest and Fees.  (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans on which interest is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

 

(b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower

 

78

--------------------------------------------------------------------------------



 

and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 5.8(a).

 

5.10.       Inability to Determine Interest Rate.

 

(a) Unless and until a Replacement Rate is implemented in accordance with clause
(b) below, if prior to the first day of any Interest Period:

 

(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period, or

 

(ii)   the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given, the Borrower may revoke any pending request for a borrowing of
Eurocurrency Loans, or pending request for conversion to or continuation of
Eurocurrency Loans, or failing that:  (x) any Eurocurrency Loans under the
relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurocurrency Loans under the relevant Facility shall be converted, on the last
day of the then current Interest Period with respect thereto, to Base Rate
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurocurrency Loans.

 

(b) Notwithstanding anything to the contrary in Section 5.10(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) or the Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower) that the Required Lenders have determined that (i) the circumstances
described in Section 5.10(a)(i) or Section 5.10(a)(ii) have arisen and that such
circumstances are unlikely to be temporary, (ii) the Eurocurrency Rate specified
herein is no longer a widely recognized benchmark rate for newly originated
loans in the U.S. syndicated loan market in U.S. Dollars or (iii) the applicable
supervisor or administrator (if any) of the Eurocurrency Rate specified herein
or any Governmental Authority having, or purporting to have, jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in U.S.
Dollars, then the Administrative Agent may, to the extent practicable (with the
consent of the Borrower and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish

 

79

--------------------------------------------------------------------------------



 

a replacement interest rate (the “Replacement Rate”), in which case, the
Replacement Rate shall, subject to the next two sentences, replace the
Eurocurrency Rate for all purposes under the Loan Documents unless and until
(A) an event described in Section 5.10(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate.  In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 5.10(b).  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 12.1), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment.  To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

 

5.11.       Pro Rata Treatment and Payments.  (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee or Letter of Credit fee, and any reduction of the Commitments of
the Lenders, shall be made pro rata according to the respective Tranche B Term
Loan Percentages or Revolving Credit Percentages, as the case may be, of the
relevant Lenders; provided however that if (i) the Borrower makes non pro rata
payments in accordance with Sections 5.18 and 5.19 to only those Lenders selling
Term Loans in an Auction or in connection with an Assignment pursuant to
Section 12.16 or (ii) Facilities in addition to the Tranche B Term Facility or
the Original Revolving Credit Facility exist pursuant to the terms of this
Agreement, this Section 5.11(a) shall not prohibit the Borrower from making such
additional payments or such reductions in Commitments as otherwise expressly
provided for herein.

 

(b)   Except as otherwise provided herein, each payment (including each
prepayment) of the Tranche B Term Loans shall be allocated among the Tranche B
Term Loan Lenders holding such Tranche B Term Loans pro rata based on the
principal amount of Tranche B Term Loans held by such Tranche B Term Loan
Lenders.  Amounts prepaid on account of the Tranche B Term Loans may not be
reborrowed.

 

(c)   Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then held by the
Lenders, except with respect to any payments made pursuant to Section 5.20. 
Each payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letters of Credit.

 

80

--------------------------------------------------------------------------------



 

(d)   Notwithstanding anything to the contrary in Sections 5.5 or 5.11, each
Term Loan Lender may, at its option, decline all or any portion of any mandatory
payment required by Section 5.5(a), (b) or (c) (such declined amounts, the
“Declined Proceeds”) applicable to the Term Loan of such Lender by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and
Borrower no later than 5:00 p.m., New York City time, three Business Days prior
to the Mandatory Prepayment Date regarding such prepayment.  Each Rejection
Notice from a given Term Loan Lender shall specify the principal amount of the
mandatory prepayment of Term Loans to be declined by such Term Loan Lender.  If
a Term Loan Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Term Loans to be rejected, any such failure
shall be deemed an acceptance of the total amount of such mandatory repayment of
Term Loans due to it.  Any Declined Proceeds properly rejected pursuant to the
above terms shall be retained by the Borrower (such retained Declined Proceeds
referred to herein as “Retained Declined Proceeds”).

 

(e)   All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds.  Any payment made by the Borrower after 2:00 p.m., New York City time, on
any Business Day shall be deemed to have been made on the next following
Business Day.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received.  If
any payment hereunder (other than payments on the Eurocurrency Loans) becomes
due and payable on a day other than a Business Day, such payment shall be
extended to the next succeeding Business Day.  If any payment on a Eurocurrency
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.

 

(f)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate, in each case for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three

 

81

--------------------------------------------------------------------------------



 

Business Days after such Borrowing Date, the Administrative Agent shall also be
entitled to recover such amount (but only to the extent theretofore made
available by it to the Borrower) with interest thereon at the rate per annum
applicable to the applicable borrowing under the relevant Facility on demand,
from the Borrower.

 

(g)   Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate.  Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

 

5.12.       Requirements of Law.  (a) If any Change in Law made subsequent to
the date hereof or compliance by any Lender with any request or directive made
subsequent to the date hereof (whether or not having the force of law) from any
central bank or other Governmental Authority:

 

(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

 

(ii)   shall subject the Administrative Agent, any Lender or the Issuing Lender
to any Taxes (other than (x) Excluded Taxes and (y) Indemnified Taxes that are
covered by Section 5.13) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or

 

(iii)  shall impose on such Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Lender, or the Issuing Lender by an amount which such
Administrative Agent, Lender or the Issuing Lender reasonably deems to be
material, of making, converting into, continuing or maintaining Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay the Administrative Agent, such Lender or the Issuing Lender, within
15 Business Days of its written demand, any additional amounts necessary to
compensate the Administrative Agent, such Lender or the Issuing Lender for such
increased cost or reduced amount receivable.  If any Lender or the Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

82

--------------------------------------------------------------------------------



 

(b)   If any Lender shall have determined that the adoption of or any Change in
Law regarding capital adequacy or in the interpretation or application thereof
or compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c)   A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(d)   The Borrower shall not be required to compensate a Lender pursuant to this
Section 5.12 for any such increased cost or reduction incurred more than 180
days prior to the date that such Lender demands, or notifies the Borrower in
writing of its intention to demand, compensation therefor, provided that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

5.13.       Taxes.

 

(a)   Except as required by a Requirement of Law, all payments made by or on
behalf of the Borrower or any other Loan Party under this Agreement or any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes.  If any Taxes are required by a
Requirement of Law to be withheld or deducted from any amounts payable by or on
behalf of such Loan Party to any Agent, Lender or Transferee, the applicable
withholding agent shall deduct and withhold such amounts as required by law,
and, to the extent such Taxes are Indemnified Taxes, the applicable Loan Party
shall pay additional amounts to the extent necessary so that after the
applicable Loan Party makes all required deductions and withholdings (including
deductions or withholdings applicable to additional sums payable under this
Section 5.13), such Agent, Lender or Transferee receives an amount equal to the
sum it would have received had no deductions or withholdings for Indemnified
Taxes been made.

 

(b)   In addition, the Borrower or any other Loan Party, as the case may be,
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

83

--------------------------------------------------------------------------------



 

(c)   Whenever any Indemnified Taxes are payable by the Borrower or any other
Loan Party, reasonably promptly thereafter, the Borrower or any other Loan Party
shall send to the Administrative Agent for the account of the relevant Agent or
Lender, as the case may be, a copy of a receipt received by the Borrower or
other Loan Party, as the case may be, showing payment thereof to a taxing
authority, or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(d)   Without duplication of amounts payable pursuant to Section 5.13(a), the
Borrower and the other Loan Parties shall jointly and severally indemnify and
hold harmless, any Agent, each Lender or Transferee within 15 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes
imposed on the Agent or such Lender or Transferee, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 5.13),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except to the extent that such
Indemnified Taxes constitute a penalty or interest resulting from (i) the
failure of the Agent, Lender or Transferee to promptly notify the Borrower of
such Indemnified Taxes or (ii) the gross negligence, bad faith or willful
misconduct of such Agent, Lender or Transferee (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

 

(e)   Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower or the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax or backup withholding Tax under the law of any applicable
jurisdiction with respect to any payments under any Loan Document shall deliver
to the Borrower or any applicable Loan Party and the Administrative Agent at any
time or times reasonably requested by the Borrower, the applicable Loan Party or
the Administrative Agent, such properly completed and executed documentation as
prescribed by applicable law or reasonably requested by the Borrower, the
applicable Loan Party or the Administrative Agent to permit such payments to be
made without such withholding Tax or backup withholding Tax or at a reduced
rate.  Without limiting the generality of the foregoing:

 

84

--------------------------------------------------------------------------------



 

(i)    Each Lender, Transferee (in the case of a Participant, if it has
purchased a Participation from a Lender that is a Non-U.S. Person) and Agent
that is a Non-U.S. Person (each a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant that is
a Non-U.S. Person, the Participant shall deliver to the Lender from which it
purchased its Participation, and such Lender shall obtain from the Participant
and transmit to the Borrower and the Administrative Agent with such Lender’s
Internal Revenue Service Form W-8IMY) two copies of U.S. Internal Revenue
Service Form W-8BEN, Form W-8BEN-E, Form W-ECI or Form W-8IMY (together with all
additional documentation required to be transmitted with Form W-8IMY), including
the appropriate forms and related statements described in this Section, as
applicable, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender or Non-U.S. Participant
(a) with each such Form W-8BEN, Form W-8BEN-E or W-8ECI certifying as to such
filer’s entitlement to a zero rate of, or a reduced rate of, U.S. federal
withholding Tax on all payments by the Borrower under this Agreement and the
other Loan Documents, and (b) if a Non-U.S. Lender is claiming exemption from
U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, attaching to such Non-U.S. Lender’s
Form W-8BEN or Form W-8BEN-E a statement substantially in the form of
Exhibit I-1, Exhibit I-2, Exhibit I-3 or Exhibit I-4, as applicable, or any
other form approved by the Administrative Agent, to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s conduct of a U.S. trade or business.  Such forms shall be true
and accurate and shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of a Participant that
is a Non-U.S. Lender, on or before the date such Participant purchases the
participation) and promptly from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent.

 

(ii)   Each Lender, Transferee (in the case of a Participant, if it has
purchased a Participation from a Lender that is a Non-U.S. Person) and Agent
that is not a Non-U.S. Lender shall furnish to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
it purchased its Participation) an accurate, properly completed and duly
executed U.S. Internal Revenue Service Form W-9 (or successor form) establishing
that such Lender (or Transferee) or Agent is not subject to U.S. backup
withholding, and to the extent it may lawfully do so at such times, provide a
new Form W-9 (or successor form) upon the expiration or obsolescence of any
previously delivered form.

 

Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1)

 

85

--------------------------------------------------------------------------------



 

deliver to the Borrower, applicable Loan Party and the Administrative Agent (in
such number of copies as shall be requested by the recipient) renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish such Non-U.S. Lender’s
status or that such Lender is entitled to an exemption from or reduction in
withholding Tax or backup withholding Tax or (2) notify Administrative Agent and
the Borrower of its legal ineligibility to deliver any such forms, certificates
or other evidence.

 

(g)   If a payment made to an Agent, Lender or Transferee under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Agent, Lender or Transferee were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Agent, Lender or Transferee shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Agent,
Lender or Transferee has or has not complied with such Agent, Lender or
Transferee’s obligations under FATCA and, as necessary, to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
Section 5.13(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)   If any Agent, Lender or Transferee determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or any other Loan Party or with respect
to which the Borrower or any other Loan Party has paid additional amounts
pursuant to this Section 5.13, it shall promptly pay over any such refund to the
Borrower (but only to the extent of indemnity payments made, and additional
amounts paid, by the such Loan Party under this Section 5.13 with respect to the
Indemnified Taxes giving rise to such refund), net of all related out-of-pocket
expenses of such Agent, Lender or Transferee (as determined in the sole
discretion exercised in good faith, of the Agent, Lender or Transferee) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of such Agent, Lender or Transferee, agrees to repay the amount paid
over to that Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Agent, Lender or Transferee in the
event such Agent, Lender or Transferee is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will any Agent, Lender or Transferee be required to
pay any amount to the Borrower pursuant to this paragraph (h) to the extent the
payment of such amount would place such Agent, Lender or Transferee in a less
favorable net after-Tax position than the Agent, Lender or Transferee would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This paragraph shall not be construed to require any Agent, Lender or Transferee
to make available its tax returns (or

 

86

--------------------------------------------------------------------------------



 

any other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(i)    Each Agent, Lender and Transferee shall use commercially reasonable
efforts to cooperate with the Borrower in attempting to recover any Indemnified
Taxes which, in the reasonable discretion of the Borrower, were improperly
imposed, provided, however that the Borrower shall indemnify the Agent, Lender
or Transferee for any costs it incurs in connection with complying with this
subsection (i).  The Borrower shall have the right to dispute, at its own cost,
the imposition of any Indemnified Taxes (including interest and penalties) with
the relevant Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender or Transferee to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.  In no event will this
subsection (i) relieve the Borrower of its obligation to pay additional amounts
to an Administrative Agent, Lender or Transferee under this Section 5.13.

 

(j)    The agreements in this Section 5.13 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(k)   For purposes of this Section 5.13, the term “Lender” includes the Issuing
Lender.

 

(l)    For the avoidance of doubt, any payments made by the Administrative Agent
to a Lender shall be treated as payments made by the applicable Loan Party.

 

5.14.       Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (excluding any loss of
anticipated profits) that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making by the Borrower of a prepayment or conversion of Eurocurrency
Loans on a day that is not the last day of an Interest Period with respect
thereto.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower, on behalf of the Borrower, by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder for a period of 180 days.

 

5.15.       Illegality.  Notwithstanding any other provision herein, if any
Change in Law after the date hereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert Base Rate Loans to Eurocurrency Loans
shall forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law.  If any such
conversion of a Eurocurrency Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrower in respect

 

87

--------------------------------------------------------------------------------



 

of such Eurocurrency Loans shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 5.14.

 

5.16.       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 5.12, 5.13 or
5.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Sections 5.12, 5.13 or 5.15.

 

5.17.       Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace with a replacement financial institution and/or
terminate the Commitment of, and repay the Loans on a non-pro rata basis, of any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 5.12 or 5.13, or gives a notice of illegality pursuant to Section 5.15,
(b) becomes a Defaulting Lender or (c) becomes a Non-Consenting Lender, provided
that, with respect to any such replacement financial institution or other
institutional lender or investor (i) such replacement does not conflict with any
Requirement of Law, (ii) if applicable, prior to any such replacement, such
Lender has not eliminated the continued need for payment of amounts owing
pursuant to Section 5.12 or 5.13 or to eliminate any illegality described in a
notice of illegality under Section 5.15, (iii) if applicable, the replacement
financial institution or other institutional lender or investor shall purchase,
at par (plus accrued interest and any premium payable hereunder to the extent
required by Section 5.4), all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) if applicable, the Borrower
shall be liable to such replaced Lender under Section 5.14 (as though
Section 5.14 were applicable) if any Eurocurrency Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) if applicable, the replacement financial institution or
other institutional lender or investor, if not already a Lender, an affiliate of
a Lender or an Approved Fund, shall be reasonably satisfactory to the
Administrative Agent, (vi) if applicable, the replaced Lender shall be obligated
to make such replacement, without such Lender’s consent, in accordance with the
provisions of Section 12.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (vii) if applicable,
the Borrower (or, if agreed to by the replacement lender or other institutional
lender or investor, such replacement lender or other institutional lender or
investor) shall pay all additional amounts (if any) required pursuant to
Section 5.12 or 5.13, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated and any other payment
obligations owed to such replaced Lender to the extent such replaced Lender has,
in good faith, advised the Borrower (or, if agreed to by the replacement lender,
such replacement lender) of the amount of the same in writing, and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender; provided that in the case of any Assignee in respect of
Non-Consenting Lenders, the replacement Lender shall agree to the consent,
waiver or amendment to which the Non-Consenting Lender did not agree.

 

88

--------------------------------------------------------------------------------



 

5.18.       Loan Auctions.  (a) Notwithstanding any provision in this Agreement
or the other Loan Documents to the contrary, the Borrower shall be permitted to
enter into an Auction so long as each of the Term Loan Lenders under the
Facility to which an Auction Notice relates hereunder shall be offered an
opportunity to ratably participate in the applicable Auction, provided, that
(i) the Borrower shall be in compliance with Section 9.1 immediately before and
immediately after giving effect to such Auction on a Pro Forma Basis as of the
applicable Measurement Period and (ii) before and after giving effect to the
Auction, no Event of Default shall have occurred and be continuing.

 

(b)   Concurrently with the effectiveness of any Assignment and Acceptance
pursuant to which the Borrower becomes a Term Loan Lender hereunder, any Loans
held by the Borrower shall be automatically cancelled (and may not be resold by
the Borrower) and no interest shall accrue on such Loans after such date.  Upon
the automatic cancellation of any Loans held by the Borrower, the Borrower shall
no longer be a Term Loan Lender hereunder and such Loans shall be no longer
outstanding for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (i) the making of, or the application of, any
payments to the Term Loan Lenders pursuant to this Agreement or any other Loan
Document, (ii) the making of any request, demand, authorization, direction,
notice, consent or waiver pursuant to this Agreement or any other Loan Document,
(iii) the calculation of financial covenants, (iv) the determination of Required
Lenders, or (v) for any similar or related purpose, pursuant to this Agreement
or any other Loan Document.

 

(c)   The parties hereto hereby agree that any Auction and cancellation of Loans
(i) will not constitute a voluntary prepayment made by the Borrower for any
purpose under this Agreement and the other Loan Documents, (ii) shall not be
subject to Sections 5.4, 5.11 or 12.7, (iii) the principal amount of the Term
Loans so repurchased shall be applied on a pro rata basis to reduce the
scheduled remaining installments of principal on such Term Loan and (iv) will
not constitute Investments by the Borrower.

 

5.19.       Auction Procedures.  (a) In connection with an Auction, the Borrower
will provide notification to the Administrative Agent (for distribution to the
Term Loan Lenders of the applicable Facility with respect to which such notice
relates) of the Auction (an “Auction Notice”), which shall be substantially in
the form of Exhibit L.  Each Auction Notice shall contain (i) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum increments of
$1,000,000 (the “Auction Amount”), unless otherwise agreed by the Administrative
Agent, (ii) the name of the relevant Facility or Facilities (which for the
avoidance of doubt must be in respect of Term Loans) to which the Auction
relates (the “Applicable Term Loan Facility”), (iii) the discount to par, which
may be a single percentage or a range of percentages (the “Discount Range”) of
the par principal amount of the Term Loans of each Applicable Term Loan Facility
that represents the purchase price or range of purchase prices that could be
paid in the Auction with respect to such Applicable Term Loan Facility and
(iv) the date by which the Term Loan Lenders of the Applicable Term Loan
Facility are required to indicate their election to participate in the Auction
(the “Reply Date”), which shall be not less than five Business Days after
delivery of the Auction Notice.

 

(b)   In connection with any Auction, each Term Loan Lender of the Applicable
Term Loan Facility or Applicable Term Loan Facilities may, in its sole
discretion, participate in such Auction and may provide the Administrative Agent
with a notice of participation (the

 

89

--------------------------------------------------------------------------------



 

“Return Bid”) on or before the Reply Date, substantially in the form of
Exhibit M, which shall specify (i) a discount to par for Term Loans in the
Applicable Term Loan Facility that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of Term Loans in the Applicable Term Loan Facility that such Lender is willing
to offer for sale at its Reply Discount which must be in increments of $500,000
(the “Reply Amount”).  A Term Loan Lender in the Applicable Term Loan Facility
may avoid the minimum increment amount condition solely when submitting a Reply
Amount equal to such Term Loan Lender’s entire remaining amount of such Term
Loans.  Term Loan Lenders may only submit one Return Bid per Auction per
Applicable Term Loan Facility but each Return Bid may contain up to three
component bids only one of which can result in a Qualifying Bid (as defined
below).  Each Return Bid submitted to the Administrative Agent shall be
irrevocable.  In addition to the Return Bid, the participating Lender must
execute and deliver, to be held in escrow by the Administrative Agent, an
Assignment and Acceptance.  The Borrower will not have any obligation to
purchase any Term Loans at any price.  The processing and recordation fees as
set forth in Section 12.6 hereof shall not be applicable to any Auctions (it
being understood and agreed that other fees may be applicable in connection with
any Auction).

 

(c)   Based on the Reply Discounts and Reply Amounts received by the
Administrative Agent (who shall reasonably promptly provide the Borrower with a
copy of all Reply Discounts), the Administrative Agent, in consultation with the
Borrower, will calculate the applicable discount (the “Applicable Discount”) for
the Auction with respect to each Applicable Term Loan Facility, which will be
the highest Reply Discount that is within the Discount Range and, in the event
the Auction Amount cannot be paid in full at the highest Reply Discount, the
Applicable Discount shall be the highest Reply Discount reducing in order to the
lowest Reply Discount that is within the Discount Range which yields a
prepayment in an aggregate principal amount equal to the lower of (i) the
Auction Amount and (ii) the sum of all Reply Amounts.  The Borrower shall
purchase Term Loans (or the respective portions thereof) of the Applicable Term
Loan Facility from each relevant Term Loan Lender with a Reply Discount that is
equal to or greater than the Applicable Discount (“Qualifying Bids”) first to
Qualifying Loans specifying the highest Reply Discount, then filling orders
going to the next highest Reply Discount and then pro rata at the clearing
level.  If a Term Loan Lender in the Applicable Term Loan Facility has submitted
a Return Bid containing multiple bids at different Reply Discounts, only the bid
with the highest Reply Discount that is equal to or greater than the Applicable
Discount will be deemed the Qualifying Bid of such Term Loan Lender.  Each
participating Term Loan Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

 

(d)   The Borrower may withdraw an Auction at any time. In connection with any
Auction, upon submission by a Term Loan Lender of a Return Bid, such Term Loan
Lender (each, a “Qualifying Lender”) will be obligated to sell the entirety or
its allocable portion of the Reply Amount, as the case may be, at the Applicable
Discount.

 

(e)   Notwithstanding the provisions of this Section 5.19, the Administrative
Agent in consultation with the Borrower, may amend or modify the procedures,
notices, bids and Assignment and Acceptance Agreement in connection with any
Auction (including,

 

90

--------------------------------------------------------------------------------



 

solely with Borrower’s consent), (i) any term to the extent Borrower’s
commercial interests will be materially adversely affected by such amendment or
modification and (ii) the economic terms to the extent no Term Loan Lenders have
validly tendered Term Loans requested in an offer, but excluding economic terms
of an auction after any Term Loan Lenders in the Applicable Term Loan Facility
have validly tendered Term Loans requested in an offer, other than to increase
the Auction Amount or raise the Discount Range; provided that no such amendments
or modifications may be implemented after 24 hours prior to the date and time
return bids are due.

 

(f)    All parties to the relevant repurchases shall render customary “big-boy”
disclaimer letters or any such disclaimers shall be incorporated into the terms
of the Assignment and Assumption.

 

5.20.       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)   fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 5.2(a), and the
Borrower shall not be required to pay any such fees that do not accrue; provided
that any such Commitment Fee accrued on any of the Revolving Credit Commitments
of a Defaulting Lender during the period prior to the time such Revolving Credit
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Revolving Credit Lender shall be a Defaulting
Lender except to the extent that such fee shall otherwise have been due and
payable by the Borrower prior to such time;

 

(b)   the Revolving Credit Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, all
directly and adversely affected Lenders or the Required Lenders, as applicable,
or other requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to 12.1); provided
that (i) any waiver, amendment or modification requiring the consent of all
Lenders and (ii) the Revolving Credit Commitment of such Defaulting Lender may
not be increased or extended, the maturity date of any Loan made by such
Defaulting Lender may not be extended, the date for the payment of any
principal, interest or fee payable hereunder (other than as a result of waiving
default interest) shall not be extended, the interest rate of or any fees
payable in respect of a Defaulting Lender’s Loan or Commitment may not be
decreased (except as set forth in clause (a) above or (c)(iii) below or with
respect to default interest as set forth in Section 5.8(c)), and the amount of
principal of the Loans held by such Defaulting Lender may not be increased,
reduced or forgiven, in each case without the consent of such Defaulting Lender,
the Administrative Agent and the Borrower; provided that any payments made with
respect to such increase in such Revolving Credit Commitment shall not be
subject to Sections 5.11 or 12.7 with respect to any Defaulting Lender;

 

(c)   if any Swing Line Exposure or L/C Obligations exists at the time a
Revolving Credit Lender becomes a Defaulting Lender then:

 

91

--------------------------------------------------------------------------------



 

(i)    all or any part of such Swing Line Exposure and L/C Obligations shall
automatically be reallocated among the Revolving Credit Lenders which are
non-Defaulting Lenders in accordance with their respective Revolving Credit
Percentages but only to the extent the Revolving Credit Commitment of any
non-Defaulting Lender is not exceeded by such Lender’s Revolving Extensions of
Credit (and any participations therein);

 

(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure of
such Defaulting Lender (after giving effect to any partial reallocation pursuant
to clause (i) above) and (y) second, if requested by the Issuing Lender, cash
collateralize such Defaulting Lender’s L/C Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 10 for so long as such L/C Obligations are
outstanding or until such Lender ceases to be a Defaulting Lender pursuant to
Section 5.20(f);

 

(iii)  if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to this Section 5.20(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 4.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;
provided that, for the avoidance of doubt, any such fees under Section 4.3 that
accrued with respect to such Defaulting Lender’s L/C Obligations during the
period prior to the time such Revolving Credit Lender became a Defaulting Lender
and that remain unpaid shall still be due and payable to such Defaulting Lender
to the extent that such fee was otherwise due and payable by the Borrower prior
to such time;

 

(iv)  if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to this Section 5.20(c), then the fees payable to the Lenders pursuant
to Section 5.2(a) and Section 4.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; or

 

(v)   if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to this Section 5.20(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Revolving Credit
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 4.3 with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the Issuing Lender until such L/C Obligations
are cash collateralized and/or reallocated;

 

(d)   so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Line Loan and the Issuing
Lender shall not be required to issue, amend or increase any Letter of Credit,
if the reallocation described in clause (c)(i) cannot or can only partially be
effected and/or, if requested by the Issuing Lender, cash collateral will be
provided by the Borrower in accordance with Section 5.20(c), and participating
interests in any such newly issued or increased Letter of Credit or newly

 

92

--------------------------------------------------------------------------------



 

made Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 5.20(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(e)   so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 12.7 but excluding Section 5.17) shall, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lender or Swing Line Lender hereunder; third, if such Defaulting
Lender is a Revolving Credit Lender and so determined by the Administrative
Agent or requested by the applicable Issuing Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default Exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as reasonably determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement and (y) be held as cash collateral for funding obligations of such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 4; sixth, to the payment of any amounts
owing to the Lenders or an Issuing Lender or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender or Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or drawings
under Letters of Credit in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or drawings under Letters of
Credit were made at a time when the conditions set forth in Section 7.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and drawings under Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
drawings under Letters of Credit owed to, that Defaulting Lender until such time
as all Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 5.20(c)(i).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 5.20(e)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(f)    In the event that the Administrative Agent, the Borrower, the Issuing
Lender and the Swing Line Lender (as applicable) each agrees in writing that a
Defaulting

 

93

--------------------------------------------------------------------------------



 

Lender which is a Revolving Credit Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and L/C Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swing Line Loans) or take
such other actions as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Revolving
Credit Percentage, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees, or
interest at the default rate of interest set forth in Section 5.8(c), accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

5.21.       Extensions of Term Loans and Revolving Credit Commitments.

 

(a)   Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or all Lenders
with Revolving Credit Commitments with a like maturity date, in each case on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer (to the
extent permitted by this section) (each, an “Extension”, and each group of Term
Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the Term Loans and the Revolving Credit Commitments, in
each case not so extended, being a separate Facility; any Extending Term Loans
shall constitute a separate Facility of Term Loans from the Facility of Term
Loans from which they were converted, and any Extended Revolving Credit
Commitments shall constitute a separate Facility of Revolving Credit Commitments
from the Facility of Revolving Credit Commitments from which they were
converted), so long as the following terms are satisfied:

 

(i)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and the Extended Revolving Credit Lenders (as defined
below) and set forth in the relevant Extension Offer), the Revolving Credit
Commitment of any Revolving Credit Lender that agrees to an Extension with
respect to such Revolving Credit Commitment (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with applicable terms
prior to the Revolving Facility Termination Date of the Original Revolving
Credit Loans not materially more favorable, taken as a whole, to the Extending
Revolving Credit Lenders than the terms of the Original Revolving Credit
Commitments (and related outstandings) (except for covenants and other
provisions contained therein

 

94

--------------------------------------------------------------------------------



 

applicable only to periods after the Latest Maturity Date) or the existing
Lenders with respect to such Facility receive the benefit of such more favorable
terms; provided that (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings), (B) repayments required upon the maturity date of
the non-extended Revolving Credit Commitments and (C) repayments made in
connection with a permanent repayment and termination of all Revolving Credit
Commitments) of Revolving Credit Loans with respect to Extended Revolving Credit
Commitments after the date on which such Extended Revolving Credit Commitments
are established (an “Extension Date”) shall be made on a pro rata basis with all
other Revolving Credit Commitments, (2) all Letters of Credit and Swing Line
Loans shall be participated on a pro rata basis by all Lenders with Revolving
Credit Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, any Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently prepay and terminate commitments of any
Facility of Revolving Credit Commitments on a non-pro rata basis and permanently
repay and terminate commitments of any Facility of Revolving Credit Commitments
on a non pro rata basis at the stated maturity of such Facility as compared to
any other Facility with a later maturity date than such Facility,
(4) assignments and participations of Extended Revolving Credit Commitments and
extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to all other Revolving Credit Commitments
and Revolving Credit Loans, (5) at no time shall there be more than two
different Facilities that are revolving facilities during the term of this
Agreement, (6) the final maturity date of any Extended Revolving Credit
Commitments shall be no earlier than the maturity date of the Facility of
Revolving Credit Commitments being extended and (7) except as the Swing Line
Lender may otherwise agree, Swing Line Loans shall be required to be paid in
full on the maturity date of the non-extended Revolving Credit Commitments
(which Swing Line Loans may, for the avoidance of doubt, be re-borrowed pursuant
to the terms hereof after such maturity date),

 

(ii)   except as to interest rates, fees, premium, final maturity date, optional
prepayment terms, required prepayment dates and participation in prepayments
(which shall, subject to the immediately succeeding clauses (iii), (iv) and (v),
be determined by the Borrower and the Extending Term Lenders (as defined below)
and set forth in the relevant Extension Offer), the Term Loans of any Term Loan
Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extending Term
Loans”) shall have terms applicable prior to the original Term Loan Maturity
Date of the Facility of Term Loans being extended not materially more favorable,
taken as a whole, to the Extending Term Loan Lender than the terms of the
Facility of Term Loans subject to such Extension Offer (except for covenants and
other provisions contained therein applicable only to periods after the Latest
Maturity Date or the existing Lenders with respect to such Facility receive the
benefit of such favorable terms),

 

(iii)  the final maturity date of any Extending Term Loans shall be no earlier
than the Term Loan Maturity Date of the Facility of Term Loans being extended,

 

95

--------------------------------------------------------------------------------



 

(iv)  the weighted average life of any Extending Term Loans shall be no shorter
than the remaining weighted average life (without giving effect to reductions of
amortization for periods where amortization has been reduced as a result of the
prepayment of the Term Loans) of the Term Loans extended thereby,

 

(v)   any Extending Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer,

 

(vi)  if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Loan Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Loan Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Loan Lenders or Revolving Credit Lenders, as the case may be, have accepted
such Extension Offer,

 

(vii)         all documentation in respect of such Extension shall be consistent
with the foregoing,

 

(viii)        any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower, and

 

(ix)          there may be no more than four different Facilities of Term Loans
hereunder.

 

(b)   With respect to all Extensions consummated by the Borrower pursuant to
this Section 5.21, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.3, Section 5.4 or
Section 5.5 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that the Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower’s sole discretion and may be waived by the
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable Facilities be tendered.  The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 5.21 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extending Term Loans and/or Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Section 5.2, 5.11, Section 12.7(a) or
any other pro rata payment section) or any other Loan Document that may
otherwise prohibit or restrict any such Extension or any other transaction
contemplated by this Section 5.21.

 

96

--------------------------------------------------------------------------------



 

(c)   No consent of any Lender or any Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof) and (ii) with respect to any Extension of the
Revolving Credit Commitments, the consent of each Issuing Lender and the Swing
Line Lender, which consent shall not be unreasonably withheld or delayed.  For
the avoidance of doubt, no Lender shall have its Term Loans or Revolving Credit
Commitments extended without the written consent of such Lender.  All Extending
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower and
other Loan Parties as may be necessary in order to establish new Facilities in
respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Facilities, in each case on terms consistent with this
Section 5.21.  In addition, any such amendment shall provide that, to the extent
consented to by each relevant Issuing Lender, (a) with respect to any Letters of
Credit the expiration date for which extend beyond the maturity date for the
non-extended Revolving Credit Commitments, participations in such Letters of
Credit on such maturity date shall be reallocated from Lenders holding Revolving
Credit Commitments to Lenders holding Extended Revolving Credit Commitments in
accordance with the terms of such amendment (provided that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Credit Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests
(including, without limitation, the commission applicable thereto) shall be
adjusted accordingly) and (b) limitations on drawings of Revolving Credit Loans
and issuances, extensions and amendments to Letters of Credit shall be
implemented giving effect to the foregoing reallocation prior to such
reallocation actually occurring to ensure that sufficient Extended Revolving
Credit Commitments are available to participate in any such Letters of Credit. 
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
latest termination date of any Extending Term Loans or Extended Revolving Credit
Commitments so that such maturity date is extended to the latest termination
date of any Extending Term Loans or Extended Revolving Credit Commitments (or
such later date as may be advised by local counsel to the Administrative Agent)
and in connection therewith, to the extent requested by Administrative Agent,
the respective Loan Parties shall (at their expense) deliver to the
Administrative Agent a date down endorsement to the mortgagee’s title insurance
policies issued to Administrative Agent with respect to any such amended
Mortgages.

 

(d)   In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 5.21.

 

97

--------------------------------------------------------------------------------



 

SECTION 6.         REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Parent, Holdings
and the Borrower hereby jointly and severally represent and warrant to each
Agent and each Lender that:

 

6.1.         Financial Condition.  The audited consolidated balance sheets of
Parent as at December 31, 2017 and December 31, 2018, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on December 31, 2017 and December 31, 2018, reported on by and accompanied by a
report from KPMG LLP, present fairly in all material respects the consolidated
financial condition of Parent as at such dates, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended.

 

6.2.         No Change.  Since December 31, 2018, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

6.3.         Existence; Compliance with Law.  Subject to Section 8.10, each of
Parent, Holdings and its Subsidiaries (other than the Inactive Subsidiaries)
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the corporate (or equivalent)
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the Business in which it
is currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its Business requires such qualification
and (d) is in compliance with all Requirements of Law except in each case
referred to in clauses (a) (solely with respect to good standing of any
Immaterial Subsidiaries), (b), (c) or (d), to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

6.4.         Corporate Power; Authorization; Enforceable Obligations.  Each Loan
Party has the corporate (or equivalent) power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and to consummate the Transactions and, in the case of the Borrower, to borrow
hereunder.  Each Loan Party has taken all necessary corporate (or equivalent)
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and the consummation of the Transactions and,
in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by any Loan Party in connection with the
Transactions and the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 6.4 and Schedule 6.19(b), which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (ii) the
filings referred to in Schedule 6.19(a)-1 and Schedule 6.19(a)-3 or (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto.  This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto,

 

98

--------------------------------------------------------------------------------



 

enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

6.5. No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents by the Loan Parties, the issuance of Letters of
Credit, the borrowings hereunder, the use of the proceeds thereof and the
consummation of the Transactions will not violate any Requirement of Law
applicable to, or any Contractual Obligation of, Parent, Holdings or any of its
Subsidiaries except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect and will not result in, or require,
the creation or imposition of any Lien on any of their respective Properties or
revenues pursuant to any such Requirement of Law or any material Contractual
Obligation (other than the Liens created by the Security Documents).

 

6.6.         Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Parent, Holdings or the Borrower, threatened by or against Parent, Holdings
or any of its Subsidiaries or against any of their respective Properties or
revenues (a) as of the Closing Date, with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that, is
reasonably expected to be adversely determined and if so determined, could
reasonably be expected to have a Material Adverse Effect.

 

6.7.         No Default.  No Default or Event of Default has occurred and is
continuing.

 

6.8.         Ownership of Property; Liens.  Each of Holdings and its
Subsidiaries has good and insurable title in fee simple to, or a valid leasehold
interest in, all its Real Property, and good title to, or a valid leasehold
interest in, all its other Property, except in each case, where the failure to
have such title or interest could not reasonably expected to have a Material
Adverse Effect, and none of such Property (including the Real Property) is
subject to any Lien except a Permitted Lien.  Attached as Schedule 6.8 is a list
of all Real Property and Operated Property which are material to the operation
of the Business of Holdings or its Subsidiaries as of the Closing Date.

 

6.9.         Intellectual Property. .  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) Holdings and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property material to
the conduct of its business as currently conducted, free and clear of all Liens
other than Permitted Liens, and takes reasonable actions to protect, preserve
and maintain such Intellectual Property; and (ii) all such Intellectual Property
is, to the knowledge of Holdings or the Borrower, valid and is enforceable and
all registrations and applications for such Intellectual Property have not
expired or been abandoned, except in the ordinary course.  No action or
proceeding is pending by any Person or, to the knowledge of Holdings or the
Borrower, threatened, or imminent, on the date hereof, and no holding, decision
or judgment has been rendered by any Governmental Authority or arbitrator which
may limit, cancel or challenge the validity, enforceability, ownership or use
of, such Intellectual Property (other than office actions issued in the ordinary
course of prosecution of any pending applications for patents or applications
for registration of other Intellectual Property) which could reasonably be
expected to have a

 

99

--------------------------------------------------------------------------------



 

Material Adverse Effect, nor does Holdings or the Borrower know of any valid
basis for any such claim except for claims, actions, proceedings, holdings,
decisions or judgments which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  The operation of the
Business of Holdings and its Subsidiaries does not infringe, misappropriate,
dilute or otherwise violate the rights of any Person to an extent which could
reasonably be expected to have a Material Adverse Effect, and to the knowledge
of Holdings or the Borrower, no Person is infringing, misappropriating, diluting
or otherwise violating any Intellectual Property owned by any of Holdings or its
Subsidiaries to an extent which could reasonably be expected to have a Material
Adverse Effect.

 

6.10. Taxes.  Each of Parent, Holdings and each of its Subsidiaries has filed or
caused to be filed all material Tax returns that are required to be filed by it
and has paid all material Taxes shown to be due and payable on said returns or
on any assessments made against it or any of its Property, and, except as could
not otherwise reasonably be expected to result in a Material Adverse Effect, all
other Taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (in each case other than any Taxes, fees or charges the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves (to the extent
required by GAAP) have been provided on the books of Parent, Holdings or its
Subsidiaries, as the case may be, and those which, with respect to Taxes or
other assessments on Real Properties, can be contested without payment under
applicable law).  To the knowledge of Parent, Holdings and the Borrower, no
claim is being asserted with respect to any Tax that could reasonably be
expected to result in a Lien, except claims that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

6.11.       Federal Regulations.  No part of the proceeds of any Loans will be
used for “buying” or “carrying” any Margin Stock within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

6.12.       Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against Holdings or any of its Subsidiaries pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of Holdings and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from Holdings or any of
its Subsidiaries on account of employee health and welfare insurance have been
paid or accrued as a liability on the books of Holdings or the relevant
Subsidiary.

 

6.13.       ERISA.

 

(a)   Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (i) no ERISA Event has occurred during the three-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and each Plan has complied, and is in compliance, with
its terms and the applicable provisions of

 

100

--------------------------------------------------------------------------------



 

ERISA and the Code; (ii) no termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Single Employer Plan has arisen, during
such three-year period; (iii) except as described in Parent’s annual report on
Form 10-K filed with the SEC, the present value of all accrued benefit
obligations of all underfunded Single Employer Plans (based on the assumptions
used for purposes of applicable accounting standards) does not exceed the value
of the assets of all such underfunded Single Employer Plans; (iv) neither
Parent, Holdings, nor any ERISA Affiliate would become subject to any Withdrawal
Liability if Parent, Holdings, or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made; and
(v) none of Parent, Holdings, the Subsidiaries and the ERISA Affiliates has
received any written notification that any Multiemployer Plan is Insolvent, in
“endangered” or “critical” status, or has been terminated (all within the
meaning of Title IV of ERISA), or has knowledge that any Multiemployer Plan is
reasonably expected to be Insolvent, in “endangered” or “critical” status, or
terminated.

 

(b)   With respect to each employee benefit arrangement mandated by non-U.S. law
(a “Foreign Benefit Arrangement”) and with respect to each employee benefit plan
(within the meaning of Section 3(3) of ERISA, whether or not subject to ERISA)
in each case maintained or contributed to by Parent, Holdings, the Subsidiaries
or any ERISA Affiliate on behalf or for the benefit of employees located outside
the U.S. and that is not subject to U.S. law (a “Foreign Plan”), except as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:  (i) any employer and employer contributions required by applicable law
or by the terms of such Foreign Benefit Arrangement or Foreign Plan to have been
made by Parent or the Subsidiaries have been made, or, if applicable, accrued in
accordance with normal accounting practices; (ii) the accrued benefit
obligations of each Foreign Plan that is maintained solely by Parent, Holdings,
Borrower, any of their respective Subsidiaries or any ERISA Affiliate (based on
those assumptions used to fund such Foreign Plan) with respect to all current
and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered by Parent or the
Subsidiaries has been registered and has been maintained in good standing with
applicable regulatory authorities; and (iv) each Foreign Benefit Arrangement and
Foreign Plan that in each case is maintained solely by Parent, Holdings,
Borrower, any of their respective Subsidiaries or any ERISA Affiliate is in
compliance (A) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to such
Foreign Plan or Foreign Benefit Arrangement and (B) with the terms of such plan.

 

6.14.       Investment Company Act; Other Regulations.  No Loan Party is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.  No Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

 

6.15.       Subsidiary Guarantors and Other Entities.  Schedule 6.15(a), as of
the Closing Date, sets forth the name and jurisdiction of formation of Parent,
Holdings, Borrower and each Subsidiary Guarantor and, as to each such entity,
the percentage of each class of Capital Stock owned by any Loan Party, and,
except as so disclosed, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than
directors’ qualifying shares) of any nature relating to any Capital Stock of
Holdings, the Borrower or any

 

101

--------------------------------------------------------------------------------



 

such Subsidiary of the Borrower, except as created by the Loan Documents. 
Schedule 6.15(b), as of the Closing Date, sets forth the name and jurisdiction
of formation of (i) each Excluded Subsidiary, (ii) each entity that is included
in the definition of Excluded Assets in the Guarantee and Collateral Agreement
and (iii) each joint venture, and for each such Person, sets forth which of the
categories described in the foregoing clauses (i) through (vii) apply to such
Person.

 

6.16.       Use of Proceeds.

 

(a)   The proceeds of the Tranche B Term Loans made on the Closing Date shall be
used to (a) repay the outstanding Indebtedness under the Existing Credit
Agreement, (b) pay fees and expenses incurred in connection with the
Transactions and the Related Transactions and (c) finance the working capital
needs and general corporate purposes of Parent, Holdings, the Borrower and its
Subsidiaries.  The proceeds of the Revolving Credit Loans, the Swing Line Loans,
and the Letters of Credit, shall be used to finance the working capital needs
and general corporate purposes of Parent, Holdings, the Borrower and its
Subsidiaries.

 

(b)   No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of Parent, Holdings or the Borrower, indirectly,
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value to any Person in violation
of any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent specifically or
generally licensed by OFAC (or otherwise authorized by OFAC) or (C) in any
manner that would result in the violation of applicable Sanctions applicable to
any party hereto.

 

6.17.       Environmental Matters.  Except as listed on Schedule 6.17 or, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(a)   the Real Properties, and such other amusement parks, attractions or real
properties operated solely by Parent or its Subsidiaries, or in respect of which
Parent or any of its Subsidiaries would be liable as an owner or operator under
any Environmental Law (collectively, together with the Real Properties, the
“Operated Properties”), do not contain, and, to their knowledge, have not
previously contained, any Hazardous Materials in amounts or concentrations or
under circumstances that constitute a violation of, could reasonably be expected
to give rise to liability of Parent, the Borrower or any Subsidiary under, or
require remedial action by Parent, the Borrower or any Subsidiary pursuant to,
any Environmental Law;

 

(b)   neither Parent nor any of its Subsidiaries has received any notice of
violation or alleged violation of, non-compliance with, or liability or
potential liability under, Environmental Laws with regard to any of the Operated
Properties or the business operated by Parent or any of its Subsidiaries (the
“Business”), the subject of which notice has not been remediated or finally
settled in accordance with Environmental Law, nor does Parent or the Borrower
have knowledge that any such notice will be received or is being threatened;

 

102

--------------------------------------------------------------------------------



 

(c)          Hazardous Materials have not been transported or disposed of from
the Operated Properties by or on behalf of Parent, Borrower or their
Subsidiaries in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Hazardous Materials been generated, treated, stored or disposed of
at, on or under any of the Operated Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability to Parent, the
Borrower or any Subsidiary under, or require remedial action by Parent, the
Borrower or any Subsidiary pursuant to, any applicable Environmental Law which
have not been remediated or finally settled in accordance with Environmental
Law;

 

(d)         no Environmental Claim is pending or, to the knowledge of Parent and
the Borrower, threatened, to which Parent or any Subsidiary is or could
reasonably be expected to be named as a party with respect to the Operated
Properties or the Business, nor has Parent or any Subsidiary received written
notice of any consent decrees or other decrees, consent orders, administrative
orders or other orders, of any Governmental Authority outstanding under any
Environmental Law with respect to the Operated Properties or the Business;

 

(e)          there has been no Release of Hazardous Materials at or from the
Operated Properties or arising from or related to the operations of Parent or
any Subsidiary in connection with the Operated Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability of Parent, the Borrower
or any Subsidiary under, or require remedial action by Parent, the Borrower or
any Subsidiary or pursuant to, Environmental Laws which have not been remediated
or finally settled in accordance with Environmental Law;

 

(f)           the Operated Properties and the Business are in compliance, and
have during the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination by Hazardous Materials at,
under or about the Operated Properties nor any violation of any Environmental
Law with respect to the Operated Properties or the Business, in each case that
could reasonably be expected to give rise to liability of Parent or its
Subsidiaries under any Environmental Law; and

 

(g)          neither Parent nor any Subsidiary has contractually assumed or
retained any liability of any other Person under Environmental Laws.

 

This Section 6.17 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health and safety
matters, including with respect to Environmental Laws, Environmental Claims and
Hazardous Materials.

 

6.18.                     Accuracy of Information, Etc.  No written information
(other than projections, budgets, estimates, forward-looking information and
information of a general industry or economic nature) furnished by or on behalf
of any Loan Party to the Administrative Agent and the Lenders, concerning
Parent, the Borrower and their respective Subsidiaries and Investments
(including the Partnership Parks), taking into account the Transactions, for use
in connection with the Transactions contemplated by this Agreement or the other
Loan Documents, when considered as a whole, as of the date such written
information was so furnished, contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements

 

103

--------------------------------------------------------------------------------



 

contained herein or therein, in light of the circumstances in which they were
made not materially misleading, as updated and supplemented from time to time. 
The financial projections concerning Parent, the Borrower and their respective
Subsidiaries and Investments (including the Partnership Parks), taking into
account the Transactions were based upon good faith estimates and assumptions
believed by the management of Holdings to be reasonable at the time made, it
being recognized by the Lenders that such financial projections, as it relates
to future events is not to be viewed as fact or a guarantee of performance, and
that actual results during the period or periods covered by such financial
projections may differ from the projected results set forth therein, and such
differences may be material.

 

6.19.                     Security Documents.  (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable (except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability) security interest in the Collateral
(other than the Mortgaged Properties) described therein and proceeds thereof. 
In the case of the Pledged Stock and Pledged Notes described in the Guarantee
and Collateral Agreement, when any certificates representing such Pledged Stock
or promissory notes representing Pledged Notes, as applicable, are delivered to
the Administrative Agent, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement when financing statements in appropriate
form are filed in the offices specified on Schedule 6.19(a) (which financing
statements have been duly completed and delivered to the Administrative Agent),
when deposit account control agreements have been executed by the Administrative
Agent, the account holder and the relevant depository institution, and such
other filings or agreements as are specified on Schedule 3 to the Guarantee and
Collateral Agreement, when, for Collateral consisting of registered and applied
for United States patents, trademarks and copyrights, the filings described in
the immediately following sentence have been made (all documentation in respect
of which other filings have been or will have been duly completed and executed
and delivered to the Administrative Agent on or prior to the Closing Date except
as otherwise set forth on Schedule 8.10 hereto), the Guarantee and Collateral
Agreement shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except (i) in the case of Collateral
other than Pledged Stock, Permitted Liens and (ii) in the case of Collateral
consisting of Pledged Stock, (x) only those Permitted Liens that are
nonconsensual or (y) Liens securing pari passu secured Refinancing Notes, pari
passu secured Refinancing Term Facilities, pari passu secured Replacement
Revolving Facilities, pari passu Incremental Term Facilities, pari passu secured
Incremental Revolving Facilities or pari passu secured Indebtedness under
Section 9.3(c)).  In the case of Collateral consisting of issued, registered and
applied for United States patents, trademarks or copyrights, to the extent
required by applicable Federal law, filings made at the United States Patent and
Trademark Office and the United States Copyright Office shall perfect the Lien
and security interest created under the Guarantee and Collateral Agreement in
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (subject to the limitations and requirements set forth in the
Guarantee and Collateral Agreement) as security for the Obligations, in each
case prior and superior in right to any other Person (subject to Permitted
Liens); provided, however, that additional filings to be made at the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect the security interest in any Intellectual Property acquired
after the date hereof.  Schedule 6.19(a)-2 lists, as of the Closing

 

104

--------------------------------------------------------------------------------



 

Date, each UCC Financing Statement that (i) names any Loan Party as debtor and
(ii) will remain on file after the Closing Date.  Schedule 6.19(a)-3 lists, as
of the Closing Date, each UCC Financing Statement that (i) names any Loan Party
as debtor and (ii) will be terminated on or prior to the Closing Date; and on or
prior to the Closing Date, the Borrower will have delivered to the
Administrative Agent, or caused to be filed, duly completed UCC termination
statements, authorized by the relevant secured party, in respect of each UCC
Financing Statement listed in Schedule 6.19(a) -3.  Notwithstanding the
foregoing, neither the Borrower nor any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest (other
than with respect to those pledges and security interests (if any) made under
the Laws of the jurisdiction of formation of the applicable Foreign Subsidiary)
in any Capital Stock or assets of any Foreign Subsidiary, or as to the rights
and remedies of the Agent or any Lender with respect thereto, under foreign law.

 

(b)         Each of the Mortgages, when filed (or which have been filed) in the
offices specified on Schedule 6.19(b), will be in form sufficient to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable (except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability) Lien on the Mortgaged Properties described therein and proceeds
thereof; and shall upon due filing constitute a first priority perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties described therein and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person (other than Persons holding Permitted Liens or other encumbrances
or rights permitted hereunder or by the relevant Mortgage).

 

6.20.                     Solvency.  As of the Closing Date, after giving effect
to the Transactions and the incurrence of all Indebtedness and Obligations being
incurred in connection herewith and therewith Parent and its Subsidiaries (taken
as a whole) are Solvent.

 

6.21.                     [Reserved].

 

6.22.                     Parks.  Set forth on Schedule 6.22 is a complete and
correct list of all of the amusement and attraction parks owned or leased, and
currently operated (the “Existing Parks”), by Parent or its Subsidiaries as of
the Closing Date.

 

6.23.                     Anti-Corruption Laws and Sanctions.

 

(a)         To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) PATRIOT Act.

 

(b)         The Parent has implemented and maintains in effect policies and
procedures reasonably designed to promote compliance by the Parent, its
Subsidiaries and their respective directors and officers with Anti-Corruption
Laws and applicable Sanctions, and the Parent, its Subsidiaries and, to the
knowledge of the Parent, its directors and officers,

 

105

--------------------------------------------------------------------------------



 

are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of the Parent, its Subsidiaries and, to the knowledge
of the Borrower, its directors and officers, is currently the subject of any
U.S. sanctions program administered by OFAC.

 

SECTION 7.                            CONDITIONS PRECEDENT

 

7.1.                            Conditions Precedent to Initial Borrowing.  The
agreement of each Lender to make the initial extension of credit requested to be
made by it hereunder is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent (the making of the initial extensions of
credit shall be deemed to be the satisfaction or waiver of all of the conditions
precedent in this Section 7.1):

 

(a)         Loan Documents.  The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of
Parent, Holdings and the Borrower, (ii) the Guarantee and Collateral Agreement,
executed and delivered by a duly authorized officer of Parent, Holdings, the
Borrower and each Subsidiary Guarantor, (iii) a Lender Addendum, executed and
delivered by a duly authorized officer of each party thereto, (iv) for the
account of each relevant Lender that so requests at least two Business Days in
advance of the Closing Date, Notes conforming to the requirements hereof and
executed and delivered by a duly authorized officer of the Borrower, (v) the
duly authorized, executed and delivered Intercompany Subordinated Note and
(vi) each of the other Security Documents (including but not limited to United
States registered or issued Intellectual Property security agreements and
deposit account control agreements) to be delivered as of the Closing Date.

 

(b)         Time Warner-Related Matters.  The Administrative Agent shall be
satisfied (i) that either (x) no consent of Time Warner, Warner Bros.
Entertainment Inc. (as assignee of Time Warner Entertainment Company, L.P.) or
any of their respective affiliates is required in connection with the execution,
delivery and performance of this Agreement and the other Loan Documents and the
payment in full of all loans under and cancellation of all commitments under the
Existing Credit Facility or (y) if any such consent is required in the
reasonable discretion of the Administrative Agent, or if the Borrower otherwise
determines that such consent is necessary or desirable, then such consent has
been obtained to the reasonable satisfaction of the Administrative Agent and
(ii) that the level of secured indebtedness permitted under the Subordinated
Indemnity Agreement has been increased to a level to be mutually agreed that is
reasonably satisfactory to the Administrative Agent.

 

(c)          Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate from the chief financial officer of Parent substantially
in the form of Exhibit D.

 

(d)         Pro Forma Compliance Certificate; Financial Statements; Financial
Covenant Compliance.  The Lenders shall have received and be satisfied with in
their reasonable discretion:  (i) the Pro Forma Compliance Certificate and
(ii) the audited consolidated financial statements described in Section 6.1(a). 
The Pro Forma Compliance Certificate shall show a Senior Secured Leverage Ratio
of not more than 4.00 to 1.00.

 

106

--------------------------------------------------------------------------------



 

(e)          Approvals.  All material Governmental Authority and third party
approvals necessary to be obtained by Holdings or any of its Subsidiaries in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

 

(f)           No Material Indebtedness.  After giving effect to the repayments
and refinancing of Indebtedness of the Loan Parties that shall occur on the
Closing Date, (i) the Loan Parties shall have no material Indebtedness other
than under the Loan Documents, the Senior Notes, the Partnership Parks
Agreements and existing Indebtedness (including certain existing intercompany
indebtedness) permitted by Section 9.3 and (ii) the Partnership Parks Entities
shall have no material Indebtedness other than the Partnership Parks Revolving
Agreements and existing Indebtedness (including certain existing intercompany
indebtedness) permitted by Section 9.3.

 

(g)          Fees.  The Lenders, the Administrative Agent, the Arrangers and the
Joint Bookrunners shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including reasonable fees,
disbursements and other charges of counsel to the Administrative Agent), on or
before the Closing Date.

 

(h)         Lien Searches.  The Administrative Agent shall have received the
results of recent Uniform Commercial Code and other lien searches in each
relevant domestic jurisdiction with respect to all Property of the Loan Parties
(except that with respect to the Real Property, such lien searches shall be
limited to the Mortgaged Properties), and such search shall reveal no Liens on
any of the Property of the Loan Parties, except for Permitted Liens or Liens to
be discharged prior to or at the Closing Date.

 

(i)             Closing Certificates.  The Administrative Agent shall have
received the following certificates, each dated the Closing Date, in form and
substance reasonably satisfactory to it:  (i) a certificate duly executed by
either the chief executive officer or the chief financial officer of the
Borrower certifying as to the satisfaction of certain conditions precedent
specified therein and (ii) a certificate duly executed by a Responsible Officer,
the secretary or the assistant secretary of each Loan Party with appropriate
insertions and attachments.

 

(j)            Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

(i)             the legal opinion of Kirkland & Ellis LLP, special counsel to
Parent, Holdings, the Borrower and its Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(ii)          the legal opinions of local counsel with respect to each
Subsidiary Guarantor (other than Six Flags America Inc. and the Leased Park
Entities) not covered in the legal opinions referred to above in clause (i) of
this Section 7.1(j), in form and substance reasonably satisfactory to the
Administrative Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

107

--------------------------------------------------------------------------------



 

(k)         Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.  The Administrative Agent shall have received (i) if certificated, the
certificates representing the Capital Stock pledged pursuant to the Guarantee
and Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) such Acknowledgments and Consents, substantially in the form of
Annex II to the Guarantee and Collateral Agreement, duly executed by certain
issuers of Capital Stock to the extent required pursuant to the Guarantee and
Collateral Agreement and (iii) each promissory note, if any, pledged and
required to be delivered pursuant to the Guarantee and Collateral Agreement
endorsed in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

 

(l)             Filings, Registrations and Recordings.  Each document
(including, without limitation, any Uniform Commercial Code financing statement
and Uniform Commercial Code termination statement) required by the Security
Documents and reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein (including without limitation filings in respect of United States
registered or issued Intellectual Property), prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall have been
filed, registered or recorded or shall have been delivered to the Administrative
Agent in proper form for filing, registration or recordation.

 

(m)     Flood Certificates. The Administrative Agent shall receive a completed
Flood Certificate with respect to each Mortgaged Property, which Flood
Certificate shall be addressed to the Administrative Agent for the benefit of
the Lenders, be completed by a company which has guaranteed the accuracy of the
information contained therein and otherwise comply with the Flood Program.

 

(n)         Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 8.4 that provide that the
Administrative Agent is an additional insured or lender’s loss payee, together
with endorsements to such insurance policies as may be reasonably requested by
the Administrative Agent.

 

(o)         The U.S.A. PATRIOT Act.  No later than three Business Days prior to
the Closing Date, to the extent requested in writing by the Administrative Agent
at least five Business Days prior to the Closing Date, the Administrative Agent
shall have received the documentation and other information as required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the U.S.A. PATRIOT Act (including,
without limitation, a Beneficial Ownership Certification in relation to the
Borrower).

 

(p)         Pro Forma Compliance.  The Loan Parties shall be in pro forma
compliance with the financial covenants set forth in Section 9.1.

 

7.2.                            Conditions to Each Extension of Credit.  Except
as otherwise set forth in Sections 2.4, 2.5, 3.4 and 5.21 herein, the agreement
of each Lender to make any extension of

 

108

--------------------------------------------------------------------------------



 

credit requested to be made by it hereunder on any date (including, without
limitation, its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

 

(a)         Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, provided, that, to the extent any such representation and warranty is
already qualified by materiality or by reference to material adverse effect,
such representation shall be true and correct in all respects.

 

(b)         No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by, and issuance of a Letter of Credit on behalf of, the Borrower
hereunder shall constitute a representation and warranty by Parent, Holdings and
the Borrower as of the date of such extension of credit that the conditions
contained in this Section 7.2 have been satisfied or waived.

 

SECTION 8.                            AFFIRMATIVE COVENANTS

 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in full
or a backstop letter of credit reasonably acceptable to the applicable Issuing
Lender is in place) or any Loan or other Obligation (other than obligations
under Specified Hedge Agreements and Specified Cash Management Agreements and
contingent indemnification obligations not then due and payable) is owing to any
Lender or any Agent hereunder, each of Parent, Holdings and the Borrower shall
and shall cause each of their respective Subsidiaries to:

 

8.1.                            Financial Statements and Other Information. 
Deliver to the Administrative Agent for prompt distribution to each of the
Lenders:

 

(a)         within 90 days after the end of each fiscal year of Parent,
consolidated statements of operations, shareholders’ equity and cash flows of
Parent and its Subsidiaries for such fiscal year and the related consolidated
balance sheets of Parent and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that such consolidated financial statements present fairly
in all material respects the consolidated financial position and results of
operations of Parent and its Subsidiaries as at the end of, and for, such fiscal
year in conformity with GAAP (it being agreed that such financial statements
will be accompanied by a reconciliation statement to the operations of Borrower
and its Subsidiaries) without a “going concern” or like qualification arising
out of the scope of the audit (except relating to the financial statements for
the fiscal

 

109

--------------------------------------------------------------------------------



 

year ending immediately prior to the stated termination date or maturity date of
the relevant Facility, in each case to the extent solely related to such
termination date or maturity date) or any other exception or qualification
arising out of the scope of the audit (except relating solely to changes in
accounting principles or practices reflecting changes in GAAP);

 

(b)         [reserved];

 

(c)          within 90 days after the end of each fiscal year of each of Texas
Flags, Ltd. and Six Flags Over Georgia II, L.P., consolidated statements of
operations, partners’ equity and cash flows of each of Texas Flags, Ltd. and Six
Flags Over Georgia II, L.P. and its Subsidiaries for such fiscal year and the
related consolidated balance sheets of each of Texas Flags, Ltd. and Six Flags
Over Georgia II, L.P. and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that such consolidated financial statements present fairly
in all material respects the consolidated financial position and results of
operations of each of Texas Flags, Ltd. and Six Flags Over Georgia II, L.P. and
its Subsidiaries as at the end of, and for, such fiscal year in conformity with
GAAP;

 

(d)         within 45 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of Parent, interim condensed consolidated
statements of operations, shareholders’ equity and cash flows of Parent and its
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheets of Parent and its Subsidiaries, as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding periods in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year), accompanied by a reconciliation statement to the operations
of Borrower and its Subsidiaries and a certificate of a Responsible Officer of
Parent, which certificate shall state that such consolidated financial
statements present fairly in all material respects the interim condensed
consolidated financial condition and results of operations of Parent and its
Subsidiaries, in each case in accordance with GAAP, consistently applied except
as set forth therein, as at the end of, and for, such period (subject to normal
year-end audit adjustments and absence of footnotes);

 

(e)          if any Unrestricted Entities are consolidated in the consolidated
financial statements referenced in Section 8.1(a) or Section 8.1(d),
simultaneously with the delivery of each set of consolidated financial
statements referred to in such sections, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of any
Unrestricted Entities (if any) from such consolidated financial statements;

 

(f)           concurrently with any delivery of financial statements under
clause (a) or (d) of this Section 8.1, a certificate of a Responsible Officer of
Parent, (i) to the effect that no Default or Event of Default has occurred and
is continuing (or, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
being taken or proposed to be taken with respect thereto), (ii) commencing with
the fiscal quarter ending June 30, 2019, setting forth in reasonable detail

 

110

--------------------------------------------------------------------------------



 

the computations necessary to determine whether the Loan Parties were in
compliance with Section 9.1 as of the end of the respective quarterly fiscal
period or fiscal year, as applicable, (iii) setting forth the Restricted
Payments made pursuant to Section 9.6(c)(i), (ii) and (iii), Section 9.6(e),
Section 9.6(h), Section 9.6(l), Section 9.6(p), Section 9.6(q) and
Section 9.6(r), Investments made pursuant to Section 9.8(g) and
Section 9.8(v)(i), (ii) and (iii), and prepayments made pursuant to
Section 9.9(f) during the applicable quarterly fiscal period or fiscal year and
including a description of such Restricted Payment, Investment or prepayment by
category and (iv) for any such certificate delivered with the financial
statements under clause (a) of this Section 8.1, setting forth Excess Cash Flow
for the last ended fiscal year, and the Available Amount and the Parent
Available Amount as of the date of such certificate, in each case with
calculations in reasonable detail;

 

(g)          no later than 75 days after the end of each fiscal year of Parent,
a detailed consolidated budget for the following fiscal year;

 

(h)         if the Parent is not then a reporting company under the Exchange
Act, as amended, within 45 days after the end of each of the first three fiscal
quarters of Parent and within 90 days after each fiscal year of Parent, a
narrative discussion and analysis of the financial condition and results of
operations of Parent and its Subsidiaries for such fiscal period and, if
applicable, for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous year;

 

(i)             promptly upon their becoming publicly available, copies of all
registration statements and regular periodic reports, if any, that Parent,
Holdings or the Borrower shall have filed with the Securities and Exchange
Commission (or any governmental agency substituted therefor) or any national
securities exchange (other than amendments to any registration statement (to the
extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8); and

 

(j)            from time to time such other information regarding the financial
condition, operations or business of Parent or any of its Subsidiaries
(including, without limitation, any Plan to which Parent or the Subsidiaries are
obligated to contribute and any material reports or other information required
to be filed by Parent or the Subsidiaries under ERISA), as any Lender (through
the Administrative Agent) or the Administrative Agent may reasonably request;
provided however that in no event shall the requirements of this
Section 8.1(j) require Parent, Holdings, Borrower or any Subsidiary to provide
any document or information (A) that constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement (if entered into in
good faith without the intent of limiting this Section 8.1(j)), (C) that is
subject to attorney-client privilege or (D) to the extent such information is
not reasonably available.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (d), (h) and
(i) of this Section 8.1 may be satisfied with respect to financial information
of Parent and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, to the extent filed with the SEC.

 

111

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Section 8.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Parent posts such documents, or provides a link thereto on
Parent’s website on the Internet; or (ii) on which such documents are posted on
Parent’s or the Borrower’s behalf on a Platform; provided that (i) upon written
request by the Administrative Agent, Parent or the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) Parent or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies (including via PDF) of the Compliance Certificates required
by Section 8.1(f) to the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

8.2.                            Notices of Material Events.  Furnish the
following to the Administrative Agent in writing:

 

(a)         promptly after any Responsible Officer of Parent, Holdings or the
Borrower has actual knowledge of any Default or Event of Default has occurred,
notice of such Default or Event of Default;

 

(b)         as soon as any Responsible Officer of Parent, Holdings or the
Borrower has actual knowledge of the occurrence thereof, prompt notice of all
legal or arbitral proceedings, and of all proceedings by or before any
governmental or regulatory authority or agency, and of any material development
in respect of such legal or other proceedings, against Parent or any of its
Subsidiaries that, could reasonably be expected to be adversely determined, and
if so determined, could reasonably be expected to result in aggregate
liabilities or damages in excess of $50,000,000 over available insurance or
indemnification by creditworthy third parties that have not denied such
insurance or indemnification;

 

(c)          (i) as soon as possible after any Responsible Officer of Parent,
Holdings or the Borrower has actual knowledge that any ERISA Event has occurred
or exists, notice of the occurrence of such ERISA Event (and as soon as
practicable thereafter, a copy of any report or notice required to be filed with
or given to the PBGC by Parent, Holdings or an ERISA Affiliate with respect to
such ERISA Event), if such ERISA Event could reasonably be expected to result in
aggregate liabilities in excess of $50,000,000 and (ii) if requested by the
Administrative Agent, promptly following receipt thereof, copies of any
documents described in Sections 101(k) or 101(l) of ERISA that Parent, Holdings
or any ERISA Affiliate has requested with respect to any Multiemployer Plan;
provided, that if Parent, Holdings or any of the ERISA Affiliates have not
requested such documents or notices from the administer or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, Parent, Holdings and/or the ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and Parent shall provide copies of such documents and notices to the
Administrative Agent promptly after

 

112

--------------------------------------------------------------------------------



 

receipt thereof and further provided that the rights granted to the
Administrative Agent in this Section 8.2(c)(ii)  shall be exercised not more
than once during a 12-month period;

 

(d)         reasonably promptly after a Responsible Officer of Parent, Holdings
or the Borrower has actual knowledge of the assertion thereof, notice of any
Environmental Claim by any Person against, or with respect to the activities of,
Parent or any of its Subsidiaries and notice of any alleged violation of, or
non-compliance with, any Environmental Laws or any Environmental Permits other
than any Environmental Claim or alleged violation or non-compliance that, could
reasonably be expected to be adversely determine and if so determined could not
(either individually or in the aggregate) reasonably be expected to result in a
Material Adverse Effect (after giving effect to available insurance or
indemnification by creditworthy third parties); and

 

(e)          prompt notice after a Responsible Officer of Parent, Holdings or
the Borrower has actual knowledge of any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.2 shall be accompanied by a statement
of a Responsible Officer of Parent or the Borrower setting forth in reasonable
detail the facts and circumstances of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

8.3.                            Existence, Inspection of Books and Records, Etc.

 

(a)         (i) Preserve, renew and maintain in full force and effect its legal
existence under the laws of the jurisdiction of its organization (other than
with respect to Inactive Subsidiaries or Immaterial Subsidiaries) and (ii) take
all reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises reasonably necessary in the normal
conduct of its business, except (A) in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (B) in the case of clause (i) or (ii) above, pursuant to a
transaction permitted by Section 9.5;

 

(b)         pay and discharge all Taxes imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such obligation, Tax, assessment, charge or levy (i) the
payment of which is being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained to the extent required by
GAAP; provided that, with respect to Taxes assessed against Real Properties,
such Taxes can be contested without payment under applicable law or (ii) where
the failure to pay or discharge such obligation, Tax, assessment, charge or levy
would not reasonably be expected to result in a Material Adverse Effect;

 

(c)          maintain and preserve all of its Properties material to the conduct
of the Business of Parent, Holdings and its Subsidiaries (taken as a whole) in
good working order and condition (ordinary wear and tear, casualty and
condemnation excepted), except for failures that could not reasonably be
expected to result in a Material Adverse Effect;

 

113

--------------------------------------------------------------------------------



 

(d)         keep adequate records and books of account, in which complete
entries in all material respects will be made in accordance with GAAP (it being
understood and agreed that certain Foreign Subsidiaries maintain records and
books of account in conformity with generally accepted accounting principles in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder);
and

 

(e)          permit representatives of any Lender or the Administrative Agent,
upon reasonable advance notice and during normal business hours, to examine,
copy and make extracts from its books and records, to visit and inspect any of
its Properties, and to discuss its business, finances, condition and affairs
with its officers and independent accountants and the park presidents of its
Parks, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be); provided that (i) Borrower shall only
bear the expenses of the Administrative Agent in respect of the foregoing
(x) not more than once per fiscal year in the absence of any continuing Event of
Default and (y) during the continuance of an Event of Default, and
(ii) excluding any such visits and inspections during the continuance of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 8.3(e).  The Administrative Agent and the Lenders shall give Parent the
opportunity to participate in any discussions with Parent’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 8.3(e),
none of Parent or any Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of
(x) any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information or (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement
(if entered into in good faith without the intent of limiting this
Section 8.3(e)), (y) that is subject to attorney-client privilege or (z) such
information is not reasonably available.

 

8.4.                            Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Subsidiaries) as are customarily carried under similar circumstances by
such other Persons.

 

8.5.                            Compliance with Contractual Obligations and
Requirements of Law.  Comply with Contractual Obligations and Requirements of
Laws, unless failure to comply with such Contractual Obligations or Requirements
of Law could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.  The Parent will maintain in effect
and enforce policies and procedures designed to facilitate compliance in all
material respects by the Parent, Holdings, Borrower, their Subsidiaries and
their respective directors and officers with Anti-Corruption Laws and applicable
Sanctions.

 

8.6.                            Additional Collateral, Etc.  (a) With respect to
any personal Property acquired after the Closing Date by Parent, Holdings, the
Borrower or any Loan Party (other than (w) any personal Property described in
paragraph (c) of this Section, (x) any Property subject to a

 

114

--------------------------------------------------------------------------------



 

Lien permitted by Sections 9.4(b), (h), (i), (l), and (v), (y) or (z), any
Property (including Capital Stock) acquired by an Excluded Subsidiary (in each
case only if such acquisitions do not result in such Excluded Subsidiary no
longer being an Excluded Subsidiary), or that is otherwise excluded from the
definition of Collateral pursuant to the first proviso therein, and (z) any
Property acquired after the date hereof to the extent that the creation of a
security interest therein would be prohibited by a Requirement of Law or a
Contractual Obligation binding on Parent, Holdings, the Borrower or any
Subsidiary that is the owner of such Property (including pursuant to the
Partnership Parks Agreements), provided that such Contractual Obligation existed
at the time such Property was acquired and was not entered into in anticipation
of such acquisition for the purposes of evading the guarantee and collateral
requirements hereunder) as to which the Administrative Agent, for the benefit of
the Lenders, does not have a perfected Lien, promptly, and in any event on or
prior to the date that is 60 days after such acquisition (or such longer period
as the Administrative Agent may agree in its reasonable discretion) (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as and to the extent required by
the Guarantee and Collateral Agreement or as the Administrative Agent reasonably
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such Property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
Property (subject to Permitted Liens), including without limitation, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement as may be reasonably
requested by the Administrative Agent.  Notwithstanding the foregoing, any Loan
Party creating or acquiring Intellectual Property shall be required to take the
actions required under the Guarantee and Collateral Agreement in respect of
notifications to the Administrative Agent and filings in connection with such
Intellectual Property.

 

(b)         With respect to any fee interest in any Real Property or leasehold
interest in any Park, in each case having a value (together with improvements
thereof) of at least $10,000,000, acquired after the Closing Date by any Loan
Party (other than Properties subject to the Partnership Parks Agreements or
Properties subject to a Lien permitted by Sections 9.4(h), (i), (l) or (v)),
promptly, and in any event on or prior to the date that is 60 days after such
acquisition (or such longer period as the Administrative Agent may agree in its
reasonable discretion) (i) execute and deliver a first priority Mortgage
(subject to Permitted Liens) in favor of the Administrative Agent, for the
benefit of the Lenders, covering such Real Property, in form for recording or
filing in the recording or filing office of the applicable governmental
subdivision where such Mortgaged Property is situated, together with evidence
that all filing, documentary, stamp, intangible and mortgage recording taxes,
fees, charges, costs and expenses have been paid by Borrower, (ii) if reasonably
requested by the Administrative Agent, provide the Administrative Agent with
(x) a mortgagee title and extended coverage insurance policy insuring the first
priority Lien of the Mortgage upon such Real Property in an amount equal to the
fair market value of such Real Property (or such other amount as shall be
reasonably acceptable to the Administrative Agent), together with (a) such
endorsements as the Administrative Agent shall reasonably request (including,
without limitation, a tie-in or cluster endorsement if available) and
(b) evidence that all premiums in respect of such policy and all related
expenses have been paid by Borrower, as well as a current or updated ALTA survey
thereof, certified to the Administrative Agent and the applicable title
insurance company and (y) any consents or estoppels reasonably deemed necessary
or advisable by the Administrative Agent in connection with such Mortgage, each

 

115

--------------------------------------------------------------------------------



 

of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent (provided, that the Loan Parties shall only be required to
deliver a Mortgage with respect to any real property leasehold interests upon
receipt of any required Landlord consent to such leasehold Mortgage after using
commercially reasonable efforts to obtain such consent and to use commercially
reasonable good faith efforts to obtain all such consents and estoppels),
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions addressed to the Administrative Agent for
the benefit of the Lenders relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent, (iv) deliver Flood Certificates with
respect to any improved Mortgaged Property and (v) otherwise take such actions
and execute and/or deliver to the Administrative Agent such documents,
agreements or instruments as the Administrative Agent shall reasonably require
to confirm the validity, perfection and priority of the Liens of any such
Mortgage (including, without limitation, the other documents, instruments,
affidavits and certificates described in Section 7.1(m) in respect of such
Mortgages and any financial data or indemnification instruments required by the
title insurance company in connection with issuing a mortgagee title and
extended coverage insurance policy as described above).

 

(c)          With respect to any new Wholly Owned Subsidiary (other than an
Excluded Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph, shall include any existing Wholly Owned Subsidiary
that ceases to be an Excluded Subsidiary), by Parent or any of its Wholly Owned
Subsidiaries, promptly, and in any event on or prior to 60 days after such
creation or acquisition (or such longer period as the Administrative Agent may
agree in its reasonable discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as and to the extent required by the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest (subject to Permitted Liens) in the Capital Stock of such new Wholly
Owned Subsidiary (subject to clause (e) below) that is owned by any Loan Party,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Wholly Owned Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest (subject to Permitted Liens) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Wholly Owned Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements, the filing of Intellectual Property
security agreements for registered or issued United States Intellectual
Property, the execution of control agreements and the execution of counterparts
to the Subordinated Intercompany Note, in each case as may be required by the
Guarantee and Collateral Agreement and as may be reasonably requested by the
Administrative Agent and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters in this Section 8.6(c), which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent.

 

116

--------------------------------------------------------------------------------



 

(d)         With respect to any Wholly Owned Subsidiary (other than an Excluded
Subsidiary) or Partnership Parks Entity that ceases to be contractually
prohibited (and, in the case of any Partnership Parks Entity, ceases to be
subject to any Requirement of Law (including any fiduciary or similar limitation
applicable to the directors or managers thereof) effectively prohibiting it)
from becoming a Subsidiary Guarantor or executing the Guarantee and Collateral
Agreement or from having all or any portion of its Capital Stock from being
pledged under the Guarantee and Collateral Agreement, promptly, and in any event
on or prior to the date that is 60 days after such Wholly Owned Subsidiary or
Partnership Parks Entity ceases to be prohibited from being a Subsidiary
Guarantor (or such longer period as the Administrative Agent may agree in its
reasonable discretion) (i) execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest (subject to Permitted Liens) in the Capital
Stock of such Person that is owned by Parent or any of its Wholly Owned
Subsidiaries (other than an Excluded Subsidiary), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (subject
to clause (e) below), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of Parent or such Wholly Owned
Subsidiary, as the case may be, and (iii) if applicable, cause such Person
(other than an Excluded Subsidiary) (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest (subject to Permitted Liens) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Wholly Owned Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements, the filing of Intellectual Property
security agreements for registered or issued United States Intellectual
Property, the execution of control agreements and the execution of counterparts
to the Subordinated Intercompany Note, in each case as may be required by the
Guarantee and Collateral Agreement and as may be reasonably requested by the
Administrative Agent, and (iv) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

(e)          With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly, and in any event on
or prior to the date that is 60 days after such creation or acquisition (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest (subject to Permitted Liens) in the Capital Stock of such new
Excluded Foreign Subsidiary that is owned by such Loan Party, provided that in
no event shall more than 65% of any Foreign Subsidiary Voting Stock be required
to be so pledged and, provided further, for the avoidance of doubt, that 100% of
the total non-voting stock of any such Excluded Foreign Subsidiary shall be
required to be so pledged and (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and to the extent required hereunder or under the Guarantee
and Collateral Agreement, take such other

 

117

--------------------------------------------------------------------------------



 

action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Lien of the Administrative Agent thereon.
Notwithstanding the foregoing, no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

(f)           Notwithstanding the provisions of this Section, (i) Parent shall
not be required to create, or to cause its Wholly Owned Subsidiaries to create,
a security interest in the Capital Stock of any Excluded Subsidiary (other than
any Excluded Foreign Subsidiary, which shall be subject to the preceding clause
(e)), (ii) the Partnership Parks Entities and their Property subject to the
Partnership Parks Agreements, and the Capital Stock of GP Holdings, Inc. owned
by Parent shall be expressly excluded from, and shall not be subject to, any
provisions of this Section 8.6 so long as the creation of a security interest
under, or the execution of, the Guarantee and Collateral Agreement is prohibited
by a Contractual Obligation binding on the Partnership Parks Entities as in
effect on the date hereof (subject to the proviso at the end of this clause
(ii)) or, with respect to the Capital Stock of GP Holdings, Inc. owned by
Parent, is prohibited by the Partnership Parks Agreements as in effect on the
date hereof (subject to the proviso at the end of this clause (ii)); provided
that Parent and its Subsidiaries may, subject to Section 9.14(b), enter into
amendments, restatements, supplements or other modifications to the Partnership
Parks Agreements and replacement agreements having a substantially similar
purpose to the Partnership Parks Agreements so long as, in each case, there is
no adverse effect on the Lien purported to be created by the Security Documents
in the assets of (x) Parent (other than with respect to the Capital Stock of GP
Holdings, Inc.) and (y) Holdings, Borrower or any of their Subsidiaries and
(iii) the Administrative Agent may, in its discretion, elect not to take a
security interest or require any title insurance or similar item with respect to
those assets as to which the Administrative Agent determines that the cost of
obtaining such Lien is excessive in relation to the benefit to the Lenders of
the security afforded thereby (with such election, if any, being advised to the
Borrower in writing).

 

(g)          If, at any time, a Subsidiary Guarantor becomes an Excluded
Subsidiary, the Administrative Agent shall, upon the written request of the
Borrower, release such Subsidiary from the Guarantee and Collateral Agreement
and any other Security Documents to which such Subsidiary is a party and, in the
case of an Excluded Foreign Subsidiary, to the extent such Subsidiary’s Capital
Stock was pledged as Collateral, so much of such pledge as exceeds 65% of
Foreign Subsidiary Voting Stock shall be released (provided that for the
avoidance of doubt, 100% of the non-voting stock of such Subsidiary shall remain
or become pledged) and any certificates in respect of the released portion
thereof shall be returned to the applicable Loan Party reasonably promptly
following such written request to the Administrative Agent.

 

8.7.                            Further Assurances.  From time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates, opinions or documents, and take all such actions, as the
Administrative Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Administrative Agent and
the Lenders with

 

118

--------------------------------------------------------------------------------



 

respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other Property or assets
hereafter acquired by Parent or any Subsidiary which may be deemed to be part of
the Collateral) pursuant hereto or thereto.  If the Administrative Agent or the
Required Lenders determine that they are required by any Requirement of Law to
have appraisals prepared in respect of any Mortgaged Property, Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

8.8.                            Environmental Laws.  Except to the extent that,
in the aggregate, the failure to do so could not reasonably be expected to have
a Material Adverse Effect:  (a) comply with, and take reasonable steps to use
commercially reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and take reasonable steps to use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, and obtain and comply with and maintain, any and all Environmental
Permits, and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions in each case to the extent
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

 

8.9.                            Ratings by S&P and Moody’s.  Use commercially
reasonable efforts (a) to maintain a public corporate credit rating and a public
facility rating (or the equivalents thereof) in respect of the Facilities by S&P
and Moody’s until the Tranche B Maturity Date and (b) to assure that each such
rating is updated or confirmed at least once per year so long as S&P and Moody’s
are providing such yearly updates and confirmations in the ordinary course.

 

8.10.                     Post-Closing Covenants.  Each of the Loan Parties
shall satisfy the requirements set forth on Schedule 8.10 on or before the date
specified for such requirement or such later date as may be determined by the
Administrative Agent (or as may be extended by the Administrative Agent in its
sole discretion).

 

SECTION 9.                            NEGATIVE COVENANTS

 

Parent, Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in full
or a backstop letter of credit reasonably acceptable to the applicable Issuing
Lender is in place) or any Loan or other Obligation (other than obligations
under Specified Hedge Agreements and Specified Cash Management Agreements a
contingent indemnification obligation not then due and payable) is owing to any
Lender or any Agent hereunder, Parent, Holdings and the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

9.1.                            Senior Secured Leverage Ratio.  Permit the
Senior Secured Leverage Ratio as at the last day of any Measurement Period of
the Borrower to exceed the ratio set forth opposite the applicable date:

 

119

--------------------------------------------------------------------------------



 

Date

 

Senior Secured Leverage Ratio

From and including the Measurement Period ending on or about June 30, 2019 to
and including the Measurement Period ending on or about December 31, 2020

 

4.00 to 1.00

From and including the Measurement Period ending on or about March 31, 2021 to
and including the Measurement Period ending on or about June 30, 2022

 

3.75 to 1.00

The Measurement Period ending on or about September 30, 2022 and thereafter

 

3.50 to 1.00

 

9.2.                            [Reserved].

 

9.3.                            Indebtedness.  Create, incur or suffer to exist
any Indebtedness except:

 

(a)         Indebtedness of any Loan Party pursuant to any Loan Document or
pursuant to the Refinancing Term Loans, any Replacement Revolving Facility or
the Refinancing Notes;

 

(b)         Indebtedness of any Person outstanding on the date hereof and listed
on Schedule 9.3(b), as the same may be modified or amended from time to time
(subject to Section 9.14(b)), and any Indebtedness of such Person incurred to
refinance, refund, replace or renew any such outstanding Indebtedness, provided
that the principal amount (or accreted value, if applicable) of such
refinancing, refunding, replacement or renewal of Indebtedness (or such
Indebtedness as amended or modified) does not exceed the principal amount of the
Indebtedness (or accreted value, if applicable) being so amended, modified,
refinanced, refunded, replaced or renewed plus all interest capitalized in
connection therewith, plus the Refinancing Expenses;

 

(c)          Indebtedness of the Borrower in the form of notes issued pursuant
to an indenture, note purchase agreement or other agreement, in lieu of the
Incremental Term Loans pursuant to Section 2.4 and/or the increase in Revolving
Credit Commitments pursuant to Section 3.3, in an amount not in excess of the
Incremental Amount; provided that each of the following conditions is
satisfied:  (i) no Event of Default shall exist after giving effect to such
Indebtedness on the date it is incurred (except, in the case of the incurrence
or provision of any such Indebtedness in connection with a Permitted Acquisition
or other Investment permitted by the terms of this Agreement, no Event of
Default at the time of the relevant acquisition agreement was entered into shall
be the standard), (ii) such Indebtedness shall not mature, shall not have any
scheduled amortization or payments of principal, and shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
customary asset sale or change of control provisions and AHYDO payments), in
each case prior to the Term Loans under any then outstanding Facility (and if
such Indebtedness is secured on a junior lien basis, not secured or is
subordinated to any of the Facilities in right of payment, such Indebtedness
shall not mature, shall not have any scheduled amortization or

 

120

--------------------------------------------------------------------------------



 

payments of principal, and shall not be subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions and AHYDO payments), in each case earlier than
180 days after the Latest Maturity Date), (iii) on a Pro Forma Basis after
giving effect to the incurrence of Indebtedness and the use of proceeds thereof,
the Borrower is in compliance with the covenant set forth in Section 9.1 as of
the latest Measurement Period, (iv) such Indebtedness does not contain any
financial maintenance covenants in any way more restrictive than those set forth
in this Agreement (except for covenants applicable only to periods after the
Latest Maturity Date at the time of such issuance or incurrence of such
Indebtedness), unless such financial maintenance covenant (or such material
modification thereto) is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness,
(v) all other terms of such Indebtedness reflect market terms (taken as a whole)
at the time of issuance and, other than in respect of original issue discount,
optional prepayment or redemption terms, premiums, fees and interest rates (and
subject to clause (ii) above, maturity and amortization), shall not be
materially more favorable taken as a whole to, the lenders providing such
Indebtedness than those applicable to the Term Loans of each then outstanding
Facility, (vi) if secured, such Indebtedness is not secured by liens on the
assets of Parent or any of its Subsidiaries, other than assets constituting
Collateral, (vii) no Subsidiary is a guarantor with respect to such Indebtedness
unless such Subsidiary is a Subsidiary Guarantor which is guaranteeing (or
substantially concurrently with the issuance of such Indebtedness hereunder will
guarantee) the Obligations, and any Unrestricted Entity is an unrestricted
entity (or substantive equivalent) under such Indebtedness and (viii) (1) if
secured on a pari passu basis with the other Obligations, all collateral
therefor shall be secured by the Security Documents and the Loan Parties and the
Administrative Agent shall have entered into such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent (which
shall not require any consent from any Lender) to provide such Indebtedness with
the benefit of the applicable Security Documents on a pari passu basis with the
other Obligations, the Borrower shall have delivered such other documents,
certificates and opinions of counsel (including the Pari Passu Intercreditor
Agreement) in connection therewith as may be reasonably requested by the
Administrative Agent and the trustee, agent, or collateral trustee for such
Indebtedness shall have executed the Pari Passu Intercreditor Agreement if
reasonably requested by the Administrative Agent and (2) if secured on a junior
lien basis with the other Obligations, all collateral therefor shall be secured
by collateral documentation that is substantially similar to the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), the Borrower shall have delivered such other documents,
certificates and opinions of counsel (including the Junior Lien Intercreditor
Agreement) in connection therewith as may be reasonably requested by the
Administrative Agent and the trustee, agent, or collateral trustee for such
Indebtedness shall have executed the Junior Lien Intercreditor Agreement if
reasonably requested by the Administrative Agent;

 

(d)         (i) Indebtedness of any Loan Party to (A) any other Loan Party or
(B) any Subsidiary of Parent (other than a Partnership Parks Entity) which is
not a Loan Party and (ii) Guarantees by any Loan Party of obligations of any
other Loan Party; provided that any intercompany Indebtedness incurred pursuant
to clause (i)(A) above shall be evidenced by an intercompany note which shall be
pledged to the Administrative Agent as, and to the extent required by, the
Guarantee and Collateral Agreement substantially in the form of the

 

121

--------------------------------------------------------------------------------



 

Intercompany Subordinated Note or in such other form as may be reasonably
satisfactory to the Administrative Agent; provided, further that any advance or
loan made in respect of Indebtedness of Parent to Holdings, Borrower or any
Subsidiary of Borrower, or in respect of Indebtedness of Holdings to Borrower or
any Subsidiary of Borrower, shall be deemed to be a Restricted Payment for
purposes of Section 9.6 and shall be permitted to the extent such Restricted
Payment would have been permitted in compliance with Section 9.6;

 

(e)          Indebtedness of any Non-Guarantor Subsidiary (other than the
Partnership Parks Entities) to Parent or to any other Subsidiary of Parent, and
Guarantees by Parent or any Subsidiary of Parent (other than the Partnership
Parks Entities) of Indebtedness of any such Non-Guarantor Subsidiary, in an
aggregate amount outstanding for all such Indebtedness and Guarantees (without
duplication), at any one time outstanding not exceeding the greater of
(x) $75,000,000 or (y) 3.0% of the consolidated total assets of Parent and its
Subsidiaries (measured as of the relevant Measurement Period on or prior to the
date of the most recent incurrence pursuant to this clause (e));

 

(f)           (i)Indebtedness of any Non-Guarantor Subsidiary (other than a
Partnership Park Entity) to any other Non-Guarantor Subsidiary (other than a
Partnership Park Entity), and Guarantees by any Non-Guarantor Subsidiary (other
than a Partnership Park Entity) of obligations of any other Non-Guarantor
Subsidiary (other than a Partnership Park Entity) and (ii) Indebtedness of any
Partnership Park Entity to any other Partnership Park Entity, and Guarantees by
any Partnership Park Entity of obligations of any other Partnership Park Entity;

 

(g)          (i) Indebtedness consisting of Purchase Money Indebtedness
(including, for the avoidance of doubt, Indebtedness financing Investments
permitted under Section 9.8 in connection with Permitted Acquisitions and sale
leaseback permitted by Section 9.5(d)) and Capital Lease Obligations incurred
after the date hereof in an aggregate principal amount at any one time
outstanding not in excess of the greater of (x) $150,000,000 and (y) 6.0% of the
consolidated total assets of Parent and its Subsidiaries (measured as of the
relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (g)(i)) and (ii) any Indebtedness incurred to
refinance, refund, replace or renew the Indebtedness described in the foregoing
clause (i), provided that the principal amount (or accreted value, if
applicable) of such refinancing, refunding, replacement or renewal of
Indebtedness does not exceed the principal amount of the Indebtedness (or
accreted value, if applicable) being so refinanced, refunded, replaced or
renewed plus all interest capitalized in connection therewith and the
Refinancing Expenses;

 

(h)         (i) Indebtedness of any Person outstanding on the date on which such
Person becomes a Subsidiary of the Borrower (including pursuant to the
redesignation of an Unrestricted Entity) or is merged into or consolidated with
or into the Borrower or any of its Subsidiaries in an aggregate principal amount
at any one time outstanding not in excess of the greater of (x) $150,000,000 and
(y) 6.0% of consolidated total assets of Parent and its Subsidiaries (measured
as of the relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (h)(i)); provided, that (A) such Indebtedness
was not created in connection with, or in anticipation of, such acquisition and
(B) the amount of such Indebtedness is not increased thereafter unless solely as
a result of capitalization of interest or otherwise incurred under another
subsection of this Section 9.3 substantially

 

122

--------------------------------------------------------------------------------



 

contemporaneously with such merger or consolidation, and (ii) any Indebtedness
incurred to refinance the Indebtedness described in the foregoing clause (i),
provided that the principal amount (or accreted value, if applicable) of such
refinancing Indebtedness does not exceed the principal amount of the
Indebtedness being so refinanced plus capitalized interest and any Refinancing
Expenses associated therewith;

 

(i)             unsecured Indebtedness of Parent with respect to the Senior
Notes and Guarantees by Holdings, Borrower and any Subsidiary Guarantor of such
Indebtedness, and any unsecured Indebtedness incurred to refinance, refund,
replace or renew any such outstanding Indebtedness; provided that, with respect
to any such refinancing, refunding, replacement or renewal of such unsecured
Indebtedness or any amendment or modification of such unsecured Indebtedness,
(i) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the unsecured
Indebtedness being so amended, modified, refinanced, refunded, replaced or
renewed plus all interest capitalized in connection therewith, plus the
Refinancing Expenses and any costs and premiums associated with such amending,
modifying, refinancing, refunding, replacement or renewal, (ii) any such
Indebtedness shall have a scheduled final maturity not shorter than 90 days
after the Latest Maturity Date and a weighted average life to maturity not
shorter than the Latest Maturity Date, (iii) the terms and conditions of any
such Indebtedness (excluding as to subordination, pricing, optional prepayment
or optional redemption provisions and redemption premiums), taken as a whole,
shall be on market terms at the time of incurrence or issuance, and in no event
may such Indebtedness contain any financial maintenance covenants that are in
any way more restrictive than those set forth in this Agreement (except for
covenants applicable only to periods after the Latest Maturity Date at the time
of such issuance or incurrence of such Indebtedness), unless such financial
maintenance covenant is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness,
(iv) no collateral or other security shall be granted with respect to any such
Indebtedness and (v) no Subsidiary shall be a guarantor with respect to any such
Indebtedness unless such Subsidiary is a Subsidiary Guarantor which is
guaranteeing the Obligations;

 

(j)            Indebtedness representing deferred compensation to employees of
Parent and its Subsidiaries incurred in the ordinary course of business;

 

(k)         Indebtedness incurred by Parent and its Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting (i) any indemnification,
adjustment of purchase price, earn-out, non-compete, consulting, deferred
compensation and similar obligations of Parent and its Subsidiaries incurred in
connection therewith and (ii) obligations in respect of purchase price
adjustments or similar adjustments incurred by Parent or its Subsidiaries under
agreements governing Permitted Acquisitions, Investments permitted hereunder or
Dispositions;

 

(l)             Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

123

--------------------------------------------------------------------------------



 

(m)     obligations in respect of performance, bid, appeal, stay, customs and
surety bonds, performance and completion guarantees, bank guarantees, bankers’
acceptances, including in respect of self-insurance, workers compensation claims
or other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims, deferred compensation, severance, pension and
health and welfare retirement benefits or the equivalent thereof to current and
former employees of Parent and its Subsidiaries and similar obligations provided
by Parent or any of its Subsidiaries or obligations in respect of letters of
credit related thereto, in each case, in the ordinary course of business,
existing on the Closing Date or consistent with past practice;

 

(n)         (i) Subordinated Debt or unsecured Indebtedness of the Borrower or
any of its Subsidiaries which are Loan Parties, to the extent that the Net Cash
Proceeds thereof are used solely to prepay the Term Loans or to purchase Term
Loans pursuant to an Auction as set forth in Section 5.19, and (ii) Subordinated
Debt or unsecured Indebtedness of Parent or Holdings (and Guarantees of Parent
or Holdings or any of its Subsidiaries of such Indebtedness), provided that, in
the case of any Indebtedness incurred under either clause (i) or (ii) above,
(v) after giving Pro Forma Effect to the incurrence of such Indebtedness and the
use of the Net Cash Proceeds thereof, (I) if such Indebtedness is incurred in
connection with an acquisition or investment, the Parent Consolidated Leverage
Ratio either (A) shall not exceed 5.50 to 1.00 as of the relevant Measurement
Period or (B) shall not be greater than immediately prior to the consummation of
such acquisition or investment and the incurrence of such Indebtedness or
otherwise (II) the Parent Consolidated Leverage Ratio shall not exceed 5.50 to
1.00 as of the relevant Measurement Period, and Parent shall have delivered a
certificate of a Responsible Officer evidencing same, (w) after giving effect to
such Indebtedness and the use of the Net Cash Proceeds thereof, the Loan Parties
shall be in compliance on a Pro Forma Basis with Section 9.1 as of the relevant
Measurement Period, (x) any such Indebtedness shall have a scheduled final
maturity not shorter than 90 days after the Latest Maturity Date and a weighted
average life to maturity not shorter than the weighted average life to maturity
of the Tranche B Term Loans (without giving effect to reductions of amortization
for periods where amortization has been reduced as a result of the prepayment of
the Term Loans), (y) the terms of such Indebtedness, taken as a whole, shall
reflect market terms (taken as a whole) as reasonably determined by the Borrower
at the time of issuance or incurrence, and in no event may such Indebtedness
contain any financial maintenance covenants that are in any way more restrictive
than those set forth in this Agreement (except for covenants applicable only to
periods after the Latest Maturity Date at the time of such issuance or
incurrence of such Indebtedness), unless such financial maintenance covenant is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness and (z) no Subsidiary is a
guarantor with respect to such Indebtedness unless such Subsidiary is a
Subsidiary Guarantor which is guaranteeing the Obligations;

 

(o)         other Indebtedness incurred by Parent or any of its Subsidiaries in
an amount outstanding at any time not to exceed the greater of (x) $100,000,000
and (y) 4.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the date of the
most recent incurrence pursuant to this clause (o);

 

124

--------------------------------------------------------------------------------



 

(p)         other Indebtedness incurred by any Subsidiary of Parent that is not
a Loan Party (other than the Partnership Parks Entities) in an amount
outstanding at any time not to exceed the greater of (x) $75,000,000 or (y) 3.0%
of the consolidated total assets of Parent and its Subsidiaries measured as of
the relevant Measurement Period on or prior to the date of the most recent
incurrence pursuant to this clause (p);

 

(q)         cash management obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, employees credit or
purchase cards, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts or securities accounts;

 

(r)            Indebtedness of GP Holdings, Inc., SFT Holdings, Inc., Six Flags
Over Texas, Inc., SFOG II, Inc. and/or the Partnership Parks Entities owed to
Parent or to any Partnership Parks Entity that constitute “affiliate loans” or
other Investments, in each case for the purpose of paying obligations described
in Section 9.6(c)(i), (ii) and (iii) for purposes of the Partnership Parks
Agreements;

 

(s)           Guarantees incurred in the ordinary course of business in respect
of obligations to suppliers, advertisers, licensees or similar Persons that are
not for borrowed money;

 

(t)            other unsecured Indebtedness of the Partnership Parks Entities in
an amount at any one time outstanding not to exceed the greater of
(x) $25,000,000 or (y) 1.0% of the consolidated total assets of Parent and its
Subsidiaries measured as of the relevant Measurement Period on or prior to the
date of the most recent incurrence pursuant to this clause (t), and any
Guarantees of the obligations thereunder to the extent such Guarantees are not
provided by or recourse to a Loan Party; and

 

(u)         performance guarantees of Parent, Holdings, Borrower or its
Subsidiaries entered into in the ordinary course of business primarily
guaranteeing performance of Contractual Obligations of Holdings, Borrower or any
of its Subsidiaries to a third party and not primarily for the purpose of
guaranteeing payment of Indebtedness.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount (or accreted value, if applicable) of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus capitalized interest and any Refinancing Expenses associated
therewith.

 

125

--------------------------------------------------------------------------------



 

9.4.                            Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
except the following (“Permitted Liens”):

 

(a)         Liens created pursuant to the Security Documents and, if not covered
by the Security Documents, Liens in respect of any Incremental Amendment,
Replacement Revolving Facility, Refinancing Notes or Refinancing Term Loans
(subject to the limitations thereon);

 

(b)         Liens in existence on the date hereof and listed on Schedule
9.4(b) and any extension, modification, renewal or replacement thereof; provided
that such extension, modification, renewal or replacement does not increase the
outstanding principal amount of the Indebtedness secured thereby except by the
amount of the Refinancing Expenses associated therewith; provided further that
any such Lien does not extend to any additional Property other than
(x) after-acquired Property that is affixed or incorporated into the Property
covered by such Lien and (y) proceeds and products thereof;

 

(c)          Liens imposed by any Governmental Authority for Taxes that are
(i) not yet due, (ii) being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of Parent or the affected Subsidiaries, as the case may be, to the extent
required by GAAP or, in the case of any Foreign Subsidiary, generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Foreign Subsidiary or (iii) not otherwise required to be
paid under Section 8.3(b);

 

(d)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’, landlords’, brokers’ or other like Liens arising in the ordinary
course of business which secure amounts that (i) are not overdue for a period of
more than sixty (60) days, (ii) that are being contested in good faith and by
appropriate proceedings or (iii) which do not in the aggregate materially
detract from the value of the Parent’s and its Subsidiaries property or
materially impair the use thereof in the operation of the business of the Parent
and its Subsidiaries, and Liens securing judgments but only to the extent for an
amount and for a period not resulting in an Event of Default under clause (j) of
Section 10;

 

(e)          Liens (other than any Liens imposed by ERISA or Code Section 412 or
430 or pursuant to any Environmental Law) not securing Indebtedness for borrowed
money incurred or deposits made in the ordinary course of business, in each case
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation and other similar obligations incurred in the
ordinary course of business;

 

(f)           Liens securing obligations or deposits made in respect of the
performance of bids, trade contracts, governmental contracts and leases (other
than for Indebtedness for borrowed money including any precautionary Uniform
Commercial Code financing statements filed by a lessor with respect to any
equipment lease), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

126

--------------------------------------------------------------------------------



 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or imperfections in title thereto that, individually or in the
aggregate, do not materially interfere with the ordinary conduct of the business
of Parent or any of its Subsidiaries;

 

(h)         Liens securing Purchase Money Indebtedness or Capital Lease
Obligations to the extent such Indebtedness is permitted to be incurred under
Section 9.3(g); provided, that such Liens shall encumber only the Property (and
after-acquired Property that is affixed or incorporated into such Property) and
the proceeds and products thereof, that is the subject of such Purchase Money
Indebtedness or Capital Lease Obligations; provided that individual financings
of equipment provided by one lender may be cross-collateralized to other
financings of equipment by such lender;

 

(i)             Liens securing Indebtedness to the extent such Indebtedness is
permitted under Section 9.3(h) and any extension, modification, renewal or
replacement thereof; provided that such extension, modification, renewal or
replacement does not increase the outstanding principal amount of the
Indebtedness secured thereby except by the amount of the Refinancing Expenses
associated therewith; provided, that such Liens shall encumber only the Property
(and after-acquired Property that is affixed or incorporated into such Property)
and the proceeds and products thereof that is the subject of such Indebtedness;

 

(j)            Liens pursuant to leases, concessions and similar arrangements,
or other arrangements entered into in the ordinary course of business by
Holdings and its Subsidiaries that could not reasonably be expected to have a
Material Adverse Effect;

 

(k)         Liens in respect of the Escrow Account arising under the
Subordinated Indemnity Escrow Agreement;

 

(l)             Liens on any asset of a Person existing at the time such Person
becomes a Subsidiary of the Borrower or is merged into or consolidated with or
into the Borrower or any of its Subsidiaries and not created in contemplation of
such event, provided that such Liens are, in the case of the redesignation of an
Unrestricted Entity as a Subsidiary, granted solely on the assets and Capital
Stock of such Person being redesignated and any extension, modification, renewal
or replacement thereof; provided that such extension, modification, renewal or
replacement does not increase the outstanding principal amount of the
Indebtedness secured thereby except by the amount of the Refinancing Expenses
associated therewith; provided, that such Liens shall encumber only the Property
(and after-acquired Property that is affixed or incorporated into such Property)
and the proceeds and products thereof that is the subject of such Indebtedness;

 

(m)     leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business or in connection with an Investment permitted by Section 9.8 which
do not (i) materially interfere with the business of Holdings or its
Subsidiaries (taken as a whole) or (ii) secure any Indebtedness;

 

127

--------------------------------------------------------------------------------



 

(n)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(o)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

 

(p)         Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Section 9.8 to be applied
against the purchase price for such Investment, (ii) consisting of an agreement
to Dispose of any property in a Disposition permitted under Section 9.5, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien, and (iii) on
securities that are the subject of repurchase agreements constituting Permitted
Investments;

 

(q)         (i) any interest or title of a lessor or licensor under leases or
licenses entered into by Parent or any of its Subsidiaries in the ordinary
course of business and (ii) ground leases in respect of Real Property on which
facilities owned or leased by Parent or any of its Subsidiaries are located;

 

(r)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Parent or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Parent and its Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers, suppliers or vendors of Parent
or any of its Subsidiaries in the ordinary course of business;

 

(s)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business;

 

(t)            Liens solely on any cash earnest money deposits made by Holdings
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(u)         Liens arising from precautionary Uniform Commercial Code financing
statement filings;

 

(v)         other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $100,000,000 or (y) 4.0% of the consolidated total assets of Parent and its
Subsidiaries measured as of the relevant

 

128

--------------------------------------------------------------------------------



 

Measurement Period on or prior to the date of the most recent incurrence
pursuant to this clause (v);

 

(w)       Liens securing Indebtedness to the extent such Indebtedness is
permitted under Sections 9.3(c) (subject to the limitations set forth therein),
(l)(ii), (p) and (q);

 

(x)         (i) Liens securing obligations described in Section 9.3(l)(i) so
long as such Liens only apply to the insurance policies so financed and any
payments thereunder and (ii) pledges and deposits in the ordinary course of
business securing deductibles, self-insurance, co-payments (or insurance of
similar obligations) or liabilities for reimbursement obligations of (including
in respect of letters of credit or bank guarantees for the benefit of),
insurance carriers providing property, casualty or liability insurance to any
Loan Party;

 

(y)         required utility and similar deposits made in the ordinary course of
business;

 

(z)          Liens on the Capital Stock of Unrestricted Entities; and

 

(aa)                                            (i) Liens pursuant to the
Partnership Parks Agreements or on limited partnership units owned by any of the
Partnership Parks Entities and (ii) purchase options, call and similar rights of
and restrictions for the benefit of a third party with respect to Capital Stock
of a joint venture.

 

9.5.                            Prohibition of Fundamental Changes.

 

(a)         Mergers.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(i)             Holdings or any Subsidiary of the Borrower may merge with or
consolidate with or into (A) the Borrower (including a merger, the purpose of
which is to reorganize the Borrower into a new jurisdiction), provided that
(x) the Borrower shall be the continuing or surviving Person and (y) such merger
does not result in the Borrower ceasing to be incorporated under the laws of the
United States, any state thereof or the District of Columbia or (B) any one or
more other Subsidiaries of the Borrower, provided that when any Subsidiary that
is a Loan Party is merging with another Subsidiary of the Borrower, a Loan Party
shall be the continuing or surviving Person;

 

(ii)          (A) any Subsidiary of Parent that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of Parent; provided that if such
Subsidiary is a Loan Party, the Loan Party shall be the continuing or surviving
Person and (B) any Subsidiary of Parent may liquidate or dissolve or change its
legal form if Parent determines in good faith that such action is in the best
interests of Parent and its Subsidiaries and is not materially disadvantageous
to the Lenders;

 

(iii)       any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another

 

129

--------------------------------------------------------------------------------



 

Subsidiary of the Borrower; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party or
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 9.8 (other than
Section 9.8(e)(i)) and any Indebtedness corresponding to such Investment must be
permitted by Section 9.3;

 

(iv)      any Subsidiary of Parent (other than the Borrower, unless the Borrower
is the continuing or surviving Person of such merger) may merge with any other
Person (other than Parent or its Subsidiaries) in order to effect an Investment
permitted pursuant to Sections 9.5(e) or 9.8 (other than Section 9.8(e)); and

 

(v)         a merger, dissolution, liquidation, consolidation (in each case not
involving Parent or the Borrower) or Disposition, the purpose of which is to
effect a Disposition permitted pursuant to Section 9.5(c) (other than
9.5(c)(ix)) shall be permitted.

 

Notwithstanding the foregoing, Holdings may only merge or consolidate in
accordance with the other provisions of this Section 9.5(a) if the security
interest of the Administrative Agent on behalf of the Secured Parties (as
defined in the Guarantee and Collateral Agreement) in the Capital Stock of the
Borrower is not adversely affected.

 

(b)         Restrictions on Acquisitions.  Acquire all or substantially all of
the business or Property from, or all or substantially all of Capital Stock of,
any Person except for (i) purchases of inventory and other Property to be sold
or used in the ordinary course of business, (ii) Investments permitted under
Sections 9.5(e) and 9.8 and Dispositions permitted under Section 9.5(c)(iii),
and (iii) Capital Expenditures.

 

(c)          Restrictions on Dispositions.  Consummate any Disposition other
than (i) any Disposition of any inventory or other Property Disposed of in the
ordinary course of business (including allowing any registrations or any
applications for registration of any immaterial Intellectual Property rights to
lapse or go abandoned in the ordinary course of business and allowing any
registrations or applications for registration of any Intellectual Property to
expire at the end of its statutory term as adjusted), (ii) sales in the ordinary
course of business of used, obsolete, surplus, uneconomic or worn out equipment
or other Property not used or useful in the business of Parent and its
Subsidiaries, (iii) any Disposition of any Property to the Borrower or any
Subsidiary Guarantor, (iv) any Disposition of any Property (A) from a Loan Party
to a Non-Guarantor Subsidiary of the Borrower or Parent, provided that the
Disposition of such Property shall be deemed to constitute an Investment under
Section 9.8, (B) from any Subsidiary of Parent (other than the Partnership Parks
Entities) that is not a Loan Party to any other Subsidiary of Parent (other than
the Partnership Parks Entities) that is not a Loan Party, or (C) from any
Partnership Parks Entity to any other Partnership Parks Entity or Borrower of
any Subsidiary hereof, (v) the sale (whether through a sale, swap or exchange)
of any timeshare or fractional interest in any of the campground parks or any
assets permitted under Section 9.5(e)(i), (vi) the sale of other Property having
a fair market value not to exceed $40,000,000 in the aggregate for any fiscal
year of Parent, (vii) the Dispositions of (A) real estate having a fair market
value not to exceed $250,000,000 in the aggregate from and after the Closing
Date, provided that (I) with respect to any Disposition as to which the fair
market value of the related Property is in excess of $20,000,000,

 

130

--------------------------------------------------------------------------------



 

individually or in the aggregate with other Dispositions made substantially
contemporaneously as part of the same transaction or series of transactions
pursuant to this clause (vii), after giving effect to such Disposition and any
required prepayment pursuant to Section 5.5(b), the Borrower shall be in
compliance, on a Pro Forma Basis, with Section 9.1 and (II) at least 75% of the
consideration received in respect of such Disposition is cash or cash
equivalents and (B) other property for fair market value, provided that
(I) after giving effect to such Disposition and any required prepayment pursuant
to Section 5.5(b), the Borrower shall be in compliance, on a Pro Forma Basis,
with Section 9.1 and (II) at least 75% of the consideration received in respect
of such Disposition is cash or cash equivalents; provided, further, that for the
purposes of this clause (vii), each of the following shall be deemed to be cash:
(A) any liabilities (as shown on Parent’s most recent consolidated balance sheet
provided hereunder or in the footnotes thereto) of the Parent or a Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the Parent and all of the Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Parent or any Subsidiary from such transferee that
are converted by the Parent or such Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by the Parent
or such Subsidiary from such transferee having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this subclause (C) that is at that time outstanding, not in excess
of 2% of the consolidated total assets of the Parent and its Subsidiaries
(measured as of the time of receipt of such Designated Non-Cash Consideration),
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash consideration; (viii) the sale of
unused Real Property that is unimproved (except for parking lots) and that is
adjacent to a Park, provided that with respect to all Dispositions permitted by
this clause; (viii) Dispositions shall be made for at least fair market value as
determined in good faith by the Borrower and for at least 75% cash or cash
equivalent consideration and shall be subject to Section 5.5(b), as applicable,
(ix) Dispositions permitted by Sections 9.3(g), 9.4, 9.5(a) (other than
Section 9.5(a)(v)), 9.5(d), 9.6 and 9.8 and 9.9, (x) Dispositions in the
ordinary course of business of cash or Permitted Investments, (xi) leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), in each case in the ordinary course of business, and the
termination thereof, which do not materially interfere with the business of
Parent and its Subsidiaries, taken as a whole, (xii) Dispositions related to
Recovery Events (without giving effect to the dollar threshold set forth in the
definition thereof); provided that with respect to all Dispositions permitted by
this clause (xii) the requirements of Section 5.5(b) (giving effect to the
dollar threshold set forth in the definition of Recovery Event) are complied
with in connection therewith (subject to Section 5.11), (xiii) Dispositions of
Investments in joint ventures to the extent required by, or required to be made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements,
(xiv) Dispositions of Property (other than Capital Stock of the Partnership
Parks Entities) to the extent that (A) such Property is exchanged for credit
against the purchase price of similar replacement Property or (B) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property, (xv) Dispositions of accounts receivables in

 

131

--------------------------------------------------------------------------------



 

connection with the collection or compromise thereof, (xvi) Dispositions in the
ordinary course of business consisting of the abandonment of Intellectual
Property rights, which in the reasonable good faith determination of Parent or
any of its Subsidiaries, are uneconomical, negligible, obsolete or otherwise not
material in the conduct of its business, (xvii) Dispositions of non-core assets
acquired in connection with a Permitted Acquisition, (xviii) Dispositions of the
Capital Stock of Unrestricted Entities or any of their assets, (xix) any sale,
lease, transfer or other Disposition of the property and assets set forth on
Schedule 9.5(c) and (xx) the unwinding of any Hedging Agreement.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 9.5 to any Person other than a Loan Party, such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, subject to the
provisions of Section 12.16 hereof.

 

(d)         Sale and Leaseback.  Enter into any transaction pursuant to which it
shall convey, sell, transfer or otherwise dispose of any Property and, as part
of the same transaction or series of transactions, rent or lease as lessee or
similarly acquire the right to possession or use of, such Property, or other
Property which it intends to use for the same purpose or purposes as such
Property, to the extent such transaction gives rise to Indebtedness, unless any
Indebtedness arising in connection with such transaction shall be permitted
under Section 9.3(g).

 

(e)          Certain Permitted Transactions.  Notwithstanding the foregoing
provisions of this Section 9.5:

 

(i)             Permitted Acquisitions.  The Borrower or any Subsidiary may
consummate an Acquisition after the date hereof (each, a “Permitted
Acquisition”) so long as:

 

(A)                               the Loan Parties shall be in compliance with
Section 9.1 on a Pro Forma Basis after giving effect to such Permitted
Acquisition as of the applicable Measurement Period and Parent shall have
delivered to the Administrative Agent, at least five Business Days prior to the
date of any such Permitted Acquisition, a certificate of a Responsible Officer
of Parent setting forth computations in reasonable detail demonstrating
satisfaction of the foregoing conditions as at the date of such certificate
reflecting the terms of the transaction as of such date; provided further that
if prior to consummation of such Permitted Acquisition changes are made to the
terms that would alter the computations previously delivered, Parent shall
deliver a revised certificate demonstrating satisfaction of the foregoing
conditions on the date of the consummation of such Permitted Acquisition;

 

(B)                               the aggregate amount of acquisitions of assets
financed by Loan Parties that are not (or do not become at the time of such
acquisition (or within the time period required by Section 8.6)) directly owned
by a Loan Party or do not become Loan Parties shall not exceed the greater of
(x) $100,000,000 and (y) 4.0% of the consolidated total assets of Parent and its
Subsidiaries measured as of the

 

132

--------------------------------------------------------------------------------



 

relevant Measurement Period on or prior to the date of the most recent
acquisition pursuant to this clause (B)

 

(C)                               [reserved];

 

(D)                               to the extent applicable, the Borrower shall
have complied with the provisions of Section 8.6 (when and to the extent
required by such Section), including, without limitation, to the extent not
theretofore delivered, delivery to the Administrative Agent of (x) the
certificates evidencing 100% of the Capital Stock (or, in the case of any new
Excluded Foreign Subsidiary, 65% of the Foreign Subsidiary Voting Stock and 100%
of the total non-voting stock of any such Excluded Foreign Subsidiary) of any
new Subsidiary formed or acquired in connection with such Permitted Acquisition
and that is not owned by an Excluded Subsidiary, accompanied by undated stock
powers executed in blank, and (y) the agreements, instruments, opinions of
counsel and other documents required under Section 8.6; and

 

(E)                                no Event of Default shall have occurred and
be continuing at the time the relevant agreement for such Permitted Acquisition
is entered into.

 

9.6.                            Restricted Payments.  Declare or make any
Restricted Payment, except that:

 

(a)         each Subsidiary of Parent may make Restricted Payments to, or on
behalf of or for the benefit of, Parent to enable Parent to pay out-of-pocket
accounting fees, legal fees and other amounts incurred or owing by Parent in the
ordinary course of business pursuant to the Shared Services Agreement;

 

(b)         each Subsidiary of Parent may make Restricted Payments to, or on
behalf of or for the benefit of, Parent in respect of (i) income Tax liabilities
of Parent and its Subsidiaries in accordance with the Tax Sharing Agreement,
(ii) value added Tax, franchise Taxes and similar Taxes to enable Parent to pay
any such Taxes imposed on Parent on behalf or on account of its Subsidiaries and
(iii) without duplication, any non-income Taxes imposed on Parent that are not
attributable to assets or Subsidiaries owned by Parent other than the Borrower
and its Subsidiaries; provided however that the sum of any such Restricted
Payments made pursuant to clauses (ii) and (iii) of this Section 9.6(b) shall
not exceed $1,000,000 for any taxable year of Parent;

 

(c)          so long as (x) at the time thereof and after giving effect thereto
no Event of Default shall have occurred and be continuing, and (y) in the case
of a Restricted Payment pursuant to any of clauses (iv) through (vii) below, the
Loan Parties shall be in compliance with Section 9.1 on a Pro Forma Basis after
giving effect thereto as of the relevant Measurement Period, each of Holdings
and the Borrower may make Restricted Payments in cash to enable Parent and its
Subsidiaries to do the following, but in the case of clauses (i), (ii) and
(iii), only to the extent such obligations cannot be met with cash flow
available to Parent and its Subsidiaries from the Partnership Parks Entities or
from Net Cash Flow from Partnership Parks:

 

133

--------------------------------------------------------------------------------



 

(i)             to pay obligations of Parent or any of its Subsidiaries under
the Partnership Parks Agreements; and

 

(ii)   to purchase limited partnership units under the Partnership Parks
Agreements;

 

(iii)       to make Capital Expenditures for the Partnership Parks Entities;

 

(iv)      to move money to Parent to finance any Investment permitted to be made
pursuant to Section 9.8 (other than Section 9.8(e)(i)); provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing or
consummation of such Investment (or at future times as may be scheduled at the
time of such closing or consummation to be made thereafter in connection
therewith) and (B) Parent shall, immediately following the closing or
consummation thereof, cause (1) all property acquired (whether assets or equity
interests) to be contributed to the Borrower or a Loan Party (or a Person that
will become a Loan Party upon receipt of such contribution) or (2) the merger
(to the extent permitted in Section 9.5(a)) of the Person formed or acquired
into the Borrower or a Loan Party in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 8.6;

 

(v)         to make cash payments in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of Parent; provided that
any such cash payment shall not be for the purpose of evading the limitations
set forth in this Section 9.6 (as determined in good faith by the board of
directors or the managing board, as the case may be, of Parent (or any
authorized committee thereof));

 

(vi)      to pay fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement not in excess
of $15,000,000 in the aggregate; and

 

(vii)   to pay fees, costs and expenses related to the Transactions and the
Related Transactions and in connection with any proposed issuance of unsecured
Indebtedness (whether or not successful);

 

(d)         to the extent constituting Restricted Payments, Parent and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 9.5 (other than Section 9.5(c) (other than clauses
(iii) or (iv)));

 

(e)          so long as (i) at the time thereof and after giving effect thereto
no Event of Default shall have occurred and be continuing and (ii) the Parent
Consolidated Leverage Ratio is less than the RP Trigger Ratio after giving Pro
Forma Effect to the Restricted Payment as of the relevant Measurement Period,
Parent, Holdings and the Borrower may make Restricted Payments in an aggregate
amount not exceeding the Available Amount;

 

(f)           Parent and its Subsidiaries may make Restricted Payments in the
form of noncash repurchases of Capital Stock of Parent deemed to occur upon the
exercise of stock options or warrants if such repurchased Capital Stock
represents all or a portion of the exercise

 

134

--------------------------------------------------------------------------------



 

price of such options or warrants and cash payments of Taxes in connection
therewith and cash payments in lieu of the issuance of fractional shares in
connection with the exercise of such stock options or warrants;

 

(g)    Parent and its Subsidiaries may make (i) Restricted Payments of Capital
Stock of an Unrestricted Entity, or (ii) Restricted Payments funded with
dividends, sale proceeds or other distributions received from Unrestricted
Entities;

 

(h)         Each of Holdings and the Borrower may make Restricted Payments in
cash to enable Parent, and Parent may make Restricted Payments from RP Eligible
Proceeds in an aggregate amount not to exceed $200,000,000; provided that after
giving Pro Forma Effect to (i) each Disposition which is the source of such RP
Eligible Proceeds and (ii) the corresponding Restricted Payment, the Parent
Consolidated Leverage Ratio is less than the RP Trigger Ratio as of the relevant
Measurement Period;

 

(i)             Each of Holdings and the Borrower may make Restricted Payments
in cash in an aggregate amount not to exceed $25,000,000, to enable Parent to
repurchase, retire or acquire for value equity interests of Parent from any
future, present or former employee or director (or the estate, family members,
spouse, successors, executors, administrator, heirs, legatees or distributees of
the foregoing) of Parent or any of its Subsidiaries pursuant to any employee or
director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of Parent
or any of its Subsidiaries;

 

(j)            Each of Holdings and the Borrower may make Restricted Payments in
cash to enable Parent, and Parent may make Restricted Payments to executives of
Parent when restricted Capital Stock of Parent vests (in lieu of payment of
income tax by such executives);

 

(k)         so long as at the time thereof and after giving effect thereto no
Event of Default shall have occurred and be continuing, Parent, Holdings and the
Borrower may make Restricted Payments in an aggregate amount up to $50,000,000
during each fiscal quarter;

 

(l)             so long as (x) no Event of Default has occurred and is
continuing and (y) the Loan Parties shall be in compliance with Section 9.1 on a
Pro Forma Basis after giving effect to such Restricted Payment as of the
relevant Measurement Period, Parent may make Restricted Payments in an aggregate
amount up to Net Cash Flow from Partnership Parks;

 

(m)     so long as no Event of Default under Section 10(a) (with respect to the
payment of principal or interest on any Loan or Reimbursement Obligation) has
occurred and is continuing, Borrower may make Restricted Payments in an amount
sufficient for Parent or Holdings to make regularly scheduled payments of
interest, fees, indemnities and expenses in accordance with the terms of the
Senior Notes and any Indebtedness incurred pursuant to Section 9.3(i) and
Section 9.3(n) and to make AHYDO catch-up payments in respect of the Senior
Notes and any Indebtedness incurred pursuant to Section 9.3(i) and
Section 9.3(n);

 

(n)         [reserved];

 

135

--------------------------------------------------------------------------------



 

(o)         so long as at the time thereof and after giving effect thereto no
Event of Default shall have occurred and be continuing, Holdings and Borrower
may make additional Restricted Payments such that Parent and its Subsidiaries
may make payments in respect of senior unsecured Indebtedness pursuant to
Section 9.9(l), (m)(i) and (n);

 

(p)       so long as at the time thereof and after giving effect thereto no
Event of Default shall have occurred and be continuing, each of Holdings and
Borrower may make Restricted Payments to Parent to enable Parent to make
Restricted Payments in an aggregate amount not to exceed $100,000,000; and

 

(q)         other cash Restricted Payments so long as at the time thereof and
after giving effect thereto no Event of Default shall have occurred and be
continuing; provided that at the time of making such Restricted Payments, the
Senior Secured Leverage Ratio is equal to or less than 2.50 to 1.00, after
giving Pro Forma Effect to such Restricted Payments as of the relevant
Measurement Period; and

 

(r)            so long as (x) no Event of Default has occurred and is continuing
and (y) the Parent Consolidated Leverage Ratio is less than the RP Trigger Ratio
after giving Pro Forma Effect to the Restricted Payment as of the relevant
Measurement Period, Parent may make Restricted Payments in an aggregate amount
not exceeding the Parent Available Amount.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary to its immediate parent company and each other owner of Capital
Stock of such Subsidiary based on their relative ownership interests (provided
however that Borrower and its Subsidiaries may not declare or make any
Restricted Payments to Holdings or Parent except as otherwise set forth in this
Section 9.6).

 

9.7.                            [Reserved].

 

9.8.                            Investments.  Make or permit to remain
outstanding any Investments except:

 

(a)         Investments outstanding or contemplated on the date hereof and
identified on Schedule 9.8(a) and any modification, replacement, renewal or
extension thereof; provided that the amount of the original Investment increased
except by the terms of such Investment or otherwise as permitted by this
Section 9.8;

 

(b)         deposit accounts opened in the ordinary course of business;

 

(c)          Permitted Investments, and securities accounts opened in the
ordinary course of business and to which Permitted Investments are credited;

 

(d)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from

 

136

--------------------------------------------------------------------------------



 

financially troubled account debtors and other credits to suppliers in the
ordinary course of business;

 

(e)   Investments consisting of (i) Indebtedness, Liens, fundamental changes and
Restricted Payments permitted under Sections 9.3 (other than Section 9.3(d) with
respect to Parent), 9.4, 9.5 (other than Section 9.5(a)(iii)) and 9.6 (other
than Section 9.6(c)(iv)), respectively, or Capital Expenditures and
(ii) Investments by the Borrower or any of its Subsidiaries in Intellectual
Property assets and related assets so long as the fair market value of the
Property that is invested does not exceed the greater of (x) $100,000,000 or
(y) 4.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the date of the
most recent Investment pursuant to this clause (e) in the aggregate;

 

(f)           (i) Investments (including debt obligations and Capital Stock)
received in connection with the bankruptcy or reorganization of any Person or in
settlement of delinquent obligations of, or other disputes with, any Person
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment, and (ii) the non-cash proceeds of any Disposition permitted by
Section 9.5(c);

 

(g)          (i) loans and advances to Holdings or Parent (or any direct or
indirect parent thereof) by any Subsidiary of Holdings or any Subsidiary of
Parent, respectively, in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings or
Parent in accordance with Section 9.6 (with any such loan or advance then
outstanding to be deemed to be a Restricted Payment for purposes of Section 9.6)
and (ii) Investments by Parent in GP Holdings, Inc., SFT Holdings, Inc., Six
Flags Over Texas, Inc., SFOG II, Inc. and/or the Partnership Parks Entities that
will be used to make or constitute “affiliate loans” or other Investments for
the purpose of paying obligations described in Section 9.6(c)(i), (ii) and
(iii), in each case for purposes of the Partnership Parks Agreements, made
substantially concurrently with and in an amount not in excess of (A) Restricted
Payments made pursuant to Section 9.6(c)(i), (ii), and (iii) or (B) Indebtedness
permitted to be incurred pursuant to Section 9.3(n)(ii) to the extent incurred
to pay obligations described in Section 9.6(c)(i), (ii) or (iii);

 

(h)         advances of payroll payments to employees in the ordinary course of
business;

 

(i)             [reserved];

 

(j)            Investments held by a Subsidiary acquired after the Closing Date
or of a corporation merged into the Borrower or merged or consolidated with a
Subsidiary of the Borrower in accordance with Section 9.5 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

137

--------------------------------------------------------------------------------



 

(k)         Investments by Parent or any of its Subsidiaries in assets that were
Permitted Investments when such Investment was made;

 

(l) (i) asset purchases (including purchases of inventory, supplies and
materials) and (ii) the licensing or contribution of Intellectual Property
pursuant to joint marketing arrangements with other Persons, in each case in the
ordinary course of business;

 

(m)     Guarantees by Parent or any of its Subsidiaries of leases (other than
Capital Lease Obligations) or of other obligations of Subsidiaries that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(n)         Investments in joint ventures (other than Investments of
Intellectual Property) pursuant to which, among other things, Parent or any of
its Subsidiaries is granted Intellectual Property for its Parks;

 

(o)         Investments in a joint venture formed for the lease of property and
construction of a time share hotel to be located in Lake George, New York;
provided that the aggregate outstanding amount of all such Investments permitted
by this clause (o), net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, shall not exceed $10,000,000;

 

(p)         Investments by Parent and its Subsidiaries in Holdings, the Borrower
and any Subsidiary Guarantor including Guarantees by Parent or any of its
Subsidiaries of obligations of Parent, Holdings, the Borrower or any Subsidiary
Guarantor;

 

(q)         (i) Investments by Non-Guarantor Subsidiaries (other than the
Partnership Parks Entities) in Non-Guarantor Subsidiaries (other than the
Partnership Parks Entities), including Guarantees by Non-Guarantor Subsidiaries
(other than the Partnership Parks Entities) of obligations of other
Non-Guarantor Subsidiaries (other than the Partnership Parks Entities) and
(ii) Investments by the Partnership Parks Entities in other Partnership Parks
Entities and Guarantees by Partnership Parks Entities of obligations of other
Partnership Parks Entities;

 

(r)            Hedging Agreements entered into in the normal course of business
and consistent with industry practice and not for speculative purposes;

 

(s)           Investments received in connection with any Disposition permitted
under Section 9.5 or any Disposition to which the Required Lenders shall have
consented in accordance with Section 12.1;

 

(t)            any Acquisition permitted by Section 9.5(b) or 9.5(e);

 

(u)         Investments existing as of the Closing Date in 229 East 79th Street
Associates L.P. and further Investments in 229 East 79th Street Associates L.P.
in an aggregate amount of up to but not exceeding $500,000 during any fiscal
year;

 

(v)         (i) so long as no Event of Default has occurred or is continuing or
will occur or be continuing after giving effect thereto, additional Investments
in an aggregate

 

138

--------------------------------------------------------------------------------



 

amount not exceeding the Available Amount, so long as the Parent Consolidated
Leverage Ratio is less than the RP Trigger Ratio after giving Pro Forma Effect
to such Investment as of the relevant Measurement Period, (ii) so long as no
Event of Default has occurred or is continuing or will occur or be continuing
after giving effect thereto, additional Investments in an aggregate amount not
exceeding the Parent Available Amount, so long as the Parent Consolidated
Leverage Ratio is less than the RP Trigger Ratio after giving Pro Forma Effect
to such Investment as of the relevant Measurement Period and (iii) other
Investments in an aggregate amount at any one time outstanding, net of any
amounts paid, repaid, returned, distributed or otherwise received in cash in
respect of (and not in excess of the amount of) any such Investment, at any one
time outstanding not to exceed the greater of (x) $100,000,000 and (y) 4.0% of
the Consolidated Total Assets of Parent and its Subsidiaries measured as of the
relevant Measurement Period on or prior to the most recent Investment pursuant
to this clause (v);

 

(w)  cash loans or advances to officers, directors, members of management,
employees consultants and independent contractors of Parent or any of its
Subsidiaries (i) in an aggregate amount (as to all such officers, directors,
members of management, employees, consultants and independent contractors), net
of any amounts paid, repaid, returned, distributed or otherwise received in cash
in respect of (and not in excess of the amount of) any such Investment, up to
$5,000,000 at any one time outstanding and (ii) in connection with such Person’s
purchase of equity interests of Parent in an aggregate amount, net of any
amounts paid, repaid, returned, distributed or otherwise received in cash in
respect of (and not in excess of the amount of) any such Investment, not to
exceed $5,000,000 at any time outstanding, determined without regard to any
write-downs or write-offs of such loans or advances;

 

(x)         [reserved];

 

(y)         Investments in an aggregate amount, net of any amounts paid, repaid,
returned, distributed or otherwise received in cash in respect of (and not in
excess of the amount of) any such Investment, not to exceed $10,000,000 at any
one time outstanding, made by a Subsidiary in or to the Partnership Parks
Entities in the ordinary course of business and consistent with past practice;

 

(z)          (i) Investments by Parent or any Subsidiary in the Capital Stock of
Unrestricted Entities solely in connection with Restricted Payments permitted
under Section 9.6(g)(i), and (ii) Investments in Unrestricted Entities in an
aggregate amount, net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, at any time not to exceed the greater of (x) $50,000,000 or
(y) 2.0% of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the most recent
Investment pursuant to this clause (z)

 

(aa)                                            Investments in cash or Permitted
Investments in respect of the Escrow Account arising under the Subordinated
Indemnity Escrow Agreement;

 

139

--------------------------------------------------------------------------------



 

(bb)     Investments in Non-Guarantor Subsidiaries (other than the Partnership
Parks Entities) in an aggregate amount, net of any amounts paid, repaid,
returned, distributed or otherwise received in cash in respect of (and not in
excess of the amount of) any such Investment, at any time not to exceed the
greater of (x) $50,000,000 and (y) 2.0%  of the consolidated total assets of
Parent and its Subsidiaries measured as of the relevant Measurement Period on or
prior to the most recent Investment pursuant to this clause (bb)

 

(cc)     Investments in joint ventures and other minority investments in an
aggregate amount, net of any amounts paid, repaid, returned, distributed or
otherwise received in cash in respect of (and not in excess of the amount of)
any such Investment, at any time not to exceed the greater of (x) $50,000,000
and (y) 2.0%  of the consolidated total assets of Parent and its Subsidiaries
measured as of the relevant Measurement Period on or prior to the most recent
Investment pursuant to this clause (cc); and

 

(dd)     other Investments so long as no Event of Default has occurred or is
continuing or will occur or be continuing after giving effect thereto; provided
that at the time of making such Investments, the Senior Secured Leverage Ratio
is equal to or less than 2.50:1.00, after giving Pro Forma Effect to such
Investments as of the relevant Measurement Period.

 

provided, that neither Parent nor any of its Subsidiaries shall make any
Investment in any Partnership Parks Entity, any Unrestricted Entity or any
Subsidiary of Parent that is not Holdings, the Borrower, a Subsidiary Guarantor
other than (A) pursuant to Section 9.8(a), 9.8(g)(ii), 9.8(j) 9.8(l)(ii),
9.8(m), 9.8(n), 9.8(o), 9.8(q), 9.8(s), 9.8(t), 9.8(x), 9.8(y), 9.8(z), 9.8(bb),
9.8(cc) or 9.8(dd), (B) investments by a Partnership Parks Entity in any other
Partnership Parks Entity, and (C) pursuant to Sections 9.8(e)(ii) and
9.8(v) provided that the only Person that may make Investments in the
Partnership Parks Entities pursuant to such Sections is Parent.  In addition, to
the extent an Investment is permitted to be made by a Subsidiary of the Borrower
directly in any other Subsidiary of the Borrower or any other Person (other than
the Partnership Parks Entities) who is not a Loan Party (each such person, a
“Target Person”) under any provision of this Section 9.8, such Investment may be
made by advance, contribution or distribution directly or indirectly to the
Borrower and further advanced or contributed by the Borrower to a Subsidiary of
the Borrower for purposes of ultimately making the relevant Investment in the
Target Person without constituting an Investment for purposes of Section 9.8 (it
being understood that such Investment must satisfy the requirements of, and
shall count toward any thresholds or baskets in, the applicable clause under
Section 9.8 as if made by the applicable Subsidiary of the Borrower directly to
the Target Person).

 

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 9.8 (other than Section 9.8(t)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investments are consummated in
reliance on Section 9.8(t).

 

9.9.                            Prepayment of Certain Indebtedness.  Purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, or
enter into

 

140

--------------------------------------------------------------------------------



 

any derivative transaction or similar transaction obligating Holdings or any of
its Subsidiaries to make payments to any other Person as a result of a change in
market value of, Indebtedness outstanding under any Indenture of Parent,
Holdings, or (solely in the case of Indebtedness that is unsecured, that is
subordinated in right of payment to the Obligations, or that is secured on a
junior basis to the Obligations) any other Subsidiary of Parent (it being
understood that the following shall be permitted, subject to compliance with any
intercreditor or subordination agreement then in effect with the Lenders or any
agent acting on behalf thereof):  (a) payments of required payments of
indemnities, expenses, fees and regularly scheduled principal and interest of
Indebtedness of Parent and its Subsidiaries and payment at maturity shall be
permitted, (b) payments of the principal amount of Indebtedness (or accreted
value, if applicable) of Parent or Holdings shall be permitted, with the Net
Cash Proceeds of Indebtedness of Parent or Holdings, as the case may be (to the
extent such Indebtedness constitutes a refinancing, refunding, replacement or
renewal thereof plus all interest capitalized in connection therewith, any
Refinancing Expenses and any costs and premiums associated with such
refinancing, refunding, replacement or renewal) and is permitted pursuant to
Section 9.3, to the extent not required to prepay any Loans or Facility pursuant
to Section 5.5(a), (c) payments with respect to intercompany Indebtedness
permitted under this Agreement and owed to a Loan Party, (d) payments with
respect to intercompany Indebtedness permitted under this Agreement and owed to
Parent subject to the terms of the Intercompany Subordinated Note (it being
agreed that in determining compliance with Section 9.6, any such payments shall
be deemed to constitute Restricted Payments), (e) payments with respect to
intercompany Indebtedness permitted under this Agreement and owed to any
Non-Guarantor Subsidiary subject to the terms of the Intercompany Subordinated
Note, (f) payments of the principal amount of Indebtedness (or accreted value,
if applicable) of Parent, Holdings or any other Subsidiary of Parent shall be
permitted with (i) the Available Amount or (ii) the Parent Available Amount, as
applicable, at such time; provided that for (i) and (ii), in the case of such a
payment of Indebtedness of the Borrower or its Subsidiaries, no Event of Default
shall have occurred and be continuing immediately before and after such payment,
(g) payments of Indebtedness (or accreted value, if applicable) incurred
pursuant to Sections 9.3(g), (h) and (k) to the extent that the assets securing
such Indebtedness are Disposed of in compliance with Section 9.5(c),
(h) exchange of any such Indebtedness for Qualified Capital Stock, (i) payments
of senior unsecured Indebtedness of Parent or its Subsidiaries shall be
permitted in an aggregate amount not to exceed Net Cash Flow from Partnership
Parks; provided that no Event of Default shall have occurred and be continuing
immediately before and after such payment, (j) AHYDO catch-up payments in
respect of such Indebtedness, (k) [reserved], (l) so long as no Event of Default
shall have occurred and be continuing, payments of the Senior Notes, (m) so long
as no Event of Default shall have occurred and be continuing, payments of any
Indebtedness (other than debt subordinated in right of payment) incurred
pursuant to (i) Section 9.3(i) or (ii) Section 9.3(n) and (n) other payments so
long as no Default or Event of Default has occurred and is continuing
immediately before and after such payment; provided at the time of such payment,
the Senior Secured Leverage Ratio is equal to or less than 3.25:1.00 as of the
relevant Measurement Period, after giving Pro Forma Effect to such payments.

 

9.10.        Transactions with Affiliates.  Enter into any transaction with any
Affiliate unless such transaction is upon fair and reasonable terms (taken as a
whole) no less favorable to Parent, Holdings, the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, (i) any Affiliate who is an individual may serve as a director,
consultant, officer or

 

141

--------------------------------------------------------------------------------



 

employee of Parent or any of its Subsidiaries and such Person may receive, and
Parent and its Subsidiaries may engage in any transaction or series of
transactions related to, reasonable compensation, severance, indemnities and
reimbursement of reasonable expenses, including stock incentive and option plans
and agreements relating thereto, (ii) Parent and its Subsidiaries may enter into
transactions (other than extensions of credit by Parent or any of its
Subsidiaries to an Affiliate) providing for the leasing of Property, the
rendering or receipt of services or the purchase or sale of inventory and other
Property in the ordinary course of business if the monetary or business
consideration arising therefrom would be no less favorable (taken as a whole) in
any material respect to Parent and its Subsidiaries as the monetary or business
consideration that would obtain in a comparable transaction with a Person not an
Affiliate, (iii) the Borrower or any of its Subsidiaries may make an Acquisition
of assets of any Person which is an Affiliate solely by reason of such Person
being controlled by Parent or any of its Subsidiaries and may make Investments
in such Person, provided that such Acquisitions and Investments are
(A) permitted under Section 9.5(e)(i) or 9.8 and (B) made upon fair and
reasonable terms no less favorable (taken as a whole) to Parent or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (iv) Parent or any of
its Subsidiaries may enter into any transaction required of it pursuant to
Section 9.8, (v) Parent and its Subsidiaries may be parties to and may perform
their respective obligations under the Shared Services Agreement and the Tax
Sharing Agreement, (vi) Parent or any of its Subsidiaries may perform their
duties and obligations under the Partnership Parks Agreements, (vii) Parent or
any of its Subsidiaries may enter into or consummate any transaction permitted
for it by Sections 9.3(b), 9.3(c), 9.3(d), 9.3(e), 9.3(f), 9.3(h), 9.3(i),
9.3(j), 9.3(k), 9.3(n), 9.3(o), 9.3(p), 9.3(r), 9.3(s), 9.3(t), 9.3(u), 9.4(b),
9.4(m), 9.4(j), 9.4(k), 9.4(l), 9.4(r)(ii), 9.4(v), 9.4(w), 9.4(aa), 9.5(a),
9.5(c)(iii), 9.5(c)(iv), 9.5(c)(v), 9.5(c)(ix), 9.5(c)(xi), 9.5(c)(xiii),
9.5(c)(xiv), 9.5(e)(i), 9.6 (other than Section 9.6(d)), 9.8(a), 9.8(e), 9.8(f),
9.8(g), 9.8(h), 9.8(j), 9.8(k), 9.8(l), 9.8(m), 9.8(n), 9.8(o), 9.8(p), 9.8(q),
9.8(s), 9.8(t), 9.8(u), 9.8(v), 9.8(w), 9.8(y), 9.8(aa), 9.8(bb), 9.8(cc) or
9.8(dd) and (viii) subject to the other provisions of this Agreement, any
transaction between Parent and an Affiliate of or a Subsidiary of Parent if
Parent reasonably determines in good faith that such transaction is beneficial
to Parent and its Subsidiaries taken as a whole and that such transaction is not
being entered into for the purpose of hindering the exercise by the
Administrative Agent or the other Secured Parties of their rights or remedies
under this Agreement and the other Loan Documents.

 

9.11.                     Changes in Fiscal Periods.  Permit the fiscal year of
Parent, Holdings or the Borrower to end on a day other than December 31 or
change Parent’s, Holdings’ or the Borrower’s method of determining fiscal
quarters.

 

9.12.                     Certain Restrictions.  Enter into, after the date
hereof, any indenture, agreement, instrument or other consensual arrangement
that, directly or indirectly, prohibits or restrains, or has the effect of
prohibiting or restraining, or imposes materially adverse conditions upon, the
payment of Indebtedness owed by a Subsidiary to any Loan Party, the granting of
Liens by any Loan Party for the benefit of Administrative Agent and the Lenders,
the declaration or payment of dividends, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of Property
to any Loan Party, other than any such prohibition or restraint (a) set forth in
any agreement providing for the disposition of Property (so long as such
prohibition or restraint relates only to the Property to be disposed of),
(b) set forth in any of the Loan Documents or pursuant to the Refinancing Term
Loans, any Incremental Amendment, any Replacement Revolving Facility or the
Refinancing Notes, or any Indenture, or set forth in

 

142

--------------------------------------------------------------------------------



 

documentation evidencing Indebtedness pursuant to Section 9.3(c), (i), (n), (o),
(p) or (t) (in each case so long as such prohibition or restraint is in the good
faith judgment of Parent, upon market terms (taken as a whole) for comparable
Indebtedness incurred by comparable entities, and so long as such prohibition or
restraint (i) is not more restrictive (taken as a whole) than the similar
prohibition or restraint set forth in the Loan Documents or (ii) except with
respect to Sections 9.3(c) and (n), the Borrower has made a good faith
determination that such restrictions will not affect its obligation or ability
to make any payments hereunder, or any other document relating to any existing
Indebtedness or any Indebtedness referred to in Section 9.3(b), 9.3(g) (solely
to the extent relating to the Property subject to such Purchase Money
Indebtedness or Capital Lease Obligation), 9.3(h) (solely to the extent relating
to the Property subject to such Indebtedness) and 9.3(m) (and any comparable
prohibitions or restraints in any document governing any Indebtedness incurred
to refinance any of the foregoing, so long as such prohibitions or restraints
(taken as a whole) are, in the good faith judgment of Parent, not materially
more restrictive than those applicable to the Indebtedness being refinanced)),
(c) set forth in any Real Property lease agreement, licenses, joint venture
agreements, contracts entered into in the ordinary course of business to the
extent that such prohibition or restraint relates only to the Property which is
the subject of such instrument and could not reasonably be expected to result in
a Material Adverse Effect, (d) set forth in any instrument relating to a
Permitted Lien, so long as such prohibitions or restraints relate only to the
Property encumbered by such Permitted Lien, (e) set forth in any Contractual
Obligation with respect to (i) negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 9.3(b), 9.3(g) and
9.3(h) but solely to the extent any negative pledge relates to the property
financed by or the subject of such Indebtedness, (ii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, and (iii) customary provisions restricting assignment or transfer of
any agreement entered into in the ordinary course of business and (f) set forth
in any Real Property lease or sublease agreement entered into by any Leased Park
Entity to the extent that such prohibition or restraint relates only to the
Property which is the subject of such instrument and could not reasonably be
expected to result in a Material Adverse Effect.  Notwithstanding the foregoing,
Parent and its Subsidiaries shall not enter into or permit to exist any
contract, agreement or other arrangement that would prevent Parent and its
Subsidiaries from granting a Partnership Parks Lien to secure the Obligations,
except for the Partnership Parks Agreements and replacement agreements having a
substantially similar purpose to the Partnership Parks Agreements.

 

9.13.        Lines of Business.  Engage to any substantial extent in any line or
lines of business activity other than the business of owning and operating
amusement and attraction parks, and businesses related, ancillary or
complementary thereto and the businesses and activities related thereto more
fully described on Schedule 9.13 attached hereto.

 

9.14.                     Modifications of Certain Documents.  Consent to any
modification, supplement or waiver of:

 

(a)         its articles of incorporation or by-laws (or similar constituent
documents) in any manner materially adverse to the Lenders, or

 

(b)         the Partnership Parks Agreements in any manner materially adverse to
the Lenders.

 

143

--------------------------------------------------------------------------------



 

9.15.                     Limitation on Activities of Parent and Holdings. 
(a) In the case of Holdings, conduct, transact or otherwise engage in any
business or operations other than those incidental to (i) its ownership of the
Capital Stock of the Borrower and PP Data Services Inc., (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations in the
Loan Documents, the Senior Notes and the Partnership Parks Agreements, or
(iv) not otherwise prohibited by the Loan Documents; provided that,
notwithstanding anything herein to the contrary, Holdings may not (1) make any
Acquisitions (except as expressly contemplated by Section 9.5(b)(ii) in
connection with Investments permitted by clause (2) below only), (2) make any
Investments except as expressly contemplated by Sections 9.8(a), (b), (c),
(e)(i), (g), (h), (k), (m), (n), (o), (p), (r) (in connection with Indebtedness
permitted under Section 9.3(n)(ii) only), (s), (t) (with respect to
Section 9.5(b)(ii) in connection with Investments permitted by this clause
(2) only), (u), (v), (w), (x), (y), (z), (aa), (bb) and (cc), (3) create any
Subsidiaries that are not Subsidiaries of Borrower or any of its Subsidiaries or
(4) own any operating entity other than Borrower or act as an operating entity.

 

(b)           In the case of Parent, conduct, transact or otherwise engage in
any business other than those incidental to (i) its ownership of the Capital
Stock of its Subsidiaries and the parks subject to the Partnership Parks
Agreements, (ii) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (iii) its
status as a publicly traded company or public filer or as a member of the
consolidated group of Parent and its Subsidiaries (including the ability to
participate in tax, accounting and other administrative matters or comply with
laws relating thereto), (iv) the performance of its obligations in the Loan
Documents, the Senior Notes and the Partnership Parks Agreements, (v) any public
offering or other issuance of its Capital Stock or (vi) not otherwise prohibited
by the Loan Documents; provided that, notwithstanding anything herein to the
contrary, Parent may not (1) make any Acquisitions (except as expressly
contemplated by Sections 9.5(b)(ii) in connection with Investments permitted by
clause (2) below only, 9.5(b)(iii) in connection with the Partnership Parks
Entities only), (2) make any Investments except as expressly contemplated by
Sections 9.8(a), (b), (c), (d), (e)(i), (f), (g), (h), (k), (l)(ii), (m), (n),
(p), (r) (in connection with Indebtedness permitted under Section 9.3(i) and
(n)(ii) only), (s), (t) (with respect to Sections 9.5(b)(ii) in connection with
Investments permitted by this clause (2) only, 9.5(b)(iii) in connection with
the Partnership Parks Entities only), (v), (w), (x), (z), (aa), (bb), (cc) and
(dd), (3) create any Subsidiaries that are not either Subsidiaries of the
Borrower or the Partnership Parks Entities or (4) own any operating entity other
than the Borrower and its Subsidiaries and the Partnership Parks Entities or act
as an operating entity (provided that nothing in this Section 9.15(b) shall
limit the ability of Parent to enter into sponsorship agreements, licensing
agreements, management agreements, supply agreements or other similar agreements
in the ordinary course of business).

 

9.16.                     Limitation on Hedging Agreements.  Enter into any
Hedging Agreement other than Hedging Agreements entered into for the purpose of
mitigating risks to which Parent and its Subsidiaries have actual exposure and
not for speculative purposes, in respect of interest rates or foreign exchange
rates.

 

9.17.                     Designation of Subsidiaries.  Designate (i) any Person
as an Unrestricted Entity or (ii) any Unrestricted Entity as a Subsidiary of
Parent, Holdings, Borrower or any of their respective Subsidiaries; except that
Parent may at any time designate any Person (other than

 

144

--------------------------------------------------------------------------------



 

Parent, Holdings or Borrower) as an Unrestricted Entity or, to the extent
otherwise meeting the definition of “Subsidiary,” any Unrestricted Entity as a
Subsidiary of Parent, Holdings, Borrower or any of their respective Subsidiaries
provided that at the time of such designation (and in the case of clause (c),
(e), and (g) below, at all times thereafter):

 

 

(a)          immediately before and after such designation, no Event of Default
shall have occurred and be continuing or shall be caused thereby;

 

(b)         immediately after giving effect to such designation on a Pro Forma
Basis, Borrower shall be in compliance with the covenant set forth in
Section 9.1 as of the relevant Measurement Period;

 

(c)          any designation of a person as an Unrestricted Entity shall be
deemed an Investment under Section 9.8 (at the election of Parent) in an amount
equal to the fair market value immediately prior to such designation of the
aggregate interest of Parent and its Subsidiaries in the person so designated;

 

(d)         with respect to any person to be designated as an Unrestricted
Entity, (i) no Loan Party (other than the person to be designated or any
Subsidiary thereof) has any direct or indirect obligation to subscribe for
additional Capital Stock of the person to be designated or to maintain or
preserve such person’s financial condition or to cause such person to achieve
any specified levels of operating results (provided that for the avoidance of
doubt, this clause (i) shall not prohibit arms-length services agreements
between a Loan Party and an Unrestricted Entity) and (ii) such Unrestricted
Entity shall not own any Capital Stock of Parent or any of its Subsidiaries;

 

(e)          upon the designation of any Unrestricted Entity as a Subsidiary in
accordance with this Section 9.17, any outstanding Indebtedness or Liens of such
Subsidiary must comply with Section 9.3 and Section 9.4, respectively, and
Parent and such Subsidiary shall comply with Section 8.6 with respect to such
Subsidiary;

 

(f)           no Partnership Parks Entity may be designated as an Unrestricted
Entity;

 

(g)          no person may be designated as an Unrestricted Entity more than
once without the prior written consent of the Administrative Agent; and

 

(h)         no Subsidiary that exists on the Closing Date may be designated as
an Unrestricted Entity.

 

Any such designation shall be evidenced by (i) providing notice to the
Administrative Agent of the copy of the resolution of the Board of Directors of
Borrower (or duly authorized committee thereof) giving effect to such
designation and (ii) delivering to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that such designation complies
with the foregoing requirements.

 

SECTION 10.                     EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

145

--------------------------------------------------------------------------------



 

(a)         the Borrower shall default in the payment when due in accordance
with the terms hereof of any principal of any Loan or Reimbursement Obligation,
or shall default for five or more Business Days in the payment when due of any
interest on any Loan or Reimbursement Obligation or any fee or any other amount
payable by it hereunder or under any other Loan Document;

 

(b)            any representation, warranty or certification made or deemed made
herein or in any other Loan Document by Parent or any Loan Party, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading as of
the time made or furnished in any material respect;

 

(c)          (i) Parent, Holdings or the Borrower shall default in the
performance of any of its obligations under any of Section 8.2(a); provided that
the delivery of a notice of a Default (but not an Event of Default) at any time
will cure any Event of Default arising from the failure to timely deliver a
notice of such Default pursuant to Section 8.2(a), Section 8.3(a)(i) (with
respect to Parent, Holdings or Borrower) or Section 9 of this Agreement or
(ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing;

 

(d)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (c) of this Section 10) or any other Loan Document and
such failure shall continue unremedied for a period of 30 days after written
notice thereof to the Borrower by the Administrative Agent or the Required
Lenders (through the Administrative Agent);

 

(e)          any Loan Party shall default in the payment when due of any
principal of or interest on any of its Indebtedness (excluding the Loans)
aggregating $25,000,000 or more or any Loan Party shall default in the payment
when due of any amount aggregating $25,000,000 or more under any Hedging
Agreement (in each case after the expiration of all applicable grace periods)
provided further that such default shall only be an Event of Default (i) to the
extent such default is unremedied and is not waived by the holders of such
Indebtedness or (ii) the Secured Parties (as defined in the Guarantee and
Collateral Agreement) have accelerated the Loans or commenced exercising
remedies under the Loan Documents prior to such remedy or waiver;

 

(f)           any event specified in any note, agreement, indenture or other
document evidencing or relating to any Indebtedness aggregating $25,000,000 or
more (other than Indebtedness under the Loan Documents) of any Loan Party shall
occur if the effect of such event is to cause, or (with the giving of any notice
or the lapse of time or both) to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity or any event specified in any Hedging Agreement shall occur if the
effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit, termination or liquidation payment or payments
aggregating $25,000,000 or more to become due, provided that this clause shall
not apply to secured Indebtedness that becomes due as a result of the voluntary

 

146

--------------------------------------------------------------------------------



 

sale or transfer of Property securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that that such default shall only be an Event of
Default (i) to the extent such default is unremedied and is not waived by the
holders of such Indebtedness or (ii) the Secured Parties (as defined in the
Guarantee and Collateral Agreement) have accelerated the Loans or commenced
exercising remedies under the Loan Documents prior to such remedy or waiver;

 

(g)           a proceeding or case shall be commenced, without the application
or consent of Parent, Holdings, the Borrower or any Material Subsidiary, in any
court of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of Parent, Holdings, the Borrower or such Material
Subsidiary or of all or any substantial part of its Property, or (iii) similar
relief in respect of Parent, Holdings, the Borrower or such Subsidiary under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against Parent, Holdings, the Borrower
or any Subsidiary shall be entered in an involuntary case under the Bankruptcy
Code or any other applicable bankruptcy, insolvency or similar laws;

 

(h)         Parent, Holdings, the Borrower or any Material Subsidiary shall
(i) apply for or consent to the appointment of, or the taking of possession by,
a receiver, custodian, trustee, examiner or liquidator of itself or of all or
any substantial part of its Property, (ii) make a general assignment for the
benefit of its creditors, (iii) commence a voluntary case under the Bankruptcy
Code or any other applicable bankruptcy, insolvency or similar laws, (iv) file a
petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or similar laws or take any corporate action for the
purpose of effecting any of the foregoing;

 

(i)             Parent, Holdings, the Borrower or any Subsidiary shall admit in
writing its inability to pay its debts as such debts become due;

 

(j)            a final judgment or judgments for the payment of money of
$25,000,000 or more in the aggregate (exclusive of judgment amounts to the
extent covered by insurance or indemnification of creditworthy third parties
that have not denied such insurance or indemnification) shall be rendered by one
or more courts, administrative tribunals or other bodies having jurisdiction
against Parent, Holdings, the Borrower or any Subsidiary and the same shall not
be discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof, and Parent, Holdings, the Borrower or the relevant Subsidiary shall
not, within such period of 60 days, or such longer period during which execution
of the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

 

147

--------------------------------------------------------------------------------



 

(k)         (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan or Plans, (iv) Parent,
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner, or
(v) Parent, Holdings, the Borrower, any Subsidiary or any ERISA Affiliate shall
engage in any “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Code involving any Plan and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect;

 

(l)      any one or more of the following shall occur and be continuing:

 

(i)             any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”)), other
than the Permitted Holders, is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 40% of the voting
stock of Parent (for purposes of calculating the voting stock held by a group,
the voting stock beneficially owned by a Permitted Holder shall be excluded to
the extent such Permitted Holder is part of such group);

 

(ii)          [reserved];

 

(iii)       any change in control with respect to Parent (or similar event,
however denominated) shall occur under and as defined in any Indenture or other
agreement in respect of Indebtedness in an aggregate principal amount of at
least $25,000,000 to which Parent or any of its Subsidiaries is a party;

 

(iv)      Parent shall cease to own directly or indirectly 100% of the Capital
Stock of the Borrower; or

 

(v)         Parent shall transfer its direct interest in GP Holdings Inc., a
Delaware corporation, to any of its Subsidiaries.

 

(m)     (i) any Security Document, after delivery thereof pursuant to
Section 7.1 or 8.6, shall for any reason (other than pursuant to the terms
hereof or thereof) cease to create a valid and perfected lien or any Loan Party
shall so assert, with the priority required by the Security Documents (or other
security purported to be created on the applicable Collateral) on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Permitted Liens, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements or take other

 

148

--------------------------------------------------------------------------------



 

required actions and (ii) the Guarantee contained in Section 2 of the Guarantee
and Collateral Agreement shall cease, for any reason, to be in full force and
effect or any Loan Party shall so assert;

 

(n)            (i) a “Default” under any of the Partnership Parks Agreements
shall have occurred and be continuing that would permit either (A) SFOG II, Inc.
to be removed as the general partner of Six Flags Over Georgia II, L.P., a
Delaware limited partnership, or (B) Six Flags Over Texas, Inc. to be removed as
the general partner of Texas Flags, Ltd., a Texas limited partnership, or (ii) a
“Triggering Default” under the Subordinated Indemnity Agreement shall have
occurred and be continuing; provided however that solely for purposes of this
Section 10(n), “Default” shall mean an Overall Agreement Payment Default, a
Partnership Minimum Amount Distribution Default, a Lease Payment Default or
Another Material Default (in each case as defined under the applicable
partnership park limited partnership agreement);

 

(o)         Parent or any of its Subsidiaries, including any Partnership Parks
Entity, shall breach or otherwise default under any of its obligations under
Section 6.1.18 of the Subordinated Indemnity Agreement (as in effect on the date
hereof, without giving effect to any amendment, modification, or termination
thereof, and without giving effect to any consent or waiver given by any party
thereto in connection therewith).  For this purpose, the terms Georgia
Acquisition Subsidiaries Guarantee, the Texas Acquisition Subsidiaries
Guarantee, Capital Improvement Loan, and Acquisition Company Credit Agreement as
used in such Section 6.1.18 shall mean such agreements and transactions as in
effect on the date hereof.

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (g) or (h) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, then, any or all of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, exercise any remedy with respect to the Collateral
provided for in any Security Document and (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate, and declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after

 

149

--------------------------------------------------------------------------------



 

all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents.  After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 

SECTION 11.      THE AGENTS

 

11.1.                     Appointment.  Each Lender hereby irrevocably
designates and appoints the Agents as the agents of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
each Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to such Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

11.2.                     Delegation of Duties.  Each Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it in good faith with reasonable care.

 

11.3.                     Exculpatory Provisions.  Neither any Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its own gross negligence, bad faith or willful misconduct
to the extent determined by a final and nonappealable decision of a court of
competent jurisdiction) or (b) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

11.4.                     Reliance by Agents.  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail or teletype message, statement, order or other document or
conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or

 

150

--------------------------------------------------------------------------------



 

made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Loan Parties),
independent accountants and other experts selected by such Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 12.6 and all actions required by such Section in
connection with such transfer shall have been taken.  Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) (including
without limitation with respect to the determination of which Lenders, if any,
are Defaulting Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

11.5.                     Notice of Default.  No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent shall have received notice from a Lender, Parent,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

11.6.                     Non-Reliance on Agents and Other Lenders.  Each Lender
expressly acknowledges that neither any of the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, Property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except

 

151

--------------------------------------------------------------------------------



 

for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the Business, Property, condition (financial or otherwise), prospects
or creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

11.7.                     Indemnification.  To the extent of the amounts that
the Borrower is required to pay or reimburse under this Agreement to the
applicable Agent (and its Affiliates, directors, employees, agents and
attorneys), in its capacity as such, but the Borrower fails to pay such amounts,
the Lenders agree to indemnify each Agent (and its Affiliates, directors,
employees, agents and attorneys) in its capacity as such (to the extent not
reimbursed by Parent, Holdings or the Borrower and without limiting the
obligation of Parent, Holdings or the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The Administrative Agent shall have the right to deduct any
amount owed to it by any Lender under this Section from any payment made by it
to such Lender hereunder.  The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.

 

11.8.                     Agent in Its Individual Capacity.  Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent. 
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

11.9.                     Successor Agents and Other Persons.  (a) The
Administrative Agent may resign as Administrative Agent upon 10 Business Days’
notice to the Lenders and the Borrower.  If the Administrative Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon 15 days’ notice to the Lenders.  If the Administrative Agent shall resign
or be removed as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 10(g), (h)

 

152

--------------------------------------------------------------------------------



 

or (i) with respect to Parent, Holdings or the Borrower shall have occurred and
be continuing) be subject to approval by the Borrower (which approval shall not
be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
Business Days following a retiring Administrative Agent’s notice of resignation
or a Borrower’s notice of removal, as applicable, the retiring Administrative
Agent’s resignation or removal shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After any retiring or removed Agent’s
resignation or removal as Agent, the provisions of this Section 11 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.

 

(a)     Any Issuing Lender may resign at any time by giving 10 Business Days’
prior notice to the Administrative Agent, the Lenders and the Borrower.  After
the resignation of an Issuing Lender hereunder, the retiring Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit.  If Wells Fargo
Bank, National Association resigns as an Issuing Lender and Wells Fargo Bank,
National Association is at such time the Administrative Agent hereunder, then
the consent of Wells Fargo Bank, National Association as Administrative Agent
for the addition of a new Issuing Lender hereunder as set forth in clause (b) of
the definition of “Issuing Lender” shall not be required.

 

(b)         The Swing Line Lender may resign at any time by giving 10 Business
Days’ prior notice to the Administrative Agent, the Lenders and the Borrower. 
After the resignation of the Swing Line Lender hereunder, the retiring Swing
Line Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swing Line Lender under this Agreement and the other
Loan Documents with respect to Swing Line Loans made by it prior to such
resignation, but shall not be required to make any additional Swing Line Loans. 
From and after the resignation of the Swing Line Lender, the Borrower may
designate one of the Revolving Credit Lenders as the Swing Line Lender subject
to the consent of such Revolving Credit Lender and notification to the Lenders,
and such replacement Swing Line Lender shall have the rights and obligations of
the Swing Line Lender hereunder with respect to Swing Line Loans made by such
replacement Swing Line Lender.

 

11.10.              Authorization to Release Liens and Guarantees.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
effect any release of Liens or guarantee obligations contemplated by
Section 12.16.

 

11.11.              The Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents.  Neither the Arrangers, nor the Joint Bookrunners, nor
the Co-Syndication

 

153

--------------------------------------------------------------------------------



 

Agents, nor the Co-Documentation Agents, in their respective capacities as such,
shall have any duties or responsibilities, and in their capacities as such, none
of them shall incur any liability, under this Agreement and the other Loan
Documents.

 

11.12.     Withholding Taxes.  To the extent required by any Requirement of Law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the U.S. Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.  A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 11.12. The agreements in this Section 11.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender.

 

11.13.              Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or Subsidiary of any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 4.3, 5.2 and 12.5) allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make

 

154

--------------------------------------------------------------------------------



 

such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agents and their agents and counsel, and any other amounts due the Agents
under Sections 4.3, 5.2 and 12.5.

 

SECTION 12. MISCELLANEOUS

 

12.1.                     Amendments and Waivers.  Neither this Agreement or any
other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as may be specified in the instrument of waiver, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(a)         in each case without the consent of each Lender directly and
adversely affected thereby:

 

(i)                                     (1) forgive the principal amount or
extend the final scheduled date of maturity or termination of any Loan,
Commitment or Reimbursement Obligation;

 

(2) extend the scheduled date or decrease the amount of any amortization payment
in respect of any Loan (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest);

 

(3) reduce the stated rate of any interest or fee payable hereunder or extend
the scheduled date of any payment thereof (it being understood that only the
consent of the Required Lenders shall be necessary to amend the default rate of
interest set forth in Section 5.8(c) or to waive any obligation of the Borrower
to pay interest or letter of credit fees at such default rate);

 

(4) increase the amount or extend the expiration date of any Commitment of any
Lender (it being understood that a waiver of any condition precedent set forth
in Section 7.2 or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender); or

 

155

--------------------------------------------------------------------------------



 

(5) amend, modify or waive the application of the proceeds from any realization
or recovery on the Collateral;

 

(ii)           amend, modify or waive any provision of this Section or reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, release all or substantially all of the Collateral,
release Parent as a Guarantor or release all or substantially all of the
aggregate value of the Guarantees of the Obligations, in each case without the
consent of all Lenders (in each case, except as permitted by any Loan Document);

 

(iii)          amend, modify or waive any provision of Section 11, or any other
provision affecting any Agent or Arranger without the consent of such Agent or
Arranger directly and adversely affected thereby;

 

(iv)          amend, modify or waive any provision of Sections 3.3(b), 4.9, 4.10
or 5.20, without the written consent of the Swing Line Lender;

 

(v)           amend, modify or waive any provision of Section 5.11(a), (b) or
(c) or Section 12.7(a) without the consent of each Lender directly and adversely
affected thereby;

 

(vi)          amend, modify or waive any provision of Section 3.3(b), Section 4,
5.20 or 5.21(c) without the consent of the Issuing Lender;

 

(vii) the L/C Commitment may be increased with the consent of the Revolving
Credit Lenders (other than Defaulting Lenders) holding more than 50% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding (the “Required Revolving Lenders”), each Issuing Lender and the
Administrative Agent; provided that, notwithstanding the foregoing, no Issuing
Lender’s Letter of Credit Commitment may be increased without the consent of
such Issuing Lender; and

 

(viii)        the Swing Line Commitment may be increased with the consent of the
Required Revolving Lenders, the Swing Line Bank and the Administrative Agent.

 

Any such waiver and any such amendment, supplement or modification effected
pursuant to the foregoing shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, Parent, the Lenders, the Administrative Agent
and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart

 

156

--------------------------------------------------------------------------------



 

thereof.  Notwithstanding anything to the contrary in this Section 12.1, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that as set forth in Section 5.20.

 

Notwithstanding anything to the contrary contained in this Section 12.1,
(a) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent, which consent it may withhold in its sole
discretion or with respect to which consent the Administrative Agent may in its
sole discretion seek the consent of the Required Lenders, at the reasonable
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment is delivered in order to cure any ambiguity, conflict
or defect in the Loan Documents, (b) in the event that the Borrower requests
that this Agreement be modified or amended in a manner that would require the
unanimous consent of all of the Lenders or all of the directly and adversely
affected Lenders and such modification or amendment is agreed to by the Required
Lenders, then with the consent of the Borrower and the Required Lenders the
Borrower and the Required Lenders shall be permitted to amend the Agreement
without the consent of the Non-Consenting Lenders to provide for (i) the
termination of the Commitment of each Non-Consenting Lender that are
(w) Revolving Credit Lenders, (x) Tranche B Term Loan Lenders or other Lenders
of Term Loans or (y) all three, at the election of the Borrower, (ii) the
addition to this Agreement of one or more other financial institutions (each of
which shall be a Lender, an affiliate of a Lender or an Approved Fund), or an
increase in the Commitment of one or more of the Required Lenders or Lenders
(with the written consent thereof), so that the total Commitment after giving
effect to such amendment shall be in the same amount as the total Commitment
immediately before giving effect to such amendment, (iii) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full, at par, the outstanding Loans of
the Non-Consenting Lenders immediately before giving effect to such amendment
(such par payment to include principal, interest, fees, any premiums required
hereunder and other payment obligations owed to such Non-Consenting Lender to
the extent such Non-Consenting Lender has, in good faith, advised the buyer of
its Loans of the amount of the same in writing) together with and (iv) such
other modifications to this Agreement as may be appropriate to effect the
foregoing clauses (i), (ii) and (iii), (c) the Administrative Agent may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 5.10(b) in accordance with the terms of Section 5.10(b), (d) this
Agreement and the other Loan Documents may be amended (or amended and restated)
without the consent of the Required Lenders (or any other Lender) as otherwise
explicitly set forth herein (including to effect amendments (including
amendments and restatements), supplements or other modifications to this
Agreement and the other Loan Documents as may be necessary or appropriate to
effect the provisions of Sections 2.4, 2.5, 3.3, 3.4 or 5.21) and (e) in
connection with an amendment that addresses solely a re-pricing transaction in
which any Class of Term Loans is refinanced with a replacement Class of term
loans bearing (or is modified in such a manner such that the resulting term
loans bear) a lower Effective Yield (which may include other customary technical
amendments related thereto, including providing that such replacement term loans
may have a prepayment premium in connection therewith) (a “Permitted Repricing
Amendment”),

 

157

--------------------------------------------------------------------------------



 

only the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans shall be required for such
Permitted Repricing Amendment.

 

Notwithstanding anything to the contrary contained in this Section 12.1, the
Guarantee and Collateral Agreement, the Security Documents and related documents
executed by the Loan Parties or the Subsidiaries in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure any
ambiguities or defects or (iii) to cause such Guarantee and Collateral
Agreement, Security Document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary contained in Section 12.1, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical or immaterial nature, in each case, in any provision
of this Agreement or any other Loan Document (including, for the avoidance of
doubt, any exhibit, schedule or other attachment to any Loan Document), then the
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Loan Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document.  Notification of such amendment shall be made
by the Administrative Agent to the Lenders promptly upon such amendment becoming
effective.

 

12.2.       Notices.  Unless otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy or electronic mail), and shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy,
when sent and receipt has been confirmed by telephone or electronic mail,
addressed (i) in the case of Parent, Holdings, the Borrower, the Administrative
Agent and the Issuing Lenders as set forth below, (ii) in the case of the
Lenders, as set forth in an administrative questionnaire delivered to the
Administrative Agent or on Schedule I to the Lender Addendum to which such
Lender is a party or, in the case of a Lender which becomes a party to this
Agreement pursuant to an Assignment and Acceptance, in such Assignment and
Acceptance or pursuant to such agreement pursuant to which such Lender becomes a
party hereto (i.e., an Incremental Amendment) or (iii) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

158

--------------------------------------------------------------------------------



 

Parent or Holdings:

 

c/o Six Flags Operations Inc.
924 Avenue J East,
Grand Prairie, Texas 75050
Attention: Chief Financial Officer
Telecopy: 972-595-5081
Electronic Mail: mbarber@sftp.com
Telephone: 972-595-5135

 

 

 

with a copy to:

 

Six Flags Operations Inc.
924 Avenue J East,
Grand Prairie, Texas 75050
Attention: General Counsel
Telecopy: 972-595-5081
Electronic Mail: lbalk@sftp.com
Telephone: 212-652-9380

 

 

 

The Borrower:

 

Six Flags Theme Parks Inc.
c/o Holdings, as set forth above

 

 

 

with a copy to, with respect to Sections 5.13(f), 5.13(g), 12.6(b)(ii) and
12.6(c)(ii):

 

Hunton Andrews Kurth LLP
200 Park Avenue
New York, New York 10166
Attention: Andrew Feiner
Telecopy: 212.850.2929
Electronic Mail: andyfeiner@andrewskurth.com
Telephone: 212.850.2883

 

 

 

The Administrative Agent:

 

Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Alexander Prokos
Telephone No.: 704.427.3977
Facsimile No.: 704.590.2782
Email: agencyservices.requests@wellsfargo.com

 

 

 

with a copy to:

 

Wells Fargo Bank, National Association
MAC N9305-158
90 S. 7th St. Minneapolis, MN 55402
Attention: Kyle R. Holtz
Telephone No.: 612.667.5558
Facsimile No.: 844.879.6942
Email: Kyle.R.Holtz@wellsfargo.com

 

 

 

Issuing Lender:

 

As notified by such Issuing Lender to the Administrative Agent and the Borrower

 

159

--------------------------------------------------------------------------------



 

provided that any notice, request or demand to or upon the any Agent, the
Issuing Lender or any Lender pursuant to Sections 2, 3 or 4, shall not be
effective until received.  The attorneys for any party may, but shall not be
required to, give any notice on behalf of their respective client.

 

12.3.       No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

12.4.       Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

12.5.       Payment of Expenses; Indemnification.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent and the Arrangers for their reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (including the charges of any Platform) and the
Administrative Agent in connection with development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents (whether or not such amendment, supplement or modification
is completed) and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, limited to, in the case of counsel, all
reasonable and documented out-of-pocket costs and expenses related to creating,
perfecting or preserving any of the Liens contemplated hereby or by the other
Loan Documents and all reasonable fees and disbursements and other charges of
one primary counsel to the Administrative Agent (and one local counsel in each
relevant jurisdiction (which, for the avoidance of doubt, may include each
jurisdiction where a Mortgaged Property is located and, without duplication,
each other jurisdiction where a Guarantor is organized)), (b) to pay or
reimburse each Lender and the Administrative Agent for reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents (including in connection with any workout,
restructuring or negotiations in respect thereof), limited to, in the case of
counsel, the reasonable and documented out-of-pocket fees and disbursements of
one primary counsel to the Lenders and the Administrative Agent (taken as a
whole), one local counsel in each relevant jurisdiction and, in the case of an
actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction for similarly situated Lenders, (c) to pay, indemnify, or
reimburse the Administrative Agent for, and hold the Administrative Agent
harmless from, any and all Other Taxes and (d) to pay, indemnify or reimburse
each Lender, each Agent, each Issuing Lender, the Swing Line Lender, the
Arrangers, their respective affiliates, and their respective officers,
directors, trustees, employees, partners, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against, any
and all other

 

160

--------------------------------------------------------------------------------



 

liabilities, obligations, actual losses, damages, penalties, actions, judgments,
suits and reasonable and documented out-of-pocket costs, expenses or
disbursements of any kind or nature whatsoever with respect to the arrangement,
syndication, execution, delivery, enforcement, performance or administration of
this Agreement and any of the other Loan Documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
any Environmental Claim, or the violation of, noncompliance with or liability
under, any Environmental Law, applicable to the operations of Parent or any of
its Subsidiaries or any of the Properties and the reasonable and documented
out-of-pocket fees and disbursements and other charges of legal counsel (limited
to one primary counsel to the Indemnitees (taken as a whole), one local counsel
in each relevant jurisdiction and, in the case of an actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
similarly situated Indemnitees) in connection with any of the foregoing or in
connection with any claims, actions or proceedings commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto and whether or not such matter is initiated by or
against Parent, Holdings, Borrower or any of their respective Affiliates in
connection with any of the foregoing (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), in each case, without regard to
the exclusive or contributory negligence of any Indemnitee; provided, that the
Borrower shall have no obligation hereunder to an Indemnitee with respect to
Indemnified Liabilities to the extent (i) such Indemnified Liabilities are found
by a court of competent jurisdiction in a final non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any affiliate, and any of their respective director, officer,
trustee, partner, agent, controlling person or employee of such Indemnitee,
(ii) such Indemnified Liabilities are found by a court of competent jurisdiction
in a final non-appealable judgment to have resulted from a material breach by
such Indemnitee of such Indemnitee’s or of any affiliate, and any of their
respective director, officer, trustee, partner, agent, controlling person or
employee of such Indemnitee, obligations hereunder, (iii) resulting from
disputes solely among such Indemnitee and other Indemnitees (other than any
claims (x) arising out of any act or omission of any Loan Party or any Affiliate
of any Loan Party or (y) against any of any Arranger or any Agent or any
Affiliate thereof acting in their capacity as an Arranger or Agent) (iv) settled
by such Indemnitee without Parent’s and Borrower’s consent (provided, however,
if at any time an Indemnitee shall have requested in accordance with this
Agreement that you reimburse such Indemnitee for legal or other expenses in
connection with investigating, responding to or defending any claim, action or
proceeding, Parent and the Borrower shall be liable, on a joint and several
basis, for any settlement of any claim, action or proceeding effected without
the written consent of Parent and the Borrower if (x) such settlement is entered
into more than 30 days after receipt by Parent and the Borrower of such request
for reimbursement and (y) Parent or Borrower shall not have reimbursed such
Indemnitee in accordance with such request prior to the date of such settlement;
provided further, that if any such claim, action or proceeding is settled with
the written consent of Parent and Borrower, Parent and Borrower hereby agree,
jointly and severally, to indemnify and hold harmless each Indemnitee from and
against any and all actual Indemnified Liabilities by reason of such settlement
in accordance herewith), or (v) relate solely to a Release or threatened Release
of Hazardous Materials at a Real Property first caused and first created after
the Administrative Agent sells the respective Real Property pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure and resulting solely
from acts by Persons other than the Loan Parties.  This Section 12.5 shall not
apply with respect to Taxes other than Other Taxes any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

161

--------------------------------------------------------------------------------



 

To the fullest extent permitted by applicable law, each party hereto agrees that
it shall not assert, and hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof (provided that the foregoing shall not in any event limit the indemnity
and reimbursement obligations set forth in this Section 12.5 to the extent that
any such indirect, consequential or punitive damages are included in any third
party claim for which an Indemnitee is entitled to indemnification or
reimbursement pursuant to this Section 12.5).  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

All amounts due under this Section shall be payable not later than 30 days after
written demand therefor.  Statements for amounts payable by the Borrower
pursuant to this Section shall be submitted to the attention of the Chief
Financial Officer (Telephone No. 212-652-9384) (Fax No. 212-354-3089), at the
address of the Borrower set forth in Section 12.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

 

12.6.       Successors and Assigns; Participations and Assignments.

 

(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a Disqualified
Institution) (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below), (y) no consent of the Borrower shall be required if an
Event of Default under Sections 10(a), (g), (h) or (i), with respect to Parent,
Holdings or the Borrower has occurred and is continuing and (z) the Borrower
shall be deemed to have consented to the relevant assignment to a Term Loan
Lender if

 

162

--------------------------------------------------------------------------------



 

it has not objected to such assignment in writing to the Administrative Agent
within ten Business Days after receipt of written notice thereof;

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan or Commitment to the Borrower (in accordance with
Section 12.6(b)(ii)(D) below) or a Lender, an affiliate of a Lender or an
Approved Fund; and

 

(C)          solely with respect to any assignment in respect of Revolving
Credit Commitments, each Issuing Lender and the Swing Line Lender; provided that
no consent of any Issuing Lender or the Swing Line Lender shall be required for
an assignment of all or any portion of the Revolving Credit Commitments to
another Revolving Credit Lender.

 

(ii)   Assignments shall be subject to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of any Revolving Credit Commitments (or, in the case of
the Term Loans, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Borrower shall
be required if an Event of Default under Sections 10(a), (g), (h) or (i) (with
respect to Parent, Holdings or Borrower) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)          (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (payable among the Lenders party to the Assignment
and Acceptance to the Administrative Agent; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment) and any documents required by
Section 5.13 to the extent not already delivered, (2) the assigning Lender shall
have paid in full any amounts owing by it to the Administrative Agent and
(3) the Administrative Agent shall have recorded such transfer in the Register;

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s

 

163

--------------------------------------------------------------------------------



 

compliance procedures and applicable laws, including Federal and state
securities laws; and

 

(D)          the Assignee shall not be (x) a natural person, (y) Parent or any
Subsidiary of Parent or (z) a Defaulting Lender; provided that the Borrower may,
with respect to Term Loans, be an Assignee in connection with (1) an Auction or
(2) open market purchases on non-pro rata purchases, subject to the following
limitations:  (A) the principal amount of such Term Loans, along with all
accrued and unpaid interest thereon and all rights and obligations as a Lender
related thereto, so assigned or transferred to the Borrower shall be deemed
immediately and automatically cancelled and extinguished, without any further
action on the part of the Borrower, any Lender, the Administrative Agent or any
other Person, on the date of such assignment or transfer and the Borrower shall
neither obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment, (B) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishment of the Term Loans then held by the Borrower, (C) the Borrower
shall promptly provide notice to the Administrative Agent of such assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register, (D) all parties to the relevant repurchases shall render customary
“big-boy” disclaimer letters or any such disclaimers shall be incorporated into
the terms of the Assignment and Assumption, (E) the Borrower shall not use the
proceeds of any Revolving Credit Loans for any such assignment, and (F) the
Borrower shall be deemed to have represented and warranted to the assigning
Lender and the Administrative Agent that the requirements set forth in this
Section 12.6(b)(ii)(D) shall have been satisfied upon consummation of the
applicable assignment.

 

For the purposes of this Section 12.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its pro rata share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender

 

164

--------------------------------------------------------------------------------



 

hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.12, 5.13, 5.14 and 12.5).  An Assignee shall not be entitled to the
benefits of Section 5.13 unless such Assignee complies with Section 5.13(f). 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 12.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
and interest on the Loans and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”) and shall make such Register
available for inspection by the Borrower from time to time upon reasonable prior
notice.  Without in any way limiting each Lender’s ability to sell
participations as set forth in Section 12.6(c), the right and title to a Loan or
L/C Obligation may be transferred only upon proper notation in the Register. 
The entries in the Register shall be conclusive, in the absence of manifest
error and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection from time to time upon reasonable prior notice to the Administrative
Agent by (i) the Borrower and (ii) any Lender (but only to the extent of entries
in the Register that are applicable to such Lender).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the

 

165

--------------------------------------------------------------------------------



 

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(v)   Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)   (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) the Participant shall not be (x) a natural person, (y) Parent or any of its
Subsidiaries or (z) to the extent the list has been made available to all
Lenders, a Disqualified Institution.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender directly and adversely affected thereby pursuant to clauses (a)(i),
(ii) and (v) of the proviso to the second sentence of Section 12.1.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.12, 5.13 and 5.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.7(b) as though
it were a Lender, provided such Participant shall be subject to
Section 12.7(a) as though it were a Lender.

 

(ii)   A Participant shall not be entitled to receive any greater payment under
Section 5.12 or 5.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s
written consent.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 5.13 unless such Participant complies with
Section 5.13(f).

 

(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including

 

166

--------------------------------------------------------------------------------



 

any pledge or assignment to secure obligations to a Federal Reserve Bank or
other Person, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)   The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)    If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
written consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 12.1.  Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid plus payment of any accrued interest
and fees thereon, any amounts owing pursuant to Section 5.14, any premiums
required hereunder and other payment obligations owed to such Lender to the
extent such Lender has, in good faith, advised the Administrative Agent of the
amount of the same in writing).  By receiving such purchase price, the Lenders
under such Facility shall automatically be deemed to have assigned the Loans or
Commitments under such Facility pursuant to an Assignment and Acceptance, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

12.7.       Adjustments; Set-off.  (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, (i) except to the extent that the Loan Documents
provide that only the Term Loans shall be secured by the Mortgaged Property of
the Borrower or any Subsidiary thereof located in the State of New York (the
“New York Collateral”), if any Lender shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10(g), (h), (i) or otherwise),
in a greater proportion than any such payment to or Collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
or (ii) if, as a result of any exercise of rights and remedies with respect to
the New York Collateral, any Lender holding a Term Loan shall at any time
receive any payment of all or part of the Obligations owing to it (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10(g), (h), (i) or otherwise), in a greater
proportion than any such payment to any other Lender, if any, in respect of the
Obligations owing to such other Lender, such benefited Lender (each benefited
Lender referred to in clauses (i) and (ii) above, a “Benefited Lender”) shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, or the proceeds
thereof, as shall be necessary to cause such

 

167

--------------------------------------------------------------------------------



 

Benefited Lender to share the excess payment or benefits of such Collateral, or
the proceeds thereof, ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment, benefits or proceeds is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b) Subject to Section 12.21 hereof, in addition to any rights and remedies of
the Lenders provided by law, each Lender and its Affiliates shall have the
right, without prior notice to Parent, Holdings or the Borrower, any such notice
being expressly waived by Parent, Holdings and the Borrower to the extent
permitted by applicable law, after the occurrence and during the continuance of
an Event of Default, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final but not including any Excluded
Accounts (as defined in the Guarantee and Collateral Agreement), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured), at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Parent, Holdings or the Borrower,
as the case may be.  Each Lender or its Affiliate, as the case may be, agrees
promptly to notify Parent after any such setoff and application made by such
Lender or such Affiliate, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

12.8.       U.S.A. Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lenders to identify the Borrower and the Guarantors in
accordance with the U.S.A. Patriot Act.

 

12.9.       Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.  A set of the copies of
this Agreement signed by all the parties shall be lodged with Holdings and the
Administrative Agent.

 

12.10.     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.11.     Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any Arranger, any Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.  Notwithstanding the foregoing, those certain provisions set forth in
that

 

168

--------------------------------------------------------------------------------



 

certain engagement letter among Parent, Borrower, Wells Fargo Securities, LLC
and Wells Fargo Bank, National Association, dated as of March 25, 2019 that
expressly survive the termination of such engagement letter and the entering
into of definitive financing documentation shall survive the entering into of
this Agreement and the other Loan Documents.

 

12.12. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12.13.     Submission To Jurisdiction; Waivers.  Each of the Agents, the
Lenders, Parent, Holdings and the Borrower hereby irrevocably and
unconditionally:

 

(i)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof; provided that any suit seeking enforcement against any
Collateral or other Property may be brought, at Administrative Agent’s option,
in the courts of any jurisdiction where Administrative Agent elects to bring
such action or where such Collateral or other Property may be found;

 

(ii)   consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Parent or Holdings, as
the case may be, at its address set forth in Section 12.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(iv)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(v)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

12.14.     Acknowledgments.  Each of Parent, Holdings and the Borrower hereby
acknowledges that:

 

(i)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto;

 

169

--------------------------------------------------------------------------------



 

(ii)   neither any Arranger, any Agent, any Lender nor any of their Affiliates
has any fiduciary or advisory relationship with or duty to Parent, Holdings,
Borrower or any of their affiliates arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Arrangers, the Agents and the Lenders, on one hand, and Parent, Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor;

 

(iii)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among Parent, Holdings, the Borrower
and the Lenders;

 

(iv)  the Arrangers, each Agent, each Lender and their Affiliates may have
economic interests that conflict with those of Parent, Holdings or the Borrower,
their stockholders and/or their Affiliates; and

 

(v)   Parent, Holdings and Borrower acknowledge and agree that the transactions
contemplated by the Loan Documents (including the exercise of any rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other hand.

 

None of Parent, Holdings or Borrower will claim that the Arrangers, any Agent or
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Person, in connection with the transactions
contemplated hereby or the process leading thereto.

 

12.15.     Confidentiality.  Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent any Agent
or any Lender from disclosing any such information (a) to the Arrangers, any
Agent, any other Lender or any affiliate of any thereof, (b) to any Participant
or Assignee (other than any Disqualified Institution, each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this
Section so long as the Borrower has not already affirmatively declined to
consent to the assignment by such Agent or Lender to such prospective Transferee
prior to such disclosure, (c) to any of its or its affiliates’ employees,
directors, agents, attorneys, accountants and other professional advisors who
have a need to know such information and are or have been advised of their
obligation to keep such information confidential, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority purporting to have jurisdiction
over it and (except with respect to routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) such Agent or Lender
shall use commercially reasonable efforts in providing prior written notice to
Borrower of such disclosure to the extent permitted by applicable Requirements
of Law, (f) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
and such Agent or Lender shall use commercially reasonable efforts in providing
prior written notice to Borrower of such disclosure to the extent permitted by
applicable Requirements of Law, (g) in connection with any litigation or similar
proceeding, and such Agent

 

170

--------------------------------------------------------------------------------



 

or Lender shall use commercially reasonable efforts in providing prior written
notice to Borrower of such disclosure to the extent permitted by applicable
Requirements of Law, (h) that has been publicly disclosed other than in breach
of this Section, (i) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(k) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans.  In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

12.16.     Release of Collateral and Guarantee Obligations.

 

(a)   Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the Disposition of Property not prohibited by the Loan
Documents to any Person other than any Loan Party or to which Required Lenders
have consented (provided however that the Required Lenders do not have the
ability hereunder to release all or substantially all of the Collateral or
release all or substantially all of the value of the Guarantees), or if any
Collateral becomes or is deemed to be Excluded Assets (as defined in, and
subject to, the Guarantee and Collateral Agreement), the security interest in
any Collateral being Disposed of in such Disposition or otherwise excluded shall
be automatically released (and if a Person is being Disposed of in a Disposition
not prohibited by the Loan Documents (other than to any Loan Party) or a Person
becomes or is deemed an Excluded Subsidiary, the Guarantee of such Person, if a
Loan Party, under the Guarantee and Collateral Agreement shall be automatically
released) and, at the request of Parent or the Borrower in connection

 

171

--------------------------------------------------------------------------------



 

with any such Disposition of Property not prohibited by the Loan Documents (to
any Person other than any Loan Party) or to release such Excluded Assets, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any party to any Specified Hedge Agreement or Specified Cash
Management Agreement) take such actions as shall be reasonably requested to
release or subordinate its security interest in any Collateral being Disposed of
in such Disposition or otherwise excluded, and to release or subordinate any
guarantee obligations (or execute a subordination, non-disturbance or attornment
agreement) under any Loan Document of any Person being Disposed of in such
Disposition or becomes or is deemed to be an Excluded Subsidiary, to the extent
necessary to permit consummation of such Disposition or transaction in
accordance with the Loan Documents (it being understood and agreed that the
Administrative Agent shall be entitled in connection with any such request by a
Loan Party to receive upon the reasonable request of the Administrative Agent
prior to the Administrative Agent executing and delivering such releases, a
certificate of a Responsible Officer of such Loan Party (i) stating that the
Collateral or the Capital Stock subject to such Disposition is being sold or
otherwise disposed of in compliance with the terms hereof and (ii) specifying
the Collateral or Capital Stock being sold or otherwise disposed of in the
transaction).

 

(b)   Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable and obligations in respect of any Specified
Hedge Agreement or Specified Cash Management Agreement) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding (except (i) Letters of Credit shall be deemed to be no longer
outstanding solely for purposes of this Section 12.16(b) if such Letters of
Credit have been cash collateralized or another form of credit support has been
provided to each relevant Issuing Lender, in each case acceptable to the
relevant Issuing Lender and (ii) if the Qualified Counterparty in respect of a
Specified Hedge Agreement and the Borrower have advised the Administrative Agent
in writing (pursuant to clause (iii) of the definition of “Qualified
Counterparty”) that the Administrative Agent is not authorized to release the
Collateral and the guarantee in the manner contemplated by this
Section 12.16(b) unless such Qualified Counterparty is provided with a
substitute Lien and/or substitute guarantee or other form of collateral
satisfactory to such Qualified Counterparty, then the Administrative Agent shall
not release the Collateral and the guarantee in the manner contemplated by this
Section 12.16(b) unless it has been advised in writing by the Qualified
Counterparty that it has no objections to the release in full of the Lien and
guarantee in the manner contemplated by this Section 12.16(b)), (A) the
Collateral shall be automatically released from the Liens created by the
Security Documents, (B) the guarantee obligations of the Guarantors shall be
automatically released, and (C) the Loan Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Loan Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.  In
connection with the foregoing, upon request of Parent, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement or any Specified
Cash Management Agreement) take such actions as shall be required or reasonably
requested to release its security interest in all Collateral, and to release all
guarantee obligations under any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Specified Hedge
Agreements (subject to the

 

172

--------------------------------------------------------------------------------



 

foregoing) or Specified Cash Management Agreements.  Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its Property, or otherwise, all as though such payment had
not been made.

 

12.17.     Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment or the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment, then Parent, the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of Parent and
the Borrower shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by Parent, Holdings, the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants or, if applicable,
the SEC.  Notwithstanding anything in this Agreement to the contrary, any change
in GAAP that would require operating leases to be treated similarly to capital
leases shall not be given effect in the definition of Indebtedness or any
related definitions or in the computation of any financial ratio or requirement
hereunder.

 

12.18.     Delivery of Lender Addenda.

 

(a)   Each Revolving Credit Lender and each Lender that is not a “Lender” under
the Existing Credit Agreement immediately prior to the Closing Date shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum in the form attached hereto as Exhibit J-1 duly executed by such
Lender, the Borrower and the Administrative Agent.

 

(b)   Subject to the terms and conditions set forth herein, (i) each Tranche B
Term Loan Lender under the Existing Credit Agreement immediately prior to the
Closing Date (each, an “Existing Tranche B Term Loan Lender”) that executes and
delivers a Lender Addendum (Cashless Roll) in the form attached hereto as
Exhibit J-2 (a “Lender Addendum (Cashless Roll)”) agrees to (A) continue all (or
such lesser amount as notified to such Lender by the Administrative Agent prior
to the Closing Date) of its “Tranche B Term Loans” under the Existing Credit
Agreement outstanding immediately before giving effect to this Agreement (the
“Existing Tranche B Term Loans”) as a Tranche B Term Loan hereunder on the
Closing Date in a principal amount equal to such Existing Tranche B Term Loan
Lender’s Existing Tranche B Term Loans (or such lesser amount as may be notified
to such Lender by

 

173

--------------------------------------------------------------------------------



 

the Administrative Agent prior to the Closing Date) (each such Tranche B Term
Loan Lender, a “Continuing Tranche B Term Loan Lender”) and (B) provide a new
Tranche B Term Loan Commitment hereunder in an amount equal to the portion of
the amount set forth in such Existing Tranche B Term Loan Lender’s Lender
Addendum (Cashless Roll) as such Tranche B Term Loan Lender’s proposed Tranche B
Term Loan Commitment that is in excess of such Continuing Tranche B Term Loan
Lender’s Existing Tranche B Term Loans (or such lesser amount as may be notified
to such Lender by the Administrative Agent prior to the Closing Date) and
(ii) each Person (other than a Revolving Credit Lender) that executes and
delivers a Lender Addendum in the form attached hereto as Exhibit J-1 or that
provides a new Tranche B Term Loan Commitment pursuant to the immediately
preceding clause (i) (collectively, the “Additional Tranche B Term Loan
Lenders”) agrees to take by assignment on the Closing Date from one or more
Exiting Lenders (as defined below) a principal amount of Tranche B Term Loans
equal to such Additional Tranche B Term Loan Lender’s new Tranche B Term Loan
Commitment. For the avoidance of doubt, the Existing Tranche B Term Loans of a
Continuing Tranche B Term Loan Lender must be continued in whole and may not be
continued in part unless otherwise notified by the Administrative Agent prior to
the Closing Date.

 

(c)   Any Existing Tranche B Term Loan Lender that does not deliver a Lender
Addendum (Cashless Roll) (each, an “Exiting Lender”) shall have been replaced or
terminated (or substantially concurrently with the effectiveness of this
Agreement shall be replaced or terminated) in accordance with Section 5.17 of
the Existing Credit Agreement pursuant to the reallocations contemplated herein.

 

(d)   Any Exiting Lender whose Existing Tranche B Term Loans are repaid or
assigned to one or more Additional Tranche B Term Loan Lender on the Closing
Date in accordance with this Agreement shall be entitled to the benefits of
Section 5.14 of the Existing Credit Agreement with respect thereto. The
Continuing Tranche B Term Loan Lenders hereby waive the benefits of Section 5.14
of the Existing Credit Agreement with respect to that portion of the Tranche B
Term Loans of such Lender continued hereunder.

 

(e)   Notwithstanding anything in this Agreement to the contrary, the
continuation of Existing Tranche B Term Loans may be implemented pursuant to
other procedures specified by the Administrative Agent, including by replacement
of such Existing Tranche B Term Loans by a deemed repayment of such Existing
Tranche B Term Loans of a Continuing Tranche B Term Loan Lender followed by a
subsequent deemed assignment to it of new Tranche B Term Loans in the same
amount.

 

(f)    For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Administrative Agent, any Lender with Existing
Tranche B Term Loans that are replaced as contemplated hereby (whether by
assignment of its Existing Tranche B Term Loans to one or more Additional
Tranche B Term Loan Lenders or otherwise) shall, automatically upon receipt (or
deemed receipt) of the amount necessary to purchase such Lender’s Existing
Tranche B Term Loans so replaced, at par, and pay all accrued interest thereon,
be deemed to have assigned such Loans pursuant to a form of Assignment and
Acceptance and, accordingly, no other action by the Lenders, the Administrative
Agent or the Loan Parties shall be required in connection therewith. The

 

174

--------------------------------------------------------------------------------



 

Lenders hereby agree to waive any notice requirements of the Existing Credit
Agreement in connection with the replacement of Existing Tranche B Term Loans
contemplated hereby (whether by assignment of its Existing Tranche B Term Loans
to one or more Additional Tranche B Term Loan Lenders or otherwise).

 

12.19.     WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

12.20.     Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 

12.21.     Amendment and Restatement.

 

(a)   On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect to evidence the incurrence by
the Borrower of the “Obligations” under and as defined in the Existing Credit
Agreement (whether or not such “Obligations” are contingent as of the Closing
Date).

 

(b)   On and after the Closing Date, (i) all references to the Existing Credit
Agreement in the Loan Documents (other than this Agreement) shall be deemed to
refer to this Agreement and (ii) all references to any section (or subsection)
of the Existing Credit Agreement in any Loan Document (but not herein) shall be
amended to become, mutatis mutandis, references to the corresponding provisions
of this Agreement.

 

(c)   For the avoidance of doubt, unless otherwise specified in this Agreement,
all “baskets” set forth in this Agreement shall be calculated from the Closing
Date.

 

175

--------------------------------------------------------------------------------



 

12.22.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

12.23.     Certain ERISA Matters.

 

(a)   Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, that at least one of the
following is and will be true:

 

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

 

176

--------------------------------------------------------------------------------



 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, and (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (a) through (g) of Part I of PTE 84-14, or

 

(iv)  such other representation, warranty and covenant as may be agreed in
writing among the Administrative Agent, the Borrower and such Lender.

 

(b)   In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

[Remainder of the page intentionally left blank.]

 

177

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION,
as Parent

 

 

 

 

 

By:

/s/ Mary A. Roma

 

Name:

Mary A. Roma

 

Title:

Assistant Vice President and Assistant Secretary

 

 

 

 

 

SIX FLAGS OPERATIONS INC.,
as Holdings

 

 

 

 

 

By:

/s/ Mary A. Roma

 

Name:

Mary A. Roma

 

Title:

Assistant Vice President and Assistant Secretary

 

 

 

SIX FLAGS THEME PARKS INC.,
as Borrower

 

 

 

 

 

By:

/s/ Mary A. Roma

 

Name:

Mary A. Roma

 

Title:

Assistant Vice President and Assistant Secretary

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing
Bank, the Swing Line Lender and a Lender   

 

 

 

 

 

By:

/s/ Kyle R. Holtz

 

Name:

Kyle R. Holtz

 

Title:

Director

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------